UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02363 Cornerstone Total Return Fund, Inc. (Exact name of registrant as specified in charter) 7 Dawson Street Huntington Station, NY (Address of principal executive offices) (Zip code) Frank J. Maresca AST Fund Solutions, LLC,7 Dawson Street, Huntington Station, NY 11746 (Name and address of agent for service) Registrant's telephone number, including area code: (866)668-6558 Date of fiscal year end: December 31 Date of reporting period: July 1, 2013 - June 30, 2014 ITEM 1. PROXY VOTING RECORD. Company Name Ticker CUSIP Meeting Date Proposal Number Proposal Description Proponent Mgmt Recommendation Vote Cast For/ Against Mgmt Abbott Laboratories ABT 4/25/2014 Elect Robert J. Alpern Mgmt For For For Abbott Laboratories ABT 4/25/2014 Elect Roxanne S. Austin Mgmt For For For Abbott Laboratories ABT 4/25/2014 Elect Sally E. Blount Mgmt For For For Abbott Laboratories ABT 4/25/2014 Elect W. James Farrell Mgmt For For For Abbott Laboratories ABT 4/25/2014 Elect Edward M. Liddy Mgmt For For For Abbott Laboratories ABT 4/25/2014 Elect Nancy McKinstry Mgmt For For For Abbott Laboratories ABT 4/25/2014 Elect Phebe N. Novakovic Mgmt For For For Abbott Laboratories ABT 4/25/2014 Elect William A. Osborn Mgmt For For For Abbott Laboratories ABT 4/25/2014 Elect Samuel C. Scott III Mgmt For For For Abbott Laboratories ABT 4/25/2014 Elect Glenn F. Tilton Mgmt For For For Abbott Laboratories ABT 4/25/2014 Elect Miles D. White Mgmt For For For Abbott Laboratories ABT 4/25/2014 2 Ratification of Auditor Mgmt For For For Abbott Laboratories ABT 4/25/2014 3 Advisory Vote on Executive Compensation Mgmt For For For Abbott Laboratories ABT 4/25/2014 4 Shareholder Proposal Regarding Labeling of Genetically Modified Organisms ShrHldr Against Against For Abbott Laboratories ABT 4/25/2014 5 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For Abbott Laboratories ABT 4/25/2014 6 Shareholder Proposal Regarding Excluding Compliance Costs for the Purposes of Executive Compensation ShrHldr Against Abstain Against AbbVie Inc. ABBV 00287Y109 5/9/2014 Elect Robert J. Alpern Mgmt For For For AbbVie Inc. ABBV 00287Y109 5/9/2014 Elect Edward M. Liddy Mgmt For For For AbbVie Inc. ABBV 00287Y109 5/9/2014 Elect Frederick H. Waddell Mgmt For For For AbbVie Inc. ABBV 00287Y109 5/9/2014 2 Ratification of Auditor Mgmt For For For AbbVie Inc. ABBV 00287Y109 5/9/2014 3 Advisory Vote on Executive Compensation Mgmt For For For The Adams Express Company ADX 4/10/2014 Elect Enrique R. Arzac Mgmt For For 94% Withhold 6% For The Adams Express Company ADX 4/10/2014 Elect Phyllis O. Bonanno Mgmt For For 94% Withhold 6% For The Adams Express Company ADX 4/10/2014 Elect Kenneth J. Dale Mgmt For For 94% Withhold 6% For The Adams Express Company ADX 4/10/2014 Elect Frederic A. Escherich Mgmt For For 94% Withhold 6% For The Adams Express Company ADX 4/10/2014 Elect Roger W. Gale Mgmt For For 94% Withhold 6% For The Adams Express Company ADX 4/10/2014 Elect Kathleen T. McGahran Mgmt For For 94% Withhold 6% For The Adams Express Company ADX 4/10/2014 Elect Craig R. Smith Mgmt For For 94% Withhold 6% For The Adams Express Company ADX 4/10/2014 Elect Mark E. Stoeckle Mgmt For For 94% Withhold 6% For The Adams Express Company ADX 4/10/2014 2 Ratification of Auditor Mgmt For For 98% Against 1% Abstain 1% For Advent-Claymore Enhanced Growth & Income Fund LCM 00765E104 10/16/2013 1 Elect Gerald L. Seizert Mgmt For For 96% Against 1.5% Abstain 2.5% For Advent-Claymore Enhanced Growth & Income Fund LCM 00765E104 10/16/2013 2 Elect Derek Medina Mgmt For For 96% Against 1.5% Abstain 2.5% For Advent-Claymore Enhanced Growth & Income Fund LCM 00765E104 10/16/2013 3 Elect Randall C. Barnes Mgmt For For 96% Against 1.5% Abstain 2.5% For AES Corporation AES 00130H105 4/17/2014 1 Elect Andrés R. Gluski Mgmt For For For AES Corporation AES 00130H105 4/17/2014 2 Elect Guo Bao Zhang Mgmt For For For AES Corporation AES 00130H105 4/17/2014 3 Elect Charles Harrington Mgmt For For For AES Corporation AES 00130H105 4/17/2014 4 Elect Kristina M. Johnson Mgmt For For For AES Corporation AES 00130H105 4/17/2014 5 Elect Tarun Khanna Mgmt For For For AES Corporation AES 00130H105 4/17/2014 6 Elect Philip Lader Mgmt For For For AES Corporation AES 00130H105 4/17/2014 7 Elect James H. Miller Mgmt For For For AES Corporation AES 00130H105 4/17/2014 8 Elect Sandra O. Moose Mgmt For For For AES Corporation AES 00130H105 4/17/2014 9 Elect John B. Morse, Jr. Mgmt For For For AES Corporation AES 00130H105 4/17/2014 10 Elect Moisés Naim Mgmt For For For AES Corporation AES 00130H105 4/17/2014 11 Elect Charles O. Rossotti Mgmt For Against Against AES Corporation AES 00130H105 4/17/2014 12 Elect Sven Sandstrom Mgmt For For For AES Corporation AES 00130H105 4/17/2014 13 Ratification of Auditor Mgmt For For For AES Corporation AES 00130H105 4/17/2014 14 Advisory Vote on Executive Compensation Mgmt For For For Aetna Inc. AET 00817Y108 5/30/2014 1 Elect Fernando Aguirre Mgmt For For For Aetna Inc. AET 00817Y108 5/30/2014 2 Elect Mark T. Bertolini Mgmt For For For Aetna Inc. AET 00817Y108 5/30/2014 3 Elect Frank M. Clark, Jr. Mgmt For For For Aetna Inc. AET 00817Y108 5/30/2014 4 Elect Betsy Z. Cohen Mgmt For For For Aetna Inc. AET 00817Y108 5/30/2014 5 Elect Molly J. Coye Mgmt For Against Against Aetna Inc. AET 00817Y108 5/30/2014 6 Elect Roger N. Farah Mgmt For For For Aetna Inc. AET 00817Y108 5/30/2014 7 Elect Barbara H. Franklin Mgmt For For For Aetna Inc. AET 00817Y108 5/30/2014 8 Elect Jeffrey E. Garten Mgmt For For For Aetna Inc. AET 00817Y108 5/30/2014 9 Elect Ellen M. Hancock Mgmt For For For Aetna Inc. AET 00817Y108 5/30/2014 10 Elect Richard J. Harrington Mgmt For For For Aetna Inc. AET 00817Y108 5/30/2014 11 Elect Edward J. Ludwig Mgmt For For For Aetna Inc. AET 00817Y108 5/30/2014 12 Elect Joseph P. Newhouse Mgmt For For For Aetna Inc. AET 00817Y108 5/30/2014 13 Ratification of Auditor Mgmt For For For Aetna Inc. AET 00817Y108 5/30/2014 14 Elimination of Supermajority Requirements Mgmt For For For Aetna Inc. AET 00817Y108 5/30/2014 15 Right to Call a Special Meeting Mgmt For For For Aetna Inc. AET 00817Y108 5/30/2014 16 Amendment to the 2010 Stock Incentive Plan Mgmt For For For Aetna Inc. AET 00817Y108 5/30/2014 17 Advisory Vote on Executive Compensation Mgmt For For For Aetna Inc. AET 00817Y108 5/30/2014 18 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against Aetna Inc. AET 00817Y108 5/30/2014 19 Shareholder Proposal Regarding Board Oversight of Political Spending ShrHldr Against Against For Aetna Inc. AET 00817Y108 5/30/2014 20 Shareholder Proposal Regarding Indirect Political Spending Report ShrHldr Against Against For Air Products and Chemicals, Inc. APD 1/23/2014 1 Elect Chadwick C. Deaton Mgmt For For For Air Products and Chemicals, Inc. APD 1/23/2014 2 Elect Edward L. Monser Mgmt For For For Air Products and Chemicals, Inc. APD 1/23/2014 3 Elect Matthew H. Paull Mgmt For For For Air Products and Chemicals, Inc. APD 1/23/2014 4 Elect Lawrence S. Smith Mgmt For For For Air Products and Chemicals, Inc. APD 1/23/2014 5 Ratification of Auditor Mgmt For For For Air Products and Chemicals, Inc. APD 1/23/2014 6 Advisory Vote on Executive Compensation Mgmt For For For Air Products and Chemicals, Inc. APD 1/23/2014 7 Repeal of Classified Board Mgmt For For For Allergan, Inc. AGN 5/6/2014 1 Elect David E.I. Pyott Mgmt For For For Allergan, Inc. AGN 5/6/2014 2 Elect Michael R. Gallagher Mgmt For Against Against Allergan, Inc. AGN 5/6/2014 3 Elect Deborah Dunsire Mgmt For For For Allergan, Inc. AGN 5/6/2014 4 Elect Trevor M. Jones Mgmt For Against Against Allergan, Inc. AGN 5/6/2014 5 Elect Louis J. Lavigne, Jr. Mgmt For For For Allergan, Inc. AGN 5/6/2014 6 Elect Peter J. McDonnell Mgmt For Against Against Allergan, Inc. AGN 5/6/2014 7 Elect Timothy D. Proctor Mgmt For For For Allergan, Inc. AGN 5/6/2014 8 Elect Russell T. Ray Mgmt For For For Allergan, Inc. AGN 5/6/2014 9 Elect Henri A. Termeer Mgmt For For For Allergan, Inc. AGN 5/6/2014 10 Ratification of Auditor Mgmt For For For Allergan, Inc. AGN 5/6/2014 11 Advisory Vote on Executive Compensation Mgmt For For For Allergan, Inc. AGN 5/6/2014 12 Amendment to Certificate of Incorporation Allowing Action by Written Consent Mgmt For For For Allergan, Inc. AGN 5/6/2014 13 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against AllianzGI Convertible & Income Fund II NFJ 01882X108 7/17/2013 Elect Deborah A. DeCotis Mgmt For For 95% Withhold 5% For AllianzGI Convertible & Income Fund II NFJ 01882X108 7/17/2013 Elect Bradford K. Gallagher Mgmt For For 95% Withhold 5% For AllianzGI Convertible & Income Fund II NFJ 01882X108 7/17/2013 Elect James A. Jacobson Mgmt For For 95% Withhold 5% For Allstate Corporation ALL 5/20/2014 1 Elect F. Duane Ackerman Mgmt For For For Allstate Corporation ALL 5/20/2014 2 Elect Robert D. Beyer Mgmt For For For Allstate Corporation ALL 5/20/2014 3 Elect Kermit R. Crawford Mgmt For For For Allstate Corporation ALL 5/20/2014 4 Elect Jack M. Greenberg Mgmt For For For Allstate Corporation ALL 5/20/2014 5 Elect Herbert L. Henkel Mgmt For For For Allstate Corporation ALL 5/20/2014 6 Elect Siddarth N. Mehta Mgmt For For For Allstate Corporation ALL 5/20/2014 7 Elect Andrea Redmond Mgmt For For For Allstate Corporation ALL 5/20/2014 8 Elect John W. Rowe Mgmt For For For Allstate Corporation ALL 5/20/2014 9 Elect Judith A. Sprieser Mgmt For For For Allstate Corporation ALL 5/20/2014 10 Elect Mary Alice Taylor Mgmt For For For Allstate Corporation ALL 5/20/2014 11 Elect Thomas J. Wilson Mgmt For For For Allstate Corporation ALL 5/20/2014 12 Advisory Vote on Executive Compensation Mgmt For For For Allstate Corporation ALL 5/20/2014 13 Approval of Material Terms of the Annual Incentive Plan Mgmt For For For Allstate Corporation ALL 5/20/2014 14 Ratification of Auditor Mgmt For For For Allstate Corporation ALL 5/20/2014 15 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHldr Against Against For Allstate Corporation ALL 5/20/2014 16 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For Allstate Corporation ALL 5/20/2014 17 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHldr Against Against For Alpine Global Dynamic Dividend Fund AGD 02082E205 5/28/2014 Elect Eleanor T Hoagland Mgmt For For 98% Withhold 2% For Alpine Global Dynamic Dividend Fund AGD 02082E205 5/28/2014 Elect Jeffrey E. Wacksman Mgmt For For 98% Withhold 2% For Alpine Global Dynamic Dividend Fund AGD 02082E205 5/28/2014 2 Transaction of Other Business Mgmt For For 75% Against 24% Abstain 1% Against Alpine Total Dynamic Dividend Fund AOD 5/28/2014 Elect Eleanor T Hoagland Mgmt For For 96% Withhold 4% For Alpine Total Dynamic Dividend Fund AOD 5/28/2014 Elect Jeffrey E. Wacksman Mgmt For For 96% Withhold 4% For Alpine Total Dynamic Dividend Fund AOD 5/28/2014 2 Transaction of Other Business Mgmt For For 75% Against 24% Abstain 1% Against Altria Group, Inc. MO 02209S103 5/14/2014 1 Elect Gerald L. Baliles Mgmt For For For Altria Group, Inc. MO 02209S103 5/14/2014 2 Elect Martin J. Barrington Mgmt For For For Altria Group, Inc. MO 02209S103 5/14/2014 3 Elect John T. Casteen III Mgmt For Against Against Altria Group, Inc. MO 02209S103 5/14/2014 4 Elect Dinyar S. Devitre Mgmt For For For Altria Group, Inc. MO 02209S103 5/14/2014 5 Elect Thomas F. Farrell II Mgmt For For For Altria Group, Inc. MO 02209S103 5/14/2014 6 Elect Thomas W. Jones Mgmt For For For Altria Group, Inc. MO 02209S103 5/14/2014 7 Elect Debra J. Kelly-Ennis Mgmt For For For Altria Group, Inc. MO 02209S103 5/14/2014 8 Elect W. Leo Kiely III Mgmt For For For Altria Group, Inc. MO 02209S103 5/14/2014 9 Elect Kathryn B. McQuade Mgmt For For For Altria Group, Inc. MO 02209S103 5/14/2014 10 Elect George Muñoz Mgmt For For For Altria Group, Inc. MO 02209S103 5/14/2014 11 Elect Nabil Y. Sakkab Mgmt For For For Altria Group, Inc. MO 02209S103 5/14/2014 12 Ratification of Auditor Mgmt For For For Altria Group, Inc. MO 02209S103 5/14/2014 13 Advisory Vote on Executive Compensation Mgmt For For For Altria Group, Inc. MO 02209S103 5/14/2014 14 Shareholder Proposal Regarding Raising Awareness of Health Effects of Tobacco Use to Low Income Groups ShrHldr Against Against For Altria Group, Inc. MO 02209S103 5/14/2014 15 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For American International Group, Inc. AIG 5/12/2014 1 Elect Robert H. Benmosche Mgmt For For For American International Group, Inc. AIG 5/12/2014 2 Elect W. Don Cornwell Mgmt For For For American International Group, Inc. AIG 5/12/2014 3 Elect Peter R. Fisher Mgmt For For For American International Group, Inc. AIG 5/12/2014 4 Elect John Fitzpatrick Mgmt For For For American International Group, Inc. AIG 5/12/2014 5 Elect William G. Jurgensen Mgmt For For For American International Group, Inc. AIG 5/12/2014 6 Elect Christopher S. Lynch Mgmt For For For American International Group, Inc. AIG 5/12/2014 7 Elect Arthur C. Martinez Mgmt For For For American International Group, Inc. AIG 5/12/2014 8 Elect George L. Miles, Jr. Mgmt For Against Against American International Group, Inc. AIG 5/12/2014 9 Elect Henry S. Miller Mgmt For For For American International Group, Inc. AIG 5/12/2014 10 Elect Robert S. Miller Mgmt For For For American International Group, Inc. AIG 5/12/2014 11 Elect Suzanne Nora Johnson Mgmt For For For American International Group, Inc. AIG 5/12/2014 12 Elect Ronald A. Rittenmeyer Mgmt For For For American International Group, Inc. AIG 5/12/2014 13 Elect Douglas M. Steenland Mgmt For For For American International Group, Inc. AIG 5/12/2014 14 Elect Theresa M. Stone Mgmt For For For American International Group, Inc. AIG 5/12/2014 15 Advisory Vote on Executive Compensation Mgmt For For For American International Group, Inc. AIG 5/12/2014 16 Restatement of Protective Amendment to the Certificate of Incorporation Mgmt For For For American International Group, Inc. AIG 5/12/2014 17 Ratification of the Tax Asset Protection Plan Mgmt For For For American International Group, Inc. AIG 5/12/2014 18 Ratification of Auditor Mgmt For For For AMGEN Inc. AMGN 5/15/2014 1 Elect David Baltimore Mgmt For For For AMGEN Inc. AMGN 5/15/2014 2 Elect Frank J. Biondi, Jr. Mgmt For For For AMGEN Inc. AMGN 5/15/2014 3 Elect Robert A. Bradway Mgmt For For For AMGEN Inc. AMGN 5/15/2014 4 Elect François de Carbonnel Mgmt For For For AMGEN Inc. AMGN 5/15/2014 5 Elect Vance D. Coffman Mgmt For Against Against AMGEN Inc. AMGN 5/15/2014 6 Elect Robert A. Eckert Mgmt For For For AMGEN Inc. AMGN 5/15/2014 7 Elect Greg C. Garland Mgmt For For For AMGEN Inc. AMGN 5/15/2014 8 Elect Rebecca M. Henderson Mgmt For For For AMGEN Inc. AMGN 5/15/2014 9 Elect Frank C. Herringer Mgmt For For For AMGEN Inc. AMGN 5/15/2014 10 Elect Tyler Jacks Mgmt For For For AMGEN Inc. AMGN 5/15/2014 11 Elect Judith C. Pelham Mgmt For For For AMGEN Inc. AMGN 5/15/2014 12 Elect Ronald D. Sugar Mgmt For For For AMGEN Inc. AMGN 5/15/2014 13 Ratification of Auditor Mgmt For For For AMGEN Inc. AMGN 5/15/2014 14 Advisory Vote on Executive Compensation Mgmt For For For AMGEN Inc. AMGN 5/15/2014 15 Shareholder Proposal Regarding Counting Abstentions ShrHldr Against Against For Anadarko Petroleum Corporation APC 5/13/2014 1 Elect Anthony R. Chase Mgmt For For For Anadarko Petroleum Corporation APC 5/13/2014 2 Elect Kevin P. Chilton Mgmt For For For Anadarko Petroleum Corporation APC 5/13/2014 3 Elect H. Paulett Eberhart Mgmt For For For Anadarko Petroleum Corporation APC 5/13/2014 4 Elect Peter J. Fluor Mgmt For For For Anadarko Petroleum Corporation APC 5/13/2014 5 Elect Richard L. George Mgmt For For For Anadarko Petroleum Corporation APC 5/13/2014 6 Elect Charles W. Goodyear Mgmt For For For Anadarko Petroleum Corporation APC 5/13/2014 7 Elect John R. Gordon Mgmt For For For Anadarko Petroleum Corporation APC 5/13/2014 8 Elect Eric D. Mullins Mgmt For For For Anadarko Petroleum Corporation APC 5/13/2014 9 Elect R. A. Walker Mgmt For For For Anadarko Petroleum Corporation APC 5/13/2014 10 Ratification of Auditor Mgmt For For For Anadarko Petroleum Corporation APC 5/13/2014 11 Advisory Vote on Executive Compensation Mgmt For Against Against Anadarko Petroleum Corporation APC 5/13/2014 12 Shareholder Proposal Regarding Report on Political Spending ShrHldr Against Against For Anadarko Petroleum Corporation APC 5/13/2014 13 Shareholder Proposal Regarding Carbon Asset Risk Report ShrHldr Against Against For Aon plc AON G0408V102 6/24/2014 1 Elect Lester B. Knight Mgmt For For For Aon plc AON G0408V102 6/24/2014 2 Elect Gregory C. Case Mgmt For For For Aon plc AON G0408V102 6/24/2014 3 Elect Fulvio Conti Mgmt For For For Aon plc AON G0408V102 6/24/2014 4 Elect Cheryl A. Francis Mgmt For For For Aon plc AON G0408V102 6/24/2014 5 Elect Edgar D. Jannotta Mgmt For For For Aon plc AON G0408V102 6/24/2014 6 Elect James W. Leng Mgmt For For For Aon plc AON G0408V102 6/24/2014 7 Elect J. Michael Losh Mgmt For Against Against Aon plc AON G0408V102 6/24/2014 8 Elect Robert S. Morrison Mgmt For For For Aon plc AON G0408V102 6/24/2014 9 Elect Richard B. Myers Mgmt For For For Aon plc AON G0408V102 6/24/2014 10 Elect Richard C. Notebaert Mgmt For For For Aon plc AON G0408V102 6/24/2014 11 Elect Gloria Santona Mgmt For For For Aon plc AON G0408V102 6/24/2014 12 Elect Carolyn Y. Woo Mgmt For For For Aon plc AON G0408V102 6/24/2014 13 Accounts and Reports Mgmt For For For Aon plc AON G0408V102 6/24/2014 14 Ratification of Auditor Mgmt For For For Aon plc AON G0408V102 6/24/2014 15 Ratification of Statutory Auditor Mgmt For For For Aon plc AON G0408V102 6/24/2014 16 Authority to Set Auditor's Fees Mgmt For For For Aon plc AON G0408V102 6/24/2014 17 Advisory Vote on Executive Compensation Mgmt For For For Aon plc AON G0408V102 6/24/2014 18 Remuneration Report (Binding) Mgmt For For For Aon plc AON G0408V102 6/24/2014 19 Remuneration Report (Advisory) Mgmt For For For Aon plc AON G0408V102 6/24/2014 20 Amendment to the 2011 Incentive Compensation Plan Mgmt For Against Against Aon plc AON G0408V102 6/24/2014 21 Approval of Share Repurchase Contract and Repurchase Counterparties Mgmt For For For Apple Inc. AAPL 2/28/2014 Elect Andrea Jung Mgmt For For For Apple Inc. AAPL 2/28/2014 Elect Arthur D. Levinson Mgmt For For For Apple Inc. AAPL 2/28/2014 Elect Ronald D. Sugar Mgmt For For For Apple Inc. AAPL 2/28/2014 2 Technical Amendment to Articles Mgmt For For For Apple Inc. AAPL 2/28/2014 3 Eliminate Blank Check Authority to Issue Preferred Stock Mgmt For For For Apple Inc. AAPL 2/28/2014 4 Establish a Par Value for the Company's Common Stock of $0.00001 Per Share Mgmt For For For Apple Inc. AAPL 2/28/2014 5 Ratification of Auditor Mgmt For For For Apple Inc. AAPL 2/28/2014 6 Advisory Vote on Executive Compensation Mgmt For For For Apple Inc. AAPL 2/28/2014 7 2014 Employee Stock Plan Mgmt For For For Apple Inc. AAPL 2/28/2014 8 Shareholder Proposal Regarding Formation of Human Rights Committee ShrHldr Against Against For Apple Inc. AAPL 2/28/2014 9 Shareholder Proposal Regarding Sustainability-Related Trade Association Memberships ShrHldr Against Against For Apple Inc. AAPL 2/28/2014 10 Shareholder Proposal Regarding Share Buybacks ShrHldr Do Not Vote Abstain Against Apple Inc. AAPL 2/28/2014 11 Shareholder Proposal Regarding Proxy Access ShrHldr Against Against For Apple Inc. AAPL 2/28/2014 Elect William V. Campbell Mgmt For For For Apple Inc. AAPL 2/28/2014 Elect Timothy D. Cook Mgmt For For For Apple Inc. AAPL 2/28/2014 Elect Millard S. Drexler Mgmt For For For Apple Inc. AAPL 2/28/2014 Elect Albert A. Gore, Jr. Mgmt For For For Apple Inc. AAPL 2/28/2014 Elect Robert A. Iger Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 1 Elect Alan L. Boeckmann Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 2 Elect Mollie Hale Carter Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 3 Elect Terrell K. Crews Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 4 Elect Pierre Dufour Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 5 Elect Donald E. Felsinger Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 6 Elect Antonio dos Santos Maciel Neto Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 7 Elect Patrick J. Moore Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 8 Elect Thomas F. O'Neill Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 9 Elect Francisco Sanchez Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 10 Elect Daniel Shih Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 11 Elect Kelvin R. Westbrook Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 12 Elect Patricia A. Woertz Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 13 Ratification of Auditor Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 14 Advisory Vote on Executive Compensation Mgmt For For For Archer-Daniels-Midland Company ADM 5/1/2014 15 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against AT&T Inc. T 00206R102 4/25/2014 1 Elect Randall L. Stephenson Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 2 Elect Reuben V. Anderson Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 3 Elect Jaime Chico Pardo Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 4 Elect Scott T. Ford Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 5 Elect James P. Kelly Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 6 Elect Jon C. Madonna Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 7 Elect Michael B. McCallister Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 8 Elect John B. McCoy Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 9 Elect Beth E. Mooney Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 10 Elect Joyce M. Roché Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 11 Elect Matthew K. Rose Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 12 Elect Cynthia B. Taylor Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 13 Elect Laura D'Andrea Tyson Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 14 Ratification of Auditor Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 15 Advisory Vote on Executive Compensation Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 16 Approval of AT&T Severance Policy Mgmt For For For AT&T Inc. T 00206R102 4/25/2014 17 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHldr Against Against For AT&T Inc. T 00206R102 4/25/2014 18 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For AT&T Inc. T 00206R102 4/25/2014 19 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against Bank of America Corporation BAC 5/7/2014 1 Elect Sharon L. Allen Mgmt For Against Against Bank of America Corporation BAC 5/7/2014 2 Elect Susan S. Bies Mgmt For Against Against Bank of America Corporation BAC 5/7/2014 3 Elect Jack O. Bovender, Jr. Mgmt For For For Bank of America Corporation BAC 5/7/2014 4 Elect Frank P. Bramble, Sr. Mgmt For For For Bank of America Corporation BAC 5/7/2014 5 Elect Pierre J. P. de Weck Mgmt For For For Bank of America Corporation BAC 5/7/2014 6 Elect Arnold W. Donald Mgmt For For For Bank of America Corporation BAC 5/7/2014 7 Elect Charles K. Gifford Mgmt For For For Bank of America Corporation BAC 5/7/2014 8 Elect Charles O. Holliday, Jr. Mgmt For For For Bank of America Corporation BAC 5/7/2014 9 Elect Linda P. Hudson Mgmt For For For Bank of America Corporation BAC 5/7/2014 10 Elect Monica C. Lozano Mgmt For For For Bank of America Corporation BAC 5/7/2014 11 Elect Thomas J. May Mgmt For For For Bank of America Corporation BAC 5/7/2014 12 Elect Brian T. Moynihan Mgmt For For For Bank of America Corporation BAC 5/7/2014 13 Elect Lionel L. Nowell, III Mgmt For For For Bank of America Corporation BAC 5/7/2014 14 Elect Clayton S. Rose Mgmt For For For Bank of America Corporation BAC 5/7/2014 15 Elect R. David Yost Mgmt For For For Bank of America Corporation BAC 5/7/2014 16 Advisory Vote on Executive Compensation Mgmt For For For Bank of America Corporation BAC 5/7/2014 17 Ratification of Auditor Mgmt For Against Against Bank of America Corporation BAC 5/7/2014 18 Amendment to Series T Preferred Stock Mgmt For For For Bank of America Corporation BAC 5/7/2014 19 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against Against For Bank of America Corporation BAC 5/7/2014 20 Shareholder Proposal Regarding Proxy Access ShrHldr Against Against For Bank of America Corporation BAC 5/7/2014 21 Shareholder Proposal Regarding Lending Portfolio Exposure To Climate Change Risk ShrHldr Against Against For Bank of America Corporation BAC 5/7/2014 22 Shareholder Proposal Regarding Lobbying Report ShrHldr Against For Against Bank of New York Mellon Corporation BK 4/8/2014 1 Elect Ruth E. Bruch Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 2 Elect Nicholas M. Donofrio Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 3 Elect Jeffrey A. Goldstein Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 4 Elect Gerald L. Hassell Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 5 Elect Edmund F. Kelly Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 6 Elect Richard J. Kogan Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 7 Elect Michael J. Kowalski Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 8 Elect John A. Luke, Jr. Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 9 Elect Mark A. Nordenberg Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 10 Elect Catherine A. Rein Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 11 Elect William C. Richardson Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 12 Elect Samuel C. Scott III Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 13 Elect Wesley W. von Schack Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 14 Advisory Vote on Executive Compensation Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 15 Ratification of Auditor Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 16 Amendments to the Long-Term Incentive Plan Mgmt For For For Bank of New York Mellon Corporation BK 4/8/2014 17 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against Baxter International Inc. BAX 5/6/2014 1 Elect Wayne T. Hockmeyer Mgmt For For For Baxter International Inc. BAX 5/6/2014 2 Elect Robert L. Parkinson, Jr. Mgmt For For For Baxter International Inc. BAX 5/6/2014 3 Elect Thomas T. Stallkamp Mgmt For For For Baxter International Inc. BAX 5/6/2014 4 Elect Albert P.L. Stroucken Mgmt For For For Baxter International Inc. BAX 5/6/2014 5 Ratification of Auditor Mgmt For For For Baxter International Inc. BAX 5/6/2014 6 Advisory Vote on Executive Compensation Mgmt For For For Baxter International Inc. BAX 5/6/2014 7 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against Baxter International Inc. BAX 5/6/2014 8 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHldr Against Against For BB&T Corporation BBT 4/29/2014 Elect Jennifer S. Banner Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect K. David Boyer, Jr. Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect Anna R. Cablik Mgmt For Withhold Against BB&T Corporation BBT 4/29/2014 Elect Ronald E. Deal Mgmt For Withhold Against BB&T Corporation BBT 4/29/2014 Elect James A. Faulkner Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect I. Patricia Henry Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect John P. Howe, III Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect Eric C. Kendrick Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect Kelly S. King Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect Louis B. Lynn Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect Edward C. Milligan Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect Charles A. Patton Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect Nido R. Qubein Mgmt For Withhold Against BB&T Corporation BBT 4/29/2014 Elect Tollie W. Rich, Jr. Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect Thomas E. Skains Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect Thomas N. Thompson Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect Edwin H. Welch Mgmt For For For BB&T Corporation BBT 4/29/2014 Elect Stephen T. Williams Mgmt For Withhold Against BB&T Corporation BBT 4/29/2014 2 Ratification of Auditor Mgmt For For For BB&T Corporation BBT 4/29/2014 3 Advisory Vote on Executive Compensation Mgmt For For For BB&T Corporation BBT 4/29/2014 4 Adoption of Majority Vote for Election of Directors Mgmt For For For BB&T Corporation BBT 4/29/2014 5 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHldr Against For Against BB&T Corporation BBT 4/29/2014 6 Shareholder Proposal Regarding Recoupment of Unearned Bonuses ShrHldr Against Against For Berkshire Hathaway Inc. BRKA 5/3/2014 Elect Warren E. Buffett Mgmt For For For Berkshire Hathaway Inc. BRKA 5/3/2014 Elect Charles T. Munger Mgmt For For For Berkshire Hathaway Inc. BRKA 5/3/2014 Elect Howard G. Buffett Mgmt For For For Berkshire Hathaway Inc. BRKA 5/3/2014 Elect Stephen B. Burke Mgmt For For For Berkshire Hathaway Inc. BRKA 5/3/2014 Elect Susan L. Decker Mgmt For For For Berkshire Hathaway Inc. BRKA 5/3/2014 Elect William H. Gates III Mgmt For For For Berkshire Hathaway Inc. BRKA 5/3/2014 Elect David S. Gottesman Mgmt For For For Berkshire Hathaway Inc. BRKA 5/3/2014 Elect Charlotte Guyman Mgmt For For For Berkshire Hathaway Inc. BRKA 5/3/2014 Elect Donald R. Keough Mgmt For For For Berkshire Hathaway Inc. BRKA 5/3/2014 Elect Thomas S. Murphy Mgmt For Withhold Against Berkshire Hathaway Inc. BRKA 5/3/2014 Elect Ronald L. Olson Mgmt For For For Berkshire Hathaway Inc. BRKA 5/3/2014 Elect Walter Scott, Jr. Mgmt For For For Berkshire Hathaway Inc. BRKA 5/3/2014 Elect Meryl B. Witmer Mgmt For For For Berkshire Hathaway Inc. BRKA 5/3/2014 2 Advisory Vote on Executive Compensation Mgmt For For For Berkshire Hathaway Inc. BRKA 5/3/2014 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Berkshire Hathaway Inc. BRKA 5/3/2014 4 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHldr Against Against For Berkshire Hathaway Inc. BRKA 5/3/2014 5 Shareholder Proposal Regarding Dividends ShrHldr Against Against For Blackrock Ecosolutions Investment Trust BQR 7/30/2013 Elect Richard E. Cavanagh Mgmt For For 97% Withhold 3% For Blackrock Ecosolutions Investment Trust BQR 7/30/2013 Elect Kathleen F. Feldstein Mgmt For For 97% Withhold 3% For Blackrock Ecosolutions Investment Trust BQR 7/30/2013 Elect Henry Gabbay Mgmt For For 97% Withhold 3% For Blackrock Ecosolutions Investment Trust BQR 7/30/2013 Elect Jerrold B. Harris Mgmt For For 97% Withhold 3% For Blackrock Energy & Resources Trust BGR 09250U101 7/30/2013 Elect Richard E. Cavanagh Mgmt For For 97% Withhold 3% For Blackrock Energy & Resources Trust BGR 09250U101 7/30/2013 Elect Kathleen F. Feldstein Mgmt For For 97% Withhold 3% For Blackrock Energy & Resources Trust BGR 09250U101 7/30/2013 Elect Henry Gabbay Mgmt For For 97% Withhold 3% For Blackrock Energy & Resources Trust BGR 09250U101 7/30/2013 Elect Jerrold B. Harris Mgmt For For 97% Withhold 3% For BlackRock Enhanced Equity Dividend Trust BDJ 09251A104 7/30/2013 Elect Richard E. Cavanagh Mgmt For For 96% Withhold 4% For BlackRock Enhanced Equity Dividend Trust BDJ 09251A104 7/30/2013 Elect Kathleen F. Feldstein Mgmt For For 96% Withhold 4% For BlackRock Enhanced Equity Dividend Trust BDJ 09251A104 7/30/2013 Elect Henry Gabbay Mgmt For For 96% Withhold 4% For BlackRock Enhanced Equity Dividend Trust BDJ 09251A104 7/30/2013 Elect Jerrold B. Harris Mgmt For For 96% Withhold 4% For BlackRock Global Opportunities Equity Trust BOE 7/30/2013 Elect Richard E. Cavanagh Mgmt For For 97% Withhold 3% For BlackRock Global Opportunities Equity Trust BOE 7/30/2013 Elect Kathleen F. Feldstein Mgmt For For 97% Withhold 3% For BlackRock Global Opportunities Equity Trust BOE 7/30/2013 Elect Henry Gabbay Mgmt For For 97% Withhold 3% For BlackRock Global Opportunities Equity Trust BOE 7/30/2013 Elect Jerrold B. Harris Mgmt For For 97% Withhold 3% For BlackRock International Growth and Income Trust BGY 7/30/2013 Elect Richard E. Cavanagh Mgmt For For 96% Withhold 4% For BlackRock International Growth and Income Trust BGY 7/30/2013 Elect Kathleen F. Feldstein Mgmt For For 96% Withhold 4% For BlackRock International Growth and Income Trust BGY 7/30/2013 Elect Henry Gabbay Mgmt For For 96% Withhold 4% For BlackRock International Growth and Income Trust BGY 7/30/2013 Elect Jerrold B. Harris Mgmt For For 96% Withhold 4% For BlackRock Real Asset Equity Trust BCF 09254B109 7/30/2013 Elect Richard E. Cavanagh Mgmt For For 97% Withhold 3% For BlackRock Real Asset Equity Trust BCF 09254B109 7/30/2013 Elect Kathleen F. Feldstein Mgmt For For 97% Withhold 3% For BlackRock Real Asset Equity Trust BCF 09254B109 7/30/2013 Elect Henry Gabbay Mgmt For For 97% Withhold 3% For BlackRock Real Asset Equity Trust BCF 09254B109 7/30/2013 Elect Jerrold B. Harris Mgmt For For 97% Withhold 3% For BlackRock Utility and Infrastructure Trust BUI 09248D104 7/30/2013 Elect Richard E. Cavanagh Mgmt For For 98% Withhold 2% For BlackRock Utility and Infrastructure Trust BUI 09248D104 7/30/2013 Elect Kathleen F. Feldstein Mgmt For For 98% Withhold 2% For BlackRock Utility and Infrastructure Trust BUI 09248D104 7/30/2013 Elect Henry Gabbay Mgmt For For 98% Withhold 2% For BlackRock Utility and Infrastructure Trust BUI 09248D104 7/30/2013 Elect Jerrold B. Harris Mgmt For For 98% Withhold 2% For Boeing Company BA 4/28/2014 1 Elect David L. Calhoun Mgmt For For For Boeing Company BA 4/28/2014 2 Elect Arthur D. Collins, Jr. Mgmt For For For Boeing Company BA 4/28/2014 3 Elect Linda Z. Cook Mgmt For For For Boeing Company BA 4/28/2014 4 Elect Kenneth M. Duberstein Mgmt For For For Boeing Company BA 4/28/2014 5 Elect Edmund P. Giambastiani, Jr. Mgmt For For For Boeing Company BA 4/28/2014 6 Elect Lawrence W. Kellner Mgmt For For For Boeing Company BA 4/28/2014 7 Elect Edward M. Liddy Mgmt For For For Boeing Company BA 4/28/2014 8 Elect W. James McNerney, Jr. Mgmt For For For Boeing Company BA 4/28/2014 9 Elect Susan C. Schwab Mgmt For For For Boeing Company BA 4/28/2014 10 Elect Ronald A. Williams Mgmt For For For Boeing Company BA 4/28/2014 11 Elect Mike S. Zafirovski Mgmt For For For Boeing Company BA 4/28/2014 12 Advisory Vote on Executive Compensation Mgmt For For For Boeing Company BA 4/28/2014 13 Amendment to the 2003 Incentive Stock Plan Mgmt For For For Boeing Company BA 4/28/2014 14 Ratification of Auditor Mgmt For For For Boeing Company BA 4/28/2014 15 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For Boeing Company BA 4/28/2014 16 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against Boeing Company BA 4/28/2014 17 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against Capital One Financial Corporation COF 14040H105 5/1/2014 16 Elimination of Supermajority Requirement for Certain Business Combinations Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 17 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against Capital One Financial Corporation COF 14040H105 5/1/2014 1 Elect Richard D. Fairbank Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 2 Elect Patrick W. Gross Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 3 Elect Ann F. Hackett Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 4 Elect Lewis Hay, III Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 5 Elect Benjamin P. Jenkins, III Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 6 Elect Pierre E. Leroy Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 7 Elect Peter E. Raskind Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 8 Elect Mayo A. Shattuck III Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 9 Elect Bradford H. Warner Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 10 Elect Catherine G. West Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 11 Ratification of Auditor Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 12 Amendment to the 2004 Stock Incentive Plan Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 13 Advisory Vote on Executive Compensation Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 14 Elimination of Supermajority Requirement for Future Amendments to the Bylaws and the Certificate Mgmt For For For Capital One Financial Corporation COF 14040H105 5/1/2014 15 Elimination of Supermajority Requirement for the Removal of Directors Mgmt For For For Caterpillar Inc. CAT 6/11/2014 1 Elect David L. Calhoun Mgmt For For For Caterpillar Inc. CAT 6/11/2014 2 Elect Daniel M. Dickinson Mgmt For For For Caterpillar Inc. CAT 6/11/2014 3 Elect Juan Gallardo Mgmt For For For Caterpillar Inc. CAT 6/11/2014 4 Elect Jesse J. Greene, Jr. Mgmt For For For Caterpillar Inc. CAT 6/11/2014 5 Elect Jon M. Huntsman, Jr. Mgmt For For For Caterpillar Inc. CAT 6/11/2014 6 Elect Peter A. Magowan Mgmt For For For Caterpillar Inc. CAT 6/11/2014 7 Elect Dennis A. Muilenburg Mgmt For For For Caterpillar Inc. CAT 6/11/2014 8 Elect Douglas R. Oberhelman Mgmt For For For Caterpillar Inc. CAT 6/11/2014 9 Elect William A. Osborn Mgmt For For For Caterpillar Inc. CAT 6/11/2014 10 Elect Edward B. Rust, Jr. Mgmt For Against Against Caterpillar Inc. CAT 6/11/2014 11 Elect Susan C. Schwab Mgmt For For For Caterpillar Inc. CAT 6/11/2014 12 Elect Miles D. White Mgmt For For For Caterpillar Inc. CAT 6/11/2014 13 Ratification of Auditor Mgmt For For For Caterpillar Inc. CAT 6/11/2014 14 Advisory Vote on Executive Compensation Mgmt For For For Caterpillar Inc. CAT 6/11/2014 15 Approval of the 2014 Long-Term Incentive Plan Mgmt For For For Caterpillar Inc. CAT 6/11/2014 16 Approval of the Executive Short-Term Incentive Plan Mgmt For For For Caterpillar Inc. CAT 6/11/2014 17 Shareholder Proposal Regarding Review of Human Rights Policies ShrHldr Against Against For Caterpillar Inc. CAT 6/11/2014 18 Shareholder Proposal Regarding Sales to the Government of Sudan ShrHldr Against Against For Caterpillar Inc. CAT 6/11/2014 19 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against Against For Chesapeake Energy Corporation CHK 6/13/2014 1 Elect Vincent J. Intrieri Mgmt For For For Chesapeake Energy Corporation CHK 6/13/2014 2 Elect Robert D. Lawler Mgmt For For For Chesapeake Energy Corporation CHK 6/13/2014 3 Elect John J. Lipinski Mgmt For For For Chesapeake Energy Corporation CHK 6/13/2014 4 Elect Frederic M. Poses Mgmt For For For Chesapeake Energy Corporation CHK 6/13/2014 5 Elect Archie W. Dunham Mgmt For For For Chesapeake Energy Corporation CHK 6/13/2014 6 Elect R. Brad Martin Mgmt For For For Chesapeake Energy Corporation CHK 6/13/2014 7 Elect Louis A. Raspino Mgmt For For For Chesapeake Energy Corporation CHK 6/13/2014 8 Elect Merrill A. Miller, Jr. Mgmt For For For Chesapeake Energy Corporation CHK 6/13/2014 9 Elect Thomas L. Ryan Mgmt For For For Chesapeake Energy Corporation CHK 6/13/2014 10 Repeal of Classified Board Mgmt For For For Chesapeake Energy Corporation CHK 6/13/2014 11 Change in Board Size Mgmt For For For Chesapeake Energy Corporation CHK 6/13/2014 12 Proxy Access Mgmt For For For Chesapeake Energy Corporation CHK 6/13/2014 13 Elimination of Supermajority Requirement Mgmt For For For Chesapeake Energy Corporation CHK 6/13/2014 14 Advisory Vote on Executive Compensation Mgmt For For For Chesapeake Energy Corporation CHK 6/13/2014 15 2014 Long Term Incentive Plan Mgmt For For For Chesapeake Energy Corporation CHK 6/13/2014 16 Ratification of Auditor Mgmt For For For CIGNA Corporation CI 4/23/2014 1 Elect Eric J. Foss Mgmt For For For CIGNA Corporation CI 4/23/2014 2 Elect Roman Martinez IV Mgmt For For For CIGNA Corporation CI 4/23/2014 3 Elect William D. Zollars Mgmt For For For CIGNA Corporation CI 4/23/2014 4 Ratification of Auditor Mgmt For For For CIGNA Corporation CI 4/23/2014 5 Advisory Vote on Executive Compensation Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 1 Elect Carol A. Bartz Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 2 Elect Marc Benioff Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 3 Elect Gregory Q. Brown Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 4 Elect M. Michele Burns Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 5 Elect Michael D. Capellas Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 6 Elect John T. Chambers Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 7 Elect Brian L. Halla Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 8 Elect John L. Hennessy Mgmt For Against Against Cisco Systems, Inc. CSCO 17275R102 11/19/2013 9 Elect Kristina M. Johnson Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 10 Elect Roderick C. McGeary Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 11 Elect Arun Sarin Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 12 Elect Steven M. West Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 13 Amendment to the 2005 Stock Incentive Plan Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 14 Advisory Vote on Executive Compensation Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 15 Ratification of Auditor Mgmt For For For Cisco Systems, Inc. CSCO 17275R102 11/19/2013 16 Shareholder Proposal Regarding Proxy Advice Contest ShrHldr Against Against For Citigroup Inc. C 4/22/2014 1 Elect Michael L. Corbat Mgmt For For For Citigroup Inc. C 4/22/2014 2 Elect Duncan P. Hennes Mgmt For For For Citigroup Inc. C 4/22/2014 3 Elect Franz B. Humer Mgmt For For For Citigroup Inc. C 4/22/2014 4 Elect Eugene M. McQuade Mgmt For For For Citigroup Inc. C 4/22/2014 5 Elect Michael E. O'Neill Mgmt For For For Citigroup Inc. C 4/22/2014 6 Elect Gary M. Reiner Mgmt For For For Citigroup Inc. C 4/22/2014 7 Elect Judith Rodin Mgmt For Against Against Citigroup Inc. C 4/22/2014 8 Elect Robert L. Ryan Mgmt For For For Citigroup Inc. C 4/22/2014 9 Elect Anthony M. Santomero Mgmt For For For Citigroup Inc. C 4/22/2014 10 Elect Joan E. Spero Mgmt For For For Citigroup Inc. C 4/22/2014 11 Elect Diana L. Taylor Mgmt For For For Citigroup Inc. C 4/22/2014 12 Elect William S. Thompson, Jr. Mgmt For For For Citigroup Inc. C 4/22/2014 13 Elect James S. Turley Mgmt For For For Citigroup Inc. C 4/22/2014 14 Elect Ernesto Zedillo Ponce de Leon Mgmt For For For Citigroup Inc. C 4/22/2014 15 Ratification of Auditor Mgmt For For For Citigroup Inc. C 4/22/2014 16 Advisory Vote on Executive Compensation Mgmt For Against Against Citigroup Inc. C 4/22/2014 17 Approval of the 2014 Stock Incentive Plan Mgmt For For For Citigroup Inc. C 4/22/2014 18 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHldr Against Against For Citigroup Inc. C 4/22/2014 19 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For Citigroup Inc. C 4/22/2014 20 Shareholder Proposal Regarding Director Indemnification ShrHldr Against Against For Citigroup Inc. C 4/22/2014 21 Shareholder Proposal Regarding Proxy Access ShrHldr Against Against For Clough Global Allocation Fund GLV 18913Y103 7/15/2013 Elect Edmund J. Burke Mgmt For For 95.5% Withhold 4.5% For Clough Global Allocation Fund GLV 18913Y103 7/15/2013 Elect John F. Mee Mgmt For For 95.5% Withhold 4.5% For Clough Global Allocation Fund GLV 18913Y103 7/15/2013 Elect Vincent W. Versaci Mgmt For For 95.5% Withhold 4.5% For Coca-Cola Company KO 4/23/2014 1 Elect Herbert A. Allen Mgmt For For For Coca-Cola Company KO 4/23/2014 2 Elect Ronald W. Allen Mgmt For For For Coca-Cola Company KO 4/23/2014 3 Elect Ana Botín Mgmt For For For Coca-Cola Company KO 4/23/2014 4 Elect Howard G. Buffett Mgmt For For For Coca-Cola Company KO 4/23/2014 5 Elect Richard M. Daley Mgmt For For For Coca-Cola Company KO 4/23/2014 6 Elect Barry Diller Mgmt For Against Against Coca-Cola Company KO 4/23/2014 7 Elect Helene D. Gayle Mgmt For For For Coca-Cola Company KO 4/23/2014 8 Elect Evan G. Greenberg Mgmt For For For Coca-Cola Company KO 4/23/2014 9 Elect Alexis M. Herman Mgmt For For For Coca-Cola Company KO 4/23/2014 10 Elect Muhtar Kent Mgmt For For For Coca-Cola Company KO 4/23/2014 11 Elect Robert A. Kotick Mgmt For For For Coca-Cola Company KO 4/23/2014 12 Elect Maria Elena Lagomasino Mgmt For For For Coca-Cola Company KO 4/23/2014 13 Elect Sam Nunn Mgmt For For For Coca-Cola Company KO 4/23/2014 14 Elect James D. Robinson III Mgmt For For For Coca-Cola Company KO 4/23/2014 15 Elect Peter V. Ueberroth Mgmt For For For Coca-Cola Company KO 4/23/2014 16 Advisory Vote on Executive Compensation Mgmt For For For Coca-Cola Company KO 4/23/2014 17 2014 Equity Plan Mgmt For For For Coca-Cola Company KO 4/23/2014 18 Ratification of Auditor Mgmt For For For Coca-Cola Company KO 4/23/2014 19 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against Cognizant Technology Solutions Corporation CTSH 6/3/2014 1 Elect Michael Patsalos-Fox Mgmt For For For Cognizant Technology Solutions Corporation CTSH 6/3/2014 2 Elect Robert E. Weissman Mgmt For For For Cognizant Technology Solutions Corporation CTSH 6/3/2014 3 Amendment to the 2009 Incentive Compensation Plan Mgmt For For For Cognizant Technology Solutions Corporation CTSH 6/3/2014 4 Advisory Vote on Executive Compensation Mgmt For For For Cognizant Technology Solutions Corporation CTSH 6/3/2014 5 Ratification of Auditor Mgmt For For For Cohen & Steers Quality Income Realty Fund, Inc. RQI 19247L106 4/24/2014 Elect Bonnie Cohen Mgmt For For 97.5% Withhold 2.5% For Cohen & Steers Quality Income Realty Fund, Inc. RQI 19247L106 4/24/2014 Elect Michael Clark Mgmt For For 97.5% Withhold 2.5% For Cohen & Steers Quality Income Realty Fund, Inc. RQI 19247L106 4/24/2014 Elect Richard E. Kroon Mgmt For For 97.5% Withhold 2.5% For Comcast Corporation CMCSA 20030N200 5/21/2014 Elect Kenneth J. Bacon Mgmt For For For Comcast Corporation CMCSA 20030N200 5/21/2014 Elect Sheldon M. Bonovitz Mgmt For For For Comcast Corporation CMCSA 20030N200 5/21/2014 Elect Edward D. Breen Mgmt For For For Comcast Corporation CMCSA 20030N200 5/21/2014 Elect Joseph J. Collins Mgmt For Withhold Against Comcast Corporation CMCSA 20030N200 5/21/2014 Elect J. Michael Cook Mgmt For For For Comcast Corporation CMCSA 20030N200 5/21/2014 Elect Gerald L. Hassell Mgmt For Withhold Against Comcast Corporation CMCSA 20030N200 5/21/2014 Elect Jeffrey A. Honickman Mgmt For For For Comcast Corporation CMCSA 20030N200 5/21/2014 Elect Eduardo G. Mestre Mgmt For For For Comcast Corporation CMCSA 20030N200 5/21/2014 Elect Brian L. Roberts Mgmt For For For Comcast Corporation CMCSA 20030N200 5/21/2014 Elect Ralph J. Roberts Mgmt For For For Comcast Corporation CMCSA 20030N200 5/21/2014 Elect Johnathan A. Rodgers Mgmt For For For Comcast Corporation CMCSA 20030N200 5/21/2014 Elect Judith Rodin Mgmt For Withhold Against Comcast Corporation CMCSA 20030N200 5/21/2014 2 Ratification of Auditor Mgmt For For For Comcast Corporation CMCSA 20030N200 5/21/2014 3 Advisory Vote on Executive Compensation Mgmt For Against Against Comcast Corporation CMCSA 20030N200 5/21/2014 4 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For Comcast Corporation CMCSA 20030N200 5/21/2014 5 Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHldr Against For Against ConocoPhillips COP 20825C104 5/13/2014 1 Elect Richard L. Armitage Mgmt For For For ConocoPhillips COP 20825C104 5/13/2014 2 Elect Richard H. Auchinleck Mgmt For Against Against ConocoPhillips COP 20825C104 5/13/2014 3 Elect Charles E. Bunch Mgmt For For For ConocoPhillips COP 20825C104 5/13/2014 4 Elect James E. Copeland, Jr. Mgmt For For For ConocoPhillips COP 20825C104 5/13/2014 5 Elect Jody L Freeman Mgmt For For For ConocoPhillips COP 20825C104 5/13/2014 6 Elect Gay Huey Evans Mgmt For For For ConocoPhillips COP 20825C104 5/13/2014 7 Elect Ryan M. Lance Mgmt For For For ConocoPhillips COP 20825C104 5/13/2014 8 Elect Robert A. Niblock Mgmt For For For ConocoPhillips COP 20825C104 5/13/2014 9 Elect Harald J. Norvik Mgmt For For For ConocoPhillips COP 20825C104 5/13/2014 10 Elect William E. Wade, Jr. Mgmt For For For ConocoPhillips COP 20825C104 5/13/2014 11 Ratification of Auditor Mgmt For Against Against ConocoPhillips COP 20825C104 5/13/2014 12 Advisory Vote on Executive Compensation Mgmt For For For ConocoPhillips COP 20825C104 5/13/2014 13 2014 Omnibus Stock and Performance Incentive Plan Mgmt For For For ConocoPhillips COP 20825C104 5/13/2014 14 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For ConocoPhillips COP 20825C104 5/13/2014 15 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHldr Against Against For Consolidated Edison, Inc. ED 5/19/2014 1 Elect Kevin Burke Mgmt For For For Consolidated Edison, Inc. ED 5/19/2014 2 Elect Vincent A. Calarco Mgmt For For For Consolidated Edison, Inc. ED 5/19/2014 3 Elect George Campbell, Jr. Mgmt For For For Consolidated Edison, Inc. ED 5/19/2014 4 Elect Michael J. Del Giudice Mgmt For For For Consolidated Edison, Inc. ED 5/19/2014 5 Elect Ellen V. Futter Mgmt For Against Against Consolidated Edison, Inc. ED 5/19/2014 6 Elect John F. Hennessy III Mgmt For For For Consolidated Edison, Inc. ED 5/19/2014 7 Elect John F. Killian Mgmt For For For Consolidated Edison, Inc. ED 5/19/2014 8 Elect John McAvoy Mgmt For For For Consolidated Edison, Inc. ED 5/19/2014 9 Elect Armando J. Olivera Mgmt For For For Consolidated Edison, Inc. ED 5/19/2014 10 Elect Sally H. Piñero Mgmt For For For Consolidated Edison, Inc. ED 5/19/2014 11 Elect Michael W. Ranger Mgmt For For For Consolidated Edison, Inc. ED 5/19/2014 12 Elect L. Frederick Sutherland Mgmt For For For Consolidated Edison, Inc. ED 5/19/2014 13 Ratification of Auditor Mgmt For For For Consolidated Edison, Inc. ED 5/19/2014 14 Employee Stock Purchase Plan Mgmt For For For Consolidated Edison, Inc. ED 5/19/2014 15 Advisory Vote on Executive Compensation Mgmt For For For Corning Incorporated GLW 4/29/2014 1 Elect Stephanie A. Burns Mgmt For For For Corning Incorporated GLW 4/29/2014 2 Elect John A. Canning Jr. Mgmt For For For Corning Incorporated GLW 4/29/2014 3 Elect Richard T. Clark Mgmt For For For Corning Incorporated GLW 4/29/2014 4 Elect Robert F. Cummings, Jr. Mgmt For Against Against Corning Incorporated GLW 4/29/2014 5 Elect James B. Flaws Mgmt For Against Against Corning Incorporated GLW 4/29/2014 6 Elect Deborah A. Henretta Mgmt For For For Corning Incorporated GLW 4/29/2014 7 Elect Kurt M. Landgraf Mgmt For For For Corning Incorporated GLW 4/29/2014 8 Elect Kevin J. Martin Mgmt For For For Corning Incorporated GLW 4/29/2014 9 Elect Deborah D. Rieman Mgmt For For For Corning Incorporated GLW 4/29/2014 10 Elect Hansel E. Tookes II Mgmt For For For Corning Incorporated GLW 4/29/2014 11 Elect Wendell P. Weeks Mgmt For For For Corning Incorporated GLW 4/29/2014 12 Elect Mark S. Wrighton Mgmt For For For Corning Incorporated GLW 4/29/2014 13 Advisory Vote on Executive Compensation Mgmt For For For Corning Incorporated GLW 4/29/2014 14 2014 Variable Compensation Plan Mgmt For For For Corning Incorporated GLW 4/29/2014 15 Ratification of Auditor Mgmt For For For Costco Wholesale Corporation COST 22160K105 1/30/2014 Elect Susan L. Decker Mgmt For For For Costco Wholesale Corporation COST 22160K105 1/30/2014 Elect Richard M. Libenson Mgmt For Withhold Against Costco Wholesale Corporation COST 22160K105 1/30/2014 Elect John W. Meisenbach Mgmt For Withhold Against Costco Wholesale Corporation COST 22160K105 1/30/2014 Elect Charles T. Munger Mgmt For For For Costco Wholesale Corporation COST 22160K105 1/30/2014 2 Ratification of Auditor Mgmt For For For Costco Wholesale Corporation COST 22160K105 1/30/2014 3 Advisory Vote on Executive Compensation Mgmt For For For Costco Wholesale Corporation COST 22160K105 1/30/2014 4 Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Against Costco Wholesale Corporation COST 22160K105 1/30/2014 5 Repeal of Classified Board Mgmt Abstain For Against CST Brands Inc CST 12646R105 6/4/2014 1 Elect Roger G. Burton Mgmt For For For CST Brands Inc CST 12646R105 6/4/2014 2 Elect Stephen A. Smith Mgmt For For For CST Brands Inc CST 12646R105 6/4/2014 3 Ratification of Auditor Mgmt For For For CST Brands Inc CST 12646R105 6/4/2014 4 Amendment to the 2013 Omnibus Stock and Incentive Plan Mgmt For For For CST Brands Inc CST 12646R105 6/4/2014 5 Advisory Vote on Executive Compensation Mgmt For For For CST Brands Inc CST 12646R105 6/4/2014 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For CSX Corporation CSX 5/7/2014 1 Elect Donna M. Alvarado Mgmt For For For CSX Corporation CSX 5/7/2014 2 Elect John B. Breaux Mgmt For For For CSX Corporation CSX 5/7/2014 3 Elect Pamela L. Carter Mgmt For For For CSX Corporation CSX 5/7/2014 4 Elect Steven T. Halverson Mgmt For For For CSX Corporation CSX 5/7/2014 5 Elect Edward J. Kelly, III Mgmt For For For CSX Corporation CSX 5/7/2014 6 Elect Gilbert H. Lamphere Mgmt For For For CSX Corporation CSX 5/7/2014 7 Elect John D. McPherson Mgmt For For For CSX Corporation CSX 5/7/2014 8 Elect Timothy T. O'Toole Mgmt For For For CSX Corporation CSX 5/7/2014 9 Elect David M. Ratcliffe Mgmt For For For CSX Corporation CSX 5/7/2014 10 Elect Donald J. Shepard Mgmt For For For CSX Corporation CSX 5/7/2014 11 Elect Michael J. Ward Mgmt For For For CSX Corporation CSX 5/7/2014 12 Elect J.C. Watts, Jr. Mgmt For For For CSX Corporation CSX 5/7/2014 13 Elect J. Steven Whisler Mgmt For For For CSX Corporation CSX 5/7/2014 14 Ratification of Auditor Mgmt For For For CSX Corporation CSX 5/7/2014 15 Advisory Vote on Executive Compensation Mgmt For For For CSX Corporation CSX 5/7/2014 16 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against CVS Caremark Corporation CVS 5/8/2014 2 Elect Nancy-Ann M. Deparle Mgmt For For For CVS Caremark Corporation CVS 5/8/2014 3 Elect David W. Dorman Mgmt For For For CVS Caremark Corporation CVS 5/8/2014 4 Elect Anne M. Finucane Mgmt For For For CVS Caremark Corporation CVS 5/8/2014 5 Elect Larry J. Merlo Mgmt For For For CVS Caremark Corporation CVS 5/8/2014 6 Elect Jean-Pierre Millon Mgmt For For For CVS Caremark Corporation CVS 5/8/2014 7 Elect Richard J. Swift Mgmt For For For CVS Caremark Corporation CVS 5/8/2014 8 Elect William C. Weldon Mgmt For For For CVS Caremark Corporation CVS 5/8/2014 9 Elect Tony L. White Mgmt For For For CVS Caremark Corporation CVS 5/8/2014 10 Ratification of Auditor Mgmt For For For CVS Caremark Corporation CVS 5/8/2014 11 Advisory Vote on Executive Compensation Mgmt For For For CVS Caremark Corporation CVS 5/8/2014 1 Elect C. David Brown II Mgmt For For For D.R. Horton, Inc. DHI 23331A109 1/23/2014 1 Elect Donald R. Horton Mgmt For For For D.R. Horton, Inc. DHI 23331A109 1/23/2014 2 Elect Barbara K. Allen Mgmt For For For D.R. Horton, Inc. DHI 23331A109 1/23/2014 3 Elect Bradley S. Anderson Mgmt For For For D.R. Horton, Inc. DHI 23331A109 1/23/2014 4 Elect Michael R. Buchanan Mgmt For For For D.R. Horton, Inc. DHI 23331A109 1/23/2014 5 Elect Michael W. Hewatt Mgmt For For For D.R. Horton, Inc. DHI 23331A109 1/23/2014 6 Elect Donald J. Tomnitz Mgmt For For For D.R. Horton, Inc. DHI 23331A109 1/23/2014 7 Advisory Vote on Executive Compensation Mgmt For For For D.R. Horton, Inc. DHI 23331A109 1/23/2014 8 Ratification of Auditor Mgmt For For For Deere & Company DE 2/26/2014 1 Elect Samuel R. Allen Mgmt For For For Deere & Company DE 2/26/2014 2 Elect Crandall C. Bowles Mgmt For For For Deere & Company DE 2/26/2014 3 Elect Vance D. Coffman Mgmt For For For Deere & Company DE 2/26/2014 4 Elect Charles O. Holliday, Jr. Mgmt For For For Deere & Company DE 2/26/2014 5 Elect Dipak C. Jain Mgmt For For For Deere & Company DE 2/26/2014 6 Elect Clayton M. Jones Mgmt For For For Deere & Company DE 2/26/2014 7 Elect Joachim Milberg Mgmt For For For Deere & Company DE 2/26/2014 8 Elect Richard B. Myers Mgmt For For For Deere & Company DE 2/26/2014 9 Elect Gregory R. Page Mgmt For For For Deere & Company DE 2/26/2014 10 Elect Thomas H. Patrick Mgmt For For For Deere & Company DE 2/26/2014 11 Elect Sherry M. Smith Mgmt For For For Deere & Company DE 2/26/2014 12 Advisory Vote on Executive Compensation Mgmt For For For Deere & Company DE 2/26/2014 13 Ratification of Auditor Mgmt For For For Delaware Enhanced Global Dividend & Income Fund DEX 8/21/2013 Elect Thomas L. Bennett Mgmt For For 97% Withhold 3% For Delaware Enhanced Global Dividend & Income Fund DEX 8/21/2013 Elect Joseph W. Chow Mgmt For For 97% Withhold 3% For Delaware Enhanced Global Dividend & Income Fund DEX 8/21/2013 Elect Patrick P. Coyne Mgmt For For 97% Withhold 3% For Delaware Enhanced Global Dividend & Income Fund DEX 8/21/2013 Elect John A. Fry Mgmt For For 97% Withhold 3% For Delaware Enhanced Global Dividend & Income Fund DEX 8/21/2013 Elect Anthony D. Knerr Mgmt For For 97% Withhold 3% For Delaware Enhanced Global Dividend & Income Fund DEX 8/21/2013 Elect Lucinda S. Landreth Mgmt For For 97% Withhold 3% For Delaware Enhanced Global Dividend & Income Fund DEX 8/21/2013 Elect Frances A. Sevilla-Sacasa Mgmt For For 97% Withhold 3% For Delaware Enhanced Global Dividend & Income Fund DEX 8/21/2013 Elect Thomas K. Whitford Mgmt For For 97% Withhold 3% For Delaware Enhanced Global Dividend & Income Fund DEX 8/21/2013 Elect Janet L. Yeomans Mgmt For For 97% Withhold 3% For Delaware Enhanced Global Dividend & Income Fund DEX 8/21/2013 Elect J. Richard Zecher Mgmt For For 97% Withhold 3% For Devon Energy Corporation DVN 25179M103 6/4/2014 Elect Barbara M. Baumann Mgmt For For For Devon Energy Corporation DVN 25179M103 6/4/2014 Elect John E. Bethancourt Mgmt For For For Devon Energy Corporation DVN 25179M103 6/4/2014 Elect Robert H. Henry Mgmt For Withhold Against Devon Energy Corporation DVN 25179M103 6/4/2014 Elect John A. Hill Mgmt For For For Devon Energy Corporation DVN 25179M103 6/4/2014 Elect Michael M. Kanovsky Mgmt For For For Devon Energy Corporation DVN 25179M103 6/4/2014 Elect Robert A. Mosbacher, Jr. Mgmt For For For Devon Energy Corporation DVN 25179M103 6/4/2014 Elect J. Larry Nichols Mgmt For For For Devon Energy Corporation DVN 25179M103 6/4/2014 Elect Duane C. Radtke Mgmt For For For Devon Energy Corporation DVN 25179M103 6/4/2014 Elect Mary P. Ricciardello Mgmt For For For Devon Energy Corporation DVN 25179M103 6/4/2014 Elect John Richels Mgmt For For For Devon Energy Corporation DVN 25179M103 6/4/2014 2 Advisory Vote on Executive Compensation Mgmt For For For Devon Energy Corporation DVN 25179M103 6/4/2014 3 Ratification of Auditor Mgmt For For For Devon Energy Corporation DVN 25179M103 6/4/2014 4 Shareholder Proposal Regarding Carbon Asset Risk Report ShrHldr Against Against For Devon Energy Corporation DVN 25179M103 6/4/2014 5 Shareholder Proposal Regarding Lobbying Report ShrHldr Against For Against Devon Energy Corporation DVN 25179M103 6/4/2014 6 Shareholder Proposal Regarding Report on Lobbying Activities Related to Energy Policy and Climate Change ShrHldr Against Against For DIRECTV DTV 25490A309 4/29/2014 1 Elect Neil R. Austrian Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 2 Elect Ralph F. Boyd, Jr. Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 3 Elect Abelardo E. Bru Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 4 Elect David B. Dillon Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 5 Elect Samuel A. DiPiazza, Jr. Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 6 Elect Dixon R. Doll Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 7 Elect Charles R. Lee Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 8 Elect Peter A. Lund Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 9 Elect Nancy S. Newcomb Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 10 Elect Lorrie M. Norrington Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 11 Elect Anthony J. Vinciquerra Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 12 Elect Michael D. White Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 13 Ratification of Auditor Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 14 Advisory Vote on Executive Compensation Mgmt For For For DIRECTV DTV 25490A309 4/29/2014 15 Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHldr Against Against For DIRECTV DTV 25490A309 4/29/2014 16 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHldr Against Against For Walt Disney Co. DIS 3/18/2014 1 Elect Susan E. Arnold Mgmt For For For Walt Disney Co. DIS 3/18/2014 2 Elect John S. Chen Mgmt For For For Walt Disney Co. DIS 3/18/2014 3 Elect Jack Dorsey Mgmt For For For Walt Disney Co. DIS 3/18/2014 4 Elect Robert A. Iger Mgmt For For For Walt Disney Co. DIS 3/18/2014 5 Elect Fred H. Langhammer Mgmt For For For Walt Disney Co. DIS 3/18/2014 6 Elect Aylwin B. Lewis Mgmt For For For Walt Disney Co. DIS 3/18/2014 7 Elect Monica C. Lozano Mgmt For For For Walt Disney Co. DIS 3/18/2014 8 Elect Robert W. Matschullat Mgmt For For For Walt Disney Co. DIS 3/18/2014 9 Elect Sheryl Sandberg Mgmt For For For Walt Disney Co. DIS 3/18/2014 10 Elect Orin C. Smith Mgmt For Against Against Walt Disney Co. DIS 3/18/2014 11 Ratification of Auditor Mgmt For For For Walt Disney Co. DIS 3/18/2014 12 Advisory Vote on Executive Compensation Mgmt For Against Against Walt Disney Co. DIS 3/18/2014 13 Right to Call a Special Meeting Mgmt For For For Walt Disney Co. DIS 3/18/2014 14 Shareholder Proposal Regarding Proxy Access ShrHldr Against For Against Walt Disney Co. DIS 3/18/2014 15 Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHldr Against Against For Dow Chemical Company DOW 5/15/2014 1 Elect Arnold A. Allemang Mgmt For For For Dow Chemical Company DOW 5/15/2014 2 Elect Ajay S. Banga Mgmt For For For Dow Chemical Company DOW 5/15/2014 3 Elect Jacqueline K. Barton Mgmt For For For Dow Chemical Company DOW 5/15/2014 4 Elect James A. Bell Mgmt For For For Dow Chemical Company DOW 5/15/2014 5 Elect Jeff M. Fettig Mgmt For For For Dow Chemical Company DOW 5/15/2014 6 Elect Andrew N. Liveris Mgmt For For For Dow Chemical Company DOW 5/15/2014 7 Elect Paul Polman Mgmt For For For Dow Chemical Company DOW 5/15/2014 8 Elect Dennis H. Reilley Mgmt For For For Dow Chemical Company DOW 5/15/2014 9 Elect James M. Ringler Mgmt For For For Dow Chemical Company DOW 5/15/2014 10 Elect Ruth G. Shaw Mgmt For Against Against Dow Chemical Company DOW 5/15/2014 11 Ratification of Auditor Mgmt For For For Dow Chemical Company DOW 5/15/2014 12 Advisory Vote on Executive Compensation Mgmt For For For Dow Chemical Company DOW 5/15/2014 13 Amendment to the 2012 Stock Incentive Plan Mgmt For For For Dow Chemical Company DOW 5/15/2014 14 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against Dow Chemical Company DOW 5/15/2014 15 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHldr Against Against For Eaton Vance Senior Income Trust EOI 7/19/2013 Elect Helen Frame Peters Mgmt For For 91% Withhold 9% For Eaton Vance Senior Income Trust EOI 7/19/2013 Elect Lynn A. Stout Mgmt For For 91% Withhold 9% For Eaton Vance Senior Income Trust EOI 7/19/2013 Elect Ralph F. Verni Mgmt For For 91% Withhold 9% For EBay Inc. EBAY 5/13/2014 Elect Fred D. Anderson Mgmt For For For EBay Inc. EBAY 5/13/2014 Elect Edward W. Barnholt Mgmt For For For EBay Inc. EBAY 5/13/2014 Elect Scott D. Cook Mgmt For For For EBay Inc. EBAY 5/13/2014 Elect John J. Donahoe Mgmt For For For EBay Inc. EBAY 5/13/2014 2 Advisory Vote on Executive Compensation Mgmt For For For EBay Inc. EBAY 5/13/2014 3 Amendment to 2008 Equity Incentive Plan Mgmt For Against Against EBay Inc. EBAY 5/13/2014 4 Ratification of Auditor Mgmt For For For EBay Inc. EBAY 5/13/2014 5 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against EBay Inc. EBAY 5/13/2014 6 Shareholder Proposal Regarding PayPal Spin-Off ShrHldr Against Abstain Against Ecolab Inc. ECL 5/8/2014 1 Elect Douglas M. Baker, Jr. Mgmt For For For Ecolab Inc. ECL 5/8/2014 2 Elect Barbara J. Beck Mgmt For For For Ecolab Inc. ECL 5/8/2014 3 Elect Leslie S. Biller Mgmt For For For Ecolab Inc. ECL 5/8/2014 4 Elect Carl M. Casale Mgmt For For For Ecolab Inc. ECL 5/8/2014 5 Elect Stephen I. Chazen Mgmt For For For Ecolab Inc. ECL 5/8/2014 6 Elect Jerry A. Grundhofer Mgmt For For For Ecolab Inc. ECL 5/8/2014 7 Elect Arthur J. Higgins Mgmt For For For Ecolab Inc. ECL 5/8/2014 8 Elect Joel W. Johnson Mgmt For For For Ecolab Inc. ECL 5/8/2014 9 Elect Michael Larson Mgmt For For For Ecolab Inc. ECL 5/8/2014 10 Elect Jerry W. Levin Mgmt For For For Ecolab Inc. ECL 5/8/2014 11 Elect Robert L. Lumpkins Mgmt For For For Ecolab Inc. ECL 5/8/2014 12 Elect Victoria J. Reich Mgmt For For For Ecolab Inc. ECL 5/8/2014 13 Elect Suzanne M. Vautrinot Mgmt For For For Ecolab Inc. ECL 5/8/2014 14 Elect John J. Zillmer Mgmt For For For Ecolab Inc. ECL 5/8/2014 15 Ratification of Auditor Mgmt For For For Ecolab Inc. ECL 5/8/2014 16 Reapproval of the Management Performance Incentive Plan Mgmt For For For Ecolab Inc. ECL 5/8/2014 17 Advisory Vote on Executive Compensation Mgmt For For For Ecolab Inc. ECL 5/8/2014 18 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against EMC Corporation EMC 4/30/2014 1 Elect Michael W. Brown Mgmt For For For EMC Corporation EMC 4/30/2014 2 Elect Randolph L. Cowen Mgmt For For For EMC Corporation EMC 4/30/2014 3 Elect Gail Deegan Mgmt For For For EMC Corporation EMC 4/30/2014 4 Elect James S. DiStasio Mgmt For For For EMC Corporation EMC 4/30/2014 5 Elect John R. Egan Mgmt For For For EMC Corporation EMC 4/30/2014 6 Elect William D. Green Mgmt For For For EMC Corporation EMC 4/30/2014 7 Elect Edmund F. Kelly Mgmt For For For EMC Corporation EMC 4/30/2014 8 Elect Jami Miscik Mgmt For For For EMC Corporation EMC 4/30/2014 9 Elect Paul Sagan Mgmt For For For EMC Corporation EMC 4/30/2014 10 Elect David N. Strohm Mgmt For For For EMC Corporation EMC 4/30/2014 11 Elect Joseph M. Tucci Mgmt For For For EMC Corporation EMC 4/30/2014 12 Ratification of Auditor Mgmt For For For EMC Corporation EMC 4/30/2014 13 Advisory Vote on Executive Compensation Mgmt For For For EMC Corporation EMC 4/30/2014 14 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against EMC Corporation EMC 4/30/2014 15 Shareholder Proposal Regarding Incorporation of Values in Political Spending ShrHldr Against Against For EOG Resources, Inc. EOG 26875P101 5/1/2014 1 Elect Janet F. Clark Mgmt For For For EOG Resources, Inc. EOG 26875P101 5/1/2014 2 Elect Charles R. Crisp Mgmt For For For EOG Resources, Inc. EOG 26875P101 5/1/2014 3 Elect James C. Day Mgmt For For For EOG Resources, Inc. EOG 26875P101 5/1/2014 4 Elect Mark G. Papa Mgmt For For For EOG Resources, Inc. EOG 26875P101 5/1/2014 5 Elect H. Leighton Steward Mgmt For For For EOG Resources, Inc. EOG 26875P101 5/1/2014 6 Elect Donald F. Textor Mgmt For For For EOG Resources, Inc. EOG 26875P101 5/1/2014 7 Elect William R. Thomas Mgmt For For For EOG Resources, Inc. EOG 26875P101 5/1/2014 8 Elect Frank G. Wisner Mgmt For For For EOG Resources, Inc. EOG 26875P101 5/1/2014 9 Ratification of Auditor Mgmt For For For EOG Resources, Inc. EOG 26875P101 5/1/2014 10 Advisory Vote on Executive Compensation Mgmt For For For EOG Resources, Inc. EOG 26875P101 5/1/2014 11 Shareholder Proposal Regarding Hydraulic Fracturing ShrHldr Against Against For EOG Resources, Inc. EOG 26875P101 5/1/2014 12 Shareholder Proposal Regarding Methane Reduction Targets ShrHldr Against Against For Exelon Corporation EXC 30161N101 5/6/2014 1 Elect Anthony K. Anderson Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 2 Elect Ann C. Berzin Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 3 Elect John A. Canning Jr. Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 4 Elect Christopher M. Crane Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 5 Elect Yves C. de Balmann Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 6 Elect Nicholas DeBenedictis Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 7 Elect Nelson A. Diaz Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 8 Elect Sue Ling Gin Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 9 Elect Paul L. Joskow Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 10 Elect Robert J. Lawless Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 11 Elect Richard W. Mies Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 12 Elect William C. Richardson Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 13 Elect John W. Rogers, Jr. Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 14 Elect Mayo A. Shattuck III Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 15 Elect Stephen D. Steinour Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 16 Ratification of Auditor Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 17 Advisory Vote on Executive Compensation Mgmt For Against Against Exelon Corporation EXC 30161N101 5/6/2014 18 Renewal of the Annual Incentive Plan for Senior Executives Mgmt For For For Exelon Corporation EXC 30161N101 5/6/2014 19 Shareholder Proposal Regarding Pay Ratio ShrHldr Against Against For Express Scripts Holding Company ESRX 30219G108 5/7/2014 1 Elect Gary G. Benanav Mgmt For For For Express Scripts Holding Company ESRX 30219G108 5/7/2014 2 Election of Directors Mgmt For For For Express Scripts Holding Company ESRX 30219G108 5/7/2014 3 Elect William J. DeLaney Mgmt For For For Express Scripts Holding Company ESRX 30219G108 5/7/2014 4 Elect Nicholas J. LaHowchic Mgmt For For For Express Scripts Holding Company ESRX 30219G108 5/7/2014 5 Elect Thomas P. Mac Mahon Mgmt For For For Express Scripts Holding Company ESRX 30219G108 5/7/2014 6 Elect Frank Mergenthaler Mgmt For For For Express Scripts Holding Company ESRX 30219G108 5/7/2014 7 Elect Woodrow A. Myers, Jr. Mgmt For For For Express Scripts Holding Company ESRX 30219G108 5/7/2014 8 Elect John O. Parker, Jr. Mgmt For For For Express Scripts Holding Company ESRX 30219G108 5/7/2014 9 Elect George Paz Mgmt For For For Express Scripts Holding Company ESRX 30219G108 5/7/2014 10 Elect William L. Roper Mgmt For For For Express Scripts Holding Company ESRX 30219G108 5/7/2014 11 Elect Seymour Sternberg Mgmt For For For Express Scripts Holding Company ESRX 30219G108 5/7/2014 12 Ratification of Auditor Mgmt For For For Express Scripts Holding Company ESRX 30219G108 5/7/2014 13 Advisory Vote on Executive Compensation Mgmt For For For Exxon Mobil Corporation XOM 30231G102 5/28/2014 Elect William C. Weldon Mgmt For For For Exxon Mobil Corporation XOM 30231G102 5/28/2014 2 Ratification of Auditor Mgmt For For For Exxon Mobil Corporation XOM 30231G102 5/28/2014 3 Advisory Vote on Executive Compensation Mgmt For For For Exxon Mobil Corporation XOM 30231G102 5/28/2014 4 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Against Exxon Mobil Corporation XOM 30231G102 5/28/2014 5 Shareholder Proposal Regarding Multiple Board Service ShrHldr Against Against For Exxon Mobil Corporation XOM 30231G102 5/28/2014 6 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against For Against Exxon Mobil Corporation XOM 30231G102 5/28/2014 7 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For Exxon Mobil Corporation XOM 30231G102 5/28/2014 8 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHldr Against Against For Exxon Mobil Corporation XOM 30231G102 5/28/2014 Elect Michael J. Boskin Mgmt For For For Exxon Mobil Corporation XOM 30231G102 5/28/2014 Elect Peter Brabeck-Letmathe Mgmt For For For Exxon Mobil Corporation XOM 30231G102 5/28/2014 Elect Ursula M. Burns Mgmt For For For Exxon Mobil Corporation XOM 30231G102 5/28/2014 Elect Larry R. Faulkner Mgmt For For For Exxon Mobil Corporation XOM 30231G102 5/28/2014 Elect Jay S. Fishman Mgmt For For For Exxon Mobil Corporation XOM 30231G102 5/28/2014 Elect Henrietta H. Fore Mgmt For For For Exxon Mobil Corporation XOM 30231G102 5/28/2014 Elect Kenneth C. Frazier Mgmt For For For Exxon Mobil Corporation XOM 30231G102 5/28/2014 Elect William W. George Mgmt For For For Exxon Mobil Corporation XOM 30231G102 5/28/2014 Elect Samuel J. Palmisano Mgmt For For For Exxon Mobil Corporation XOM 30231G102 5/28/2014 Elect Steven S. Reinemund Mgmt For For For Exxon Mobil Corporation XOM 30231G102 5/28/2014 Elect Rex W. Tillerson Mgmt For For For Facebook Inc. FB 30303M102 5/22/2014 Elect Marc L. Andreessen Mgmt For Withhold Against Facebook Inc. FB 30303M102 5/22/2014 Elect Erskine B. Bowles Mgmt For For For Facebook Inc. FB 30303M102 5/22/2014 Elect Susan D. Desmond-Hellmann Mgmt For For For Facebook Inc. FB 30303M102 5/22/2014 Elect Donald E. Graham Mgmt For For For Facebook Inc. FB 30303M102 5/22/2014 Elect Reed Hastings Mgmt For For For Facebook Inc. FB 30303M102 5/22/2014 Elect Sheryl K. Sandberg Mgmt For For For Facebook Inc. FB 30303M102 5/22/2014 Elect Peter A. Thiel Mgmt For For For Facebook Inc. FB 30303M102 5/22/2014 Elect Mark Zuckerberg Mgmt For For For Facebook Inc. FB 30303M102 5/22/2014 2 Ratification of Auditor Mgmt For For For Facebook Inc. FB 30303M102 5/22/2014 3 Shareholder Proposal Regarding Recapitalization ShrHldr Against For Against Facebook Inc. FB 30303M102 5/22/2014 4 Shareholder Proposal Regarding Lobbying Report ShrHldr Against For Against Facebook Inc. FB 30303M102 5/22/2014 5 Shareholder Proposal Regarding Incorporation of Values in Political Spending ShrHldr Against Against For Facebook Inc. FB 30303M102 5/22/2014 6 Shareholder Proposal Regarding Report on Childhood Obesity Risks ShrHldr Against Against For Facebook Inc. FB 30303M102 5/22/2014 7 Shareholder Proposal Regarding Sustainability Report ShrHldr Against Against For Federated Enhanced Treasury Income Fund FTT 9/13/2013 Elect Thomas M. O'Neill Mgmt For For 78% Withhold 22% For Federated Enhanced Treasury Income Fund FTT 9/13/2013 Elect John S. Walsh Mgmt For For 78% Withhold 22% For Fifth Third Bancorp FITB 4/15/2014 1 Elect Nicholas K. Akins Mgmt For For For Fifth Third Bancorp FITB 4/15/2014 2 Elect B. Evan Bayh III Mgmt For For For Fifth Third Bancorp FITB 4/15/2014 3 Elect Ulysses L. Bridgeman, Jr. Mgmt For For For Fifth Third Bancorp FITB 4/15/2014 4 Elect Emerson L. Brumback Mgmt For For For Fifth Third Bancorp FITB 4/15/2014 5 Elect James P. Hackett Mgmt For For For Fifth Third Bancorp FITB 4/15/2014 6 Elect Gary R. Heminger Mgmt For Against Against Fifth Third Bancorp FITB 4/15/2014 7 Elect Jewell D. Hoover Mgmt For For For Fifth Third Bancorp FITB 4/15/2014 8 Elect Kevin T. Kabat Mgmt For For For Fifth Third Bancorp FITB 4/15/2014 9 Elect Mitchel D. Livingston Mgmt For For For Fifth Third Bancorp FITB 4/15/2014 10 Elect Michael B. McCallister Mgmt For For For Fifth Third Bancorp FITB 4/15/2014 11 Elect Hendrick G. Meijer Mgmt For For For Fifth Third Bancorp FITB 4/15/2014 12 Elect Marsha C. Williams Mgmt For For For Fifth Third Bancorp FITB 4/15/2014 13 Ratification of Auditor Mgmt For For For Fifth Third Bancorp FITB 4/15/2014 14 2014 Incentive Compensation Plan Mgmt For For For Fifth Third Bancorp FITB 4/15/2014 15 Advisory Vote on Executive Compensation Mgmt For For For Fifth Third Bancorp FITB 4/15/2014 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For First Trust Mortgage Income Fund FMY 33734E103 4/23/2014 Elect Robert F. Keith Mgmt For For 99% Withhold 1% For Firstenergy Corp. FE 5/20/2014 Elect Paul T. Addison Mgmt For For For Firstenergy Corp. FE 5/20/2014 Elect Anthony J. Alexander Mgmt For For For Firstenergy Corp. FE 5/20/2014 Elect Michael J. Anderson Mgmt For For For Firstenergy Corp. FE 5/20/2014 Elect William T. Cottle Mgmt For For For Firstenergy Corp. FE 5/20/2014 Elect Robert B. Heisler, Jr. Mgmt For For For Firstenergy Corp. FE 5/20/2014 Elect Julia L. Johnson Mgmt For For For Firstenergy Corp. FE 5/20/2014 Elect Ted J. Kleisner Mgmt For For For Firstenergy Corp. FE 5/20/2014 Elect Donald T. Misheff Mgmt For For For Firstenergy Corp. FE 5/20/2014 Elect Ernest J. Novak, Jr. Mgmt For For For Firstenergy Corp. FE 5/20/2014 Elect Christopher D. Pappas Mgmt For For For Firstenergy Corp. FE 5/20/2014 Elect Catherine A. Rein Mgmt For For For Firstenergy Corp. FE 5/20/2014 Elect Luis A. Reyes Mgmt For For For Firstenergy Corp. FE 5/20/2014 Elect George M. Smart Mgmt For For For Firstenergy Corp. FE 5/20/2014 Elect Wesley M. Taylor Mgmt For For For Firstenergy Corp. FE 5/20/2014 2 Ratification of Auditor Mgmt For For For Firstenergy Corp. FE 5/20/2014 3 Advisory Vote on Executive Compensation Mgmt For For For Firstenergy Corp. FE 5/20/2014 4 Shareholder Proposal Regarding Shareholder Approval of Specific Performance Metrics in Equity Compensation Plans ShrHldr Against Against For Firstenergy Corp. FE 5/20/2014 5 Shareholder Proposal Regarding Supplemental Executive Retirement Benefits ShrHldr Against Against For Firstenergy Corp. FE 5/20/2014 6 Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHldr Against Against For Firstenergy Corp. FE 5/20/2014 7 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Against Ford Motor Company FDMTP 5/8/2014 1 Elect Stephen G. Butler Mgmt For For For Ford Motor Company FDMTP 5/8/2014 2 Elect Kimberly A. Casiano Mgmt For For For Ford Motor Company FDMTP 5/8/2014 3 Elect Anthony F. Earley, Jr. Mgmt For Against Against Ford Motor Company FDMTP 5/8/2014 4 Elect Edsel B. Ford II Mgmt For Against Against Ford Motor Company FDMTP 5/8/2014 5 Elect William C. Ford, Jr. Mgmt For For For Ford Motor Company FDMTP 5/8/2014 6 Elect Richard A. Gephardt Mgmt For For For Ford Motor Company FDMTP 5/8/2014 7 Elect James P. Hackett Mgmt For For For Ford Motor Company FDMTP 5/8/2014 8 Elect James H. Hance, Jr. Mgmt For For For Ford Motor Company FDMTP 5/8/2014 9 Elect William W. Helman IV Mgmt For For For Ford Motor Company FDMTP 5/8/2014 10 Elect Jon M. Huntsman, Jr. Mgmt For Against Against Ford Motor Company FDMTP 5/8/2014 11 Elect John C. Lechleiter Mgmt For For For Ford Motor Company FDMTP 5/8/2014 12 Elect Ellen R. Marram Mgmt For Against Against Ford Motor Company FDMTP 5/8/2014 13 Elect Alan Mulally Mgmt For For For Ford Motor Company FDMTP 5/8/2014 14 Elect Homer A. Neal Mgmt For For For Ford Motor Company FDMTP 5/8/2014 15 Elect Gerald L. Shaheen Mgmt For For For Ford Motor Company FDMTP 5/8/2014 16 Elect John L. Thornton Mgmt For Against Against Ford Motor Company FDMTP 5/8/2014 17 Ratification of Auditor Mgmt For For For Ford Motor Company FDMTP 5/8/2014 18 Advisory Vote on Executive Compensation Mgmt For Against Against Ford Motor Company FDMTP 5/8/2014 19 2014 Stock Plan for Non-Employee Directors Mgmt For For For Ford Motor Company FDMTP 5/8/2014 20 Shareholder Proposal Regarding Recapitalization ShrHldr Against For Against Ford Motor Company FDMTP 5/8/2014 21 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 6/17/2014 Elect Richard C. Adkerson Mgmt For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 6/17/2014 Elect Robert J. Allison, Jr. Mgmt For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 6/17/2014 Elect Alan R. Buckwalter, III Mgmt For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 6/17/2014 Elect Robert A. Day Mgmt For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 6/17/2014 Elect James C. Flores Mgmt For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 6/17/2014 Elect Gerald J. Ford Mgmt For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 6/17/2014 Elect Thomas A. Fry III Mgmt For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 6/17/2014 Elect H. Devon Graham, Jr. Mgmt For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 6/17/2014 Elect Lydia H. Kennard Mgmt For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 6/17/2014 Elect Charles C. Krulak Mgmt For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 6/17/2014 Elect Bobby Lee Lackey Mgmt For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 6/17/2014 Elect Jon C. Madonna Mgmt For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 6/17/2014 Elect Dustan E. McCoy Mgmt For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 6/17/2014 Elect James R. Moffett Mgmt For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 6/17/2014 Elect Stephen H. Siegele Mgmt For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 6/17/2014 Elect Frances Fragos Townsend Mgmt For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 6/17/2014 2 Advisory Vote on Executive Compensation Mgmt For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 6/17/2014 3 Ratification of Auditor Mgmt For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 6/17/2014 4 Annual Incentive Plan Mgmt For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 6/17/2014 5 Shareholder Proposal Regarding Environmental Expertise on Board ShrHldr Against Against For Gap Inc. GPS 5/20/2014 1 Elect Domenico De Sole Mgmt For For For Gap Inc. GPS 5/20/2014 2 Elect Robert J. Fisher Mgmt For For For Gap Inc. GPS 5/20/2014 3 Elect William S. Fisher Mgmt For For For Gap Inc. GPS 5/20/2014 4 Elect Isabella D. Goren Mgmt For For For Gap Inc. GPS 5/20/2014 5 Elect Bob L. Martin Mgmt For Against Against Gap Inc. GPS 5/20/2014 6 Elect Jorge P. Montoya Mgmt For For For Gap Inc. GPS 5/20/2014 7 Elect Glenn K. Murphy Mgmt For For For Gap Inc. GPS 5/20/2014 8 Elect Mayo A. Shattuck III Mgmt For For For Gap Inc. GPS 5/20/2014 9 Elect Katherine Tsang Mgmt For For For Gap Inc. GPS 5/20/2014 10 Elect Padmasree Warrior Mgmt For For For Gap Inc. GPS 5/20/2014 11 Ratification of Auditor Mgmt For For For Gap Inc. GPS 5/20/2014 12 Advisory Vote on Executive Compensation Mgmt For For For General American Investors Company, Inc. GAM 4/16/2014 Elect Rodney B. Berens Mgmt For For 96.5% Withhold 3.5% Against General American Investors Company, Inc. GAM 4/16/2014 Elect Lewis B. Cullman Mgmt For For 96.5% Withhold 3.5% For General American Investors Company, Inc. GAM 4/16/2014 Elect Spencer Davidson Mgmt For For 96.5% Withhold 3.5% For General American Investors Company, Inc. GAM 4/16/2014 Elect Gerald M. Edelman Mgmt For For 96.5% Withhold 3.5% For General American Investors Company, Inc. GAM 4/16/2014 Elect John D. Gordan, III Mgmt For For 96.5% Withhold 3.5% For General American Investors Company, Inc. GAM 4/16/2014 Elect Betsy F. Gotbaum Mgmt For For 96.5% Withhold 3.5% For General American Investors Company, Inc. GAM 4/16/2014 Elect Sidney R. Knafel Mgmt For For 96.5% Withhold 3.5% For General American Investors Company, Inc. GAM 4/16/2014 Elect Daniel M. Neidich Mgmt For For 96.5% Withhold 3.5% Against General American Investors Company, Inc. GAM 4/16/2014 Elect Jeffrey W. Priest Mgmt For For 96.5% Withhold 3.5% For General American Investors Company, Inc. GAM 4/16/2014 2 Ratification of Auditor Mgmt For For 96% Against 3.5% Abstain 0.5% For General Dynamics Corporation GD 5/7/2014 1 Elect Mary T. Barra Mgmt For For For General Dynamics Corporation GD 5/7/2014 2 Elect Nicholas D. Chabraja Mgmt For For For General Dynamics Corporation GD 5/7/2014 3 Elect James S. Crown Mgmt For Against Against General Dynamics Corporation GD 5/7/2014 4 Elect William P. Fricks Mgmt For For For General Dynamics Corporation GD 5/7/2014 5 Elect Paul G. Kaminski Mgmt For For For General Dynamics Corporation GD 5/7/2014 6 Elect John M. Keane Mgmt For For For General Dynamics Corporation GD 5/7/2014 7 Elect Lester L. Lyles Mgmt For For For General Dynamics Corporation GD 5/7/2014 8 Elect James N. Mattis Mgmt For For For General Dynamics Corporation GD 5/7/2014 9 Elect Phebe N. Novakovic Mgmt For For For General Dynamics Corporation GD 5/7/2014 10 Elect William A. Osborn Mgmt For For For General Dynamics Corporation GD 5/7/2014 11 Elect Laura J Schumacher Mgmt For For For General Dynamics Corporation GD 5/7/2014 12 Elect Sir Robert Walmsley Mgmt For For For General Dynamics Corporation GD 5/7/2014 13 Ratification of Auditor Mgmt For For For General Dynamics Corporation GD 5/7/2014 14 Advisory Vote on Executive Compensation Mgmt For Against Against General Dynamics Corporation GD 5/7/2014 15 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against General Dynamics Corporation GD 5/7/2014 16 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For General Electric Company GE 4/23/2014 1 Elect W. Geoffrey Beattie Mgmt For For For General Electric Company GE 4/23/2014 2 Elect John J. Brennan Mgmt For For For General Electric Company GE 4/23/2014 3 Elect James I. Cash, Jr. Mgmt For For For General Electric Company GE 4/23/2014 4 Elect Francisco D'Souza Mgmt For For For General Electric Company GE 4/23/2014 5 Elect Marijn E. Dekkers Mgmt For For For General Electric Company GE 4/23/2014 6 Elect Ann M. Fudge Mgmt For For For General Electric Company GE 4/23/2014 7 Elect Susan Hockfield Mgmt For For For General Electric Company GE 4/23/2014 8 Elect Jeffrey R. Immelt Mgmt For For For General Electric Company GE 4/23/2014 9 Elect Andrea Jung Mgmt For For For General Electric Company GE 4/23/2014 10 Elect Robert W. Lane Mgmt For For For General Electric Company GE 4/23/2014 11 Elect Rochelle B. Lazarus Mgmt For For For General Electric Company GE 4/23/2014 12 Elect James J. Mulva Mgmt For For For General Electric Company GE 4/23/2014 13 Elect James E. Rohr Mgmt For For For General Electric Company GE 4/23/2014 14 Elect Mary L. Schapiro Mgmt For For For General Electric Company GE 4/23/2014 15 Elect Robert J. Swieringa Mgmt For For For General Electric Company GE 4/23/2014 16 Elect James S. Tisch Mgmt For For For General Electric Company GE 4/23/2014 17 Elect Douglas A. Warner III Mgmt For For For General Electric Company GE 4/23/2014 18 Advisory Vote on Executive Compensation Mgmt For For For General Electric Company GE 4/23/2014 19 Ratification of Auditor Mgmt For For For General Electric Company GE 4/23/2014 20 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against Against For General Electric Company GE 4/23/2014 21 Shareholder Proposal Regarding Retention of Shares ShrHldr Against Against For General Electric Company GE 4/23/2014 22 Shareholder Proposal Regarding Double Board Nominees ShrHldr Against Against For General Electric Company GE 4/23/2014 23 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against General Electric Company GE 4/23/2014 24 Shareholder Proposal Regarding Cessation of All Stock Options and Bonuses ShrHldr Against Against For General Electric Company GE 4/23/2014 25 Shareholder Proposal Regarding Sale of Company ShrHldr Against Against For General Mills, Inc. GIS 9/24/2013 1 Elect Bradbury H. Anderson Mgmt For For For General Mills, Inc. GIS 9/24/2013 2 Elect R. Kerry Clark Mgmt For For For General Mills, Inc. GIS 9/24/2013 3 Elect Paul Danos Mgmt For For For General Mills, Inc. GIS 9/24/2013 4 Elect William T. Esrey Mgmt For For For General Mills, Inc. GIS 9/24/2013 5 Elect Raymond V. Gilmartin Mgmt For For For General Mills, Inc. GIS 9/24/2013 6 Elect Judith Richards Hope Mgmt For For For General Mills, Inc. GIS 9/24/2013 7 Elect Heidi G. Miller Mgmt For For For General Mills, Inc. GIS 9/24/2013 8 Elect Hilda Ochoa-Brillembourg Mgmt For For For General Mills, Inc. GIS 9/24/2013 9 Elect Steve Odland Mgmt For For For General Mills, Inc. GIS 9/24/2013 10 Elect Kendall J. Powell Mgmt For For For General Mills, Inc. GIS 9/24/2013 11 Elect Michael D. Rose Mgmt For For For General Mills, Inc. GIS 9/24/2013 12 Elect Robert L. Ryan Mgmt For For For General Mills, Inc. GIS 9/24/2013 13 Elect Dorothy A. Terrell Mgmt For For For General Mills, Inc. GIS 9/24/2013 14 Advisory Vote on Executive Compensation Mgmt For For For General Mills, Inc. GIS 9/24/2013 15 Ratification of Auditor Mgmt For For For General Mills, Inc. GIS 9/24/2013 16 Shareholder Proposal Regarding Post-Consumer Product Packaging ShrHldr Against Against For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 1 Elect Lloyd C. Blankfein Mgmt For For For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 2 Elect M. Michele Burns Mgmt For For For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 3 Elect Gary D. Cohn Mgmt For For For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 4 Elect Claes Dahlbäck Mgmt For For For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 5 Elect William W. George Mgmt For For For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 6 Elect James A. Johnson Mgmt For Against Against Goldman Sachs Group Inc. GS 38141G104 5/16/2014 7 Elect Lakshmi N. Mittal Mgmt For For For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 8 Elect Adebayo O. Ogunlesi Mgmt For For For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 9 Elect Peter Oppenheimer Mgmt For For For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 10 Elect James J. Schiro Mgmt For For For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 11 Elect Debora L. Spar Mgmt For For For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 12 Elect Mark E. Tucker Mgmt For For For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 13 Elect David A. Viniar Mgmt For For For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 14 Advisory Vote on Executive Compensation Mgmt For Against Against Goldman Sachs Group Inc. GS 38141G104 5/16/2014 15 Ratification of Auditor Mgmt For For For Goldman Sachs Group Inc. GS 38141G104 5/16/2014 16 Shareholder Proposal Regarding Proxy Access ShrHldr Against Against For Google Inc. GOOG 38259P508 5/14/2014 Elect Sergey Brin Mgmt For For For Google Inc. GOOG 38259P508 5/14/2014 Elect Eric E. Schmidt Mgmt For For For Google Inc. GOOG 38259P508 5/14/2014 Elect L. John Doerr Mgmt For Withhold Against Google Inc. GOOG 38259P508 5/14/2014 Elect Diane B. Greene Mgmt For For For Google Inc. GOOG 38259P508 5/14/2014 Elect John L. Hennessy Mgmt For Withhold Against Google Inc. GOOG 38259P508 5/14/2014 Elect Ann Mather Mgmt For For For Google Inc. GOOG 38259P508 5/14/2014 Elect Paul S. Otellini Mgmt For For For Google Inc. GOOG 38259P508 5/14/2014 Elect K. Ram Shriram Mgmt For For For Google Inc. GOOG 38259P508 5/14/2014 Elect Shirley M. Tilghman Mgmt For For For Google Inc. GOOG 38259P508 5/14/2014 2 Ratification of Auditor Mgmt For For For Google Inc. GOOG 38259P508 5/14/2014 3 Advisory Vote on Executive Compensation Mgmt For Against Against Google Inc. GOOG 38259P508 5/14/2014 4 Shareholder Proposal Regarding Recapitalization ShrHldr Against For Against Google Inc. GOOG 38259P508 5/14/2014 5 Shareholder Proposal Regarding Lobbying Report ShrHldr Against For Against Google Inc. GOOG 38259P508 5/14/2014 6 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Against Google Inc. GOOG 38259P508 5/14/2014 7 Shareholder Proposal Regarding Tax Policy Principles ShrHldr Against Against For Google Inc. GOOG 38259P508 5/14/2014 8 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against Google Inc. GOOG 38259P508 5/14/2014 Elect Larry Page Mgmt For For For Guggenheim Equal Weight Enhanced Equity Income Fund GEQ 40167M106 4/3/2014 1 Amendment of Agreement and Declaration of Trust Regarding Board Size Mgmt For For 95% Against 2% Abstain 3% For Guggenheim Equal Weight Enhanced Equity Income Fund GEQ 40167M106 4/3/2014 2 Elect Randall C. Barnes Mgmt For For 96.5% Against 2% Abstain 1.5% For Guggenheim Equal Weight Enhanced Equity Income Fund GEQ 40167M106 4/3/2014 3 Elect Donald C. Cacciapaglia Mgmt For For 96.5% Against 2% Abstain 1.5% For Guggenheim Equal Weight Enhanced Equity Income Fund GEQ 40167M106 4/3/2014 4 Elect Donald A. Chubb Jr. Mgmt For For 96.5% Against 2% Abstain 1.5% For Guggenheim Equal Weight Enhanced Equity Income Fund GEQ 40167M106 4/3/2014 5 Elect Jerry B. Farley Mgmt For For 96% Against 2.5% Abstain 1.5% For Guggenheim Equal Weight Enhanced Equity Income Fund GEQ 40167M106 4/3/2014 6 Elect Maynard F. Oliverius Mgmt For For 96% Against 2.5% Abstain 1.5% For Hartford Financial Services Group, Inc. HIG 5/21/2014 1 Elect Robert B. Allardice III Mgmt For For For Hartford Financial Services Group, Inc. HIG 5/21/2014 2 Elect Trevor Fetter Mgmt For For For Hartford Financial Services Group, Inc. HIG 5/21/2014 3 Elect Liam E. McGee Mgmt For For For Hartford Financial Services Group, Inc. HIG 5/21/2014 4 Elect Kathryn A. Mikells Mgmt For For For Hartford Financial Services Group, Inc. HIG 5/21/2014 5 Elect Michael G. Morris Mgmt For For For Hartford Financial Services Group, Inc. HIG 5/21/2014 6 Elect Thomas A. Renyi Mgmt For For For Hartford Financial Services Group, Inc. HIG 5/21/2014 7 Elect Julie G. Richardson Mgmt For For For Hartford Financial Services Group, Inc. HIG 5/21/2014 8 Elect Virginia P. Ruesterholz Mgmt For For For Hartford Financial Services Group, Inc. HIG 5/21/2014 9 Elect Charles B. Strauss Mgmt For For For Hartford Financial Services Group, Inc. HIG 5/21/2014 10 Elect H. Patrick Swygert Mgmt For For For Hartford Financial Services Group, Inc. HIG 5/21/2014 11 Ratification of Auditor Mgmt For For For Hartford Financial Services Group, Inc. HIG 5/21/2014 12 Advisory Vote on Executive Compensation Mgmt For Against Against Hartford Financial Services Group, Inc. HIG 5/21/2014 13 2014 Incentive StockPlan Mgmt For For For Hartford Financial Services Group, Inc. HIG 5/21/2014 14 Executive Bonus Program Mgmt For For For Hewlett-Packard Company HPQ 3/19/2014 1 Elect Marc L. Andreessen Mgmt For Against Against Hewlett-Packard Company HPQ 3/19/2014 2 Elect Shumeet Banerji Mgmt For For For Hewlett-Packard Company HPQ 3/19/2014 3 Elect Robert R. Bennett Mgmt For For For Hewlett-Packard Company HPQ 3/19/2014 4 Elect Rajiv L. Gupta Mgmt For Against Against Hewlett-Packard Company HPQ 3/19/2014 5 Elect Raymond J. Lane Mgmt For Against Against Hewlett-Packard Company HPQ 3/19/2014 6 Elect Ann M. Livermore Mgmt For For For Hewlett-Packard Company HPQ 3/19/2014 7 Elect Raymond E. Ozzie Mgmt For For For Hewlett-Packard Company HPQ 3/19/2014 8 Elect Gary M Reiner Mgmt For For For Hewlett-Packard Company HPQ 3/19/2014 9 Elect Patricia F. Russo Mgmt For For For Hewlett-Packard Company HPQ 3/19/2014 10 Elect James A. Skinner Mgmt For For For Hewlett-Packard Company HPQ 3/19/2014 11 Elect Margaret C. Whitman Mgmt For For For Hewlett-Packard Company HPQ 3/19/2014 12 Elect Ralph V. Whitworth Mgmt For For For Hewlett-Packard Company HPQ 3/19/2014 13 Ratification of Auditor Mgmt For For For Hewlett-Packard Company HPQ 3/19/2014 14 Advisory Vote on Executive Compensation Mgmt For For For Hewlett-Packard Company HPQ 3/19/2014 15 Shareholder Proposal Regarding Formation of a Human Rights Committee ShrHldr Against Against For Home Depot, Inc. HD 5/22/2014 1 Elect F. Duane Ackerman Mgmt For For For Home Depot, Inc. HD 5/22/2014 2 Elect Francis S. Blake Mgmt For For For Home Depot, Inc. HD 5/22/2014 3 Elect Ari Bousbib Mgmt For For For Home Depot, Inc. HD 5/22/2014 4 Elect Gregory D. Brenneman Mgmt For For For Home Depot, Inc. HD 5/22/2014 5 Elect J. Frank Brown Mgmt For For For Home Depot, Inc. HD 5/22/2014 6 Elect Albert P. Carey Mgmt For For For Home Depot, Inc. HD 5/22/2014 7 Elect Armando M. Codina Mgmt For Against Against Home Depot, Inc. HD 5/22/2014 8 Elect Helena B. Foulkes Mgmt For For For Home Depot, Inc. HD 5/22/2014 9 Elect Wayne M. Hewett Mgmt For For For Home Depot, Inc. HD 5/22/2014 10 Elect Karen Katen Mgmt For For For Home Depot, Inc. HD 5/22/2014 11 Elect Mark Vadon Mgmt For For For Home Depot, Inc. HD 5/22/2014 12 Ratification of Auditor Mgmt For For For Home Depot, Inc. HD 5/22/2014 13 Advisory Vote on Executive Compensation Mgmt For For For Home Depot, Inc. HD 5/22/2014 14 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against Home Depot, Inc. HD 5/22/2014 15 Shareholder Proposal Regarding Employment Diversity Report ShrHldr Against Against For Honeywell International Inc. HON 4/28/2014 1 Elect Gordon M. Bethune Mgmt For For For Honeywell International Inc. HON 4/28/2014 2 Elect Kevin Burke Mgmt For For For Honeywell International Inc. HON 4/28/2014 3 Elect Jaime Chico Pardo Mgmt For For For Honeywell International Inc. HON 4/28/2014 4 Elect David M. Cote Mgmt For For For Honeywell International Inc. HON 4/28/2014 5 Elect D. Scott Davis Mgmt For For For Honeywell International Inc. HON 4/28/2014 6 Elect Linnet F. Deily Mgmt For Against Against Honeywell International Inc. HON 4/28/2014 7 Elect Judd Gregg Mgmt For For For Honeywell International Inc. HON 4/28/2014 8 Elect Clive Hollick Mgmt For For For Honeywell International Inc. HON 4/28/2014 9 Elect Grace D. Lieblein Mgmt For For For Honeywell International Inc. HON 4/28/2014 10 Elect George Paz Mgmt For For For Honeywell International Inc. HON 4/28/2014 11 Elect Bradley T. Sheares Mgmt For For For Honeywell International Inc. HON 4/28/2014 12 Elect Robin L. Washington Mgmt For For For Honeywell International Inc. HON 4/28/2014 13 Ratification of Auditor Mgmt For For For Honeywell International Inc. HON 4/28/2014 14 Advisory Vote on Executive Compensation Mgmt For For For Honeywell International Inc. HON 4/28/2014 15 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against Honeywell International Inc. HON 4/28/2014 16 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against Honeywell International Inc. HON 4/28/2014 17 Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHldr Against Against For Honeywell International Inc. HON 4/28/2014 18 Shareholder Proposal Regarding Lobbying Report ShrHldr Against For Against The India Fund, Inc. IFN 2/3/2014 1 Elimination of Fundamental Policy Governing Semi-Annual Repurchase Offers Mgmt For For 80% Against 18.5% Abstain 1.5% For Intel Corporation INTC 5/22/2014 1 Elect Charlene Barshefsky Mgmt For For For Intel Corporation INTC 5/22/2014 2 Elect Andy D. Bryant Mgmt For For For Intel Corporation INTC 5/22/2014 3 Elect Susan L. Decker Mgmt For For For Intel Corporation INTC 5/22/2014 4 Elect John J. Donahoe Mgmt For For For Intel Corporation INTC 5/22/2014 5 Elect Reed E. Hundt Mgmt For For For Intel Corporation INTC 5/22/2014 6 Elect Brian M. Krzanich Mgmt For For For Intel Corporation INTC 5/22/2014 7 Elect James D. Plummer Mgmt For For For Intel Corporation INTC 5/22/2014 8 Elect David S. Pottruck Mgmt For For For Intel Corporation INTC 5/22/2014 9 Elect Frank D. Yeary Mgmt For For For Intel Corporation INTC 5/22/2014 10 Elect David B. Yoffie Mgmt For For For Intel Corporation INTC 5/22/2014 11 Ratification of Auditor Mgmt For For For Intel Corporation INTC 5/22/2014 12 Advisory Vote on Executive Compensation Mgmt For For For International Business Machines Corporation IBM 4/29/2014 1 Elect Alain J. P. Belda Mgmt For Against Against International Business Machines Corporation IBM 4/29/2014 2 Elect William R. Brody Mgmt For For For International Business Machines Corporation IBM 4/29/2014 3 Elect Kenneth I. Chenault Mgmt For For For International Business Machines Corporation IBM 4/29/2014 4 Elect Michael L. Eskew Mgmt For Against Against International Business Machines Corporation IBM 4/29/2014 5 Elect David N. Farr Mgmt For For For International Business Machines Corporation IBM 4/29/2014 6 Elect Shirley A. Jackson Mgmt For For For International Business Machines Corporation IBM 4/29/2014 7 Elect Andrew N. Liveris Mgmt For Against Against International Business Machines Corporation IBM 4/29/2014 8 Elect W. James McNerney, Jr. Mgmt For For For International Business Machines Corporation IBM 4/29/2014 9 Elect James W. Owens Mgmt For For For International Business Machines Corporation IBM 4/29/2014 10 Elect Virginia M. Rometty Mgmt For For For International Business Machines Corporation IBM 4/29/2014 11 Elect Joan E. Spero Mgmt For For For International Business Machines Corporation IBM 4/29/2014 12 Elect Sidney Taurel Mgmt For For For International Business Machines Corporation IBM 4/29/2014 13 Elect Lorenzo H. Zambrano Treviño Mgmt For Against Against International Business Machines Corporation IBM 4/29/2014 14 Ratification of Auditor Mgmt For For For International Business Machines Corporation IBM 4/29/2014 15 Advisory Vote on Executive Compensation Mgmt For For For International Business Machines Corporation IBM 4/29/2014 16 Re-approve Performance Goals of the Company's Long-Term Incentive Awards Mgmt For For For International Business Machines Corporation IBM 4/29/2014 17 2014 Employees Stock Purchase Plan Mgmt For For For International Business Machines Corporation IBM 4/29/2014 18 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For International Business Machines Corporation IBM 4/29/2014 19 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against International Business Machines Corporation IBM 4/29/2014 20 Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHldr Against Against For International Paper Company IP 5/12/2014 1 Elect David J. Bronczek Mgmt For For For International Paper Company IP 5/12/2014 2 Elect Ahmet C. Dördüncü Mgmt For For For International Paper Company IP 5/12/2014 3 Elect John V. Faraci Mgmt For For For International Paper Company IP 5/12/2014 4 Elect Ilene S. Gordon Mgmt For For For International Paper Company IP 5/12/2014 5 Elect Jay L. Johnson Mgmt For For For International Paper Company IP 5/12/2014 6 Elect Stacey J. Mobley Mgmt For For For International Paper Company IP 5/12/2014 7 Elect Joan E. Spero Mgmt For For For International Paper Company IP 5/12/2014 8 Elect John L. Townsend, III Mgmt For For For International Paper Company IP 5/12/2014 9 Elect John F. Turner Mgmt For For For International Paper Company IP 5/12/2014 10 Elect William G. Walter Mgmt For For For International Paper Company IP 5/12/2014 11 Elect J. Steven Whisler Mgmt For For For International Paper Company IP 5/12/2014 12 Ratification of Auditor Mgmt For For For International Paper Company IP 5/12/2014 13 Approval of Material Terms of Performance Goals Under the 2009 Incentive Compensation Plan Mgmt For For For International Paper Company IP 5/12/2014 14 Advisory Vote on Executive Compensation Mgmt For For For International Paper Company IP 5/12/2014 15 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against Invesco VLT 46132L107 8/2/2013 1 Elect R. Craig Kennedy Mgmt For For 98% Against 1% Abstain 1% For Invesco VLT 46132L107 8/2/2013 2 Elect Colin D. Meadows Mgmt For For 98% Against 1% Abstain 1% For Invesco VLT 46132L107 8/2/2013 3 Elect Hugo F. Sonnenschein Mgmt For For 98% Against 1% Abstain 1% For Invesco Mun Income Opportunities Trust II IIM 46132P108 8/8/2013 Elect Albert R. Dowden Mgmt For For 95% Withhold 5% For Invesco Mun Income Opportunities Trust II IIM 46132P108 8/8/2013 Elect Hugo F. Sonnenschein Mgmt For For 95% Withhold 5% For Invesco Mun Income Opportunities Trust II IIM 46132P108 8/8/2013 Elect Raymond Stickel, Jr. Mgmt For For 95% Withhold 5% For John Hancock Premium Dividend Fund PDT 41013T105 2/18/2014 Elect James R. Boyle Mgmt For For 97% Withhold 3% For John Hancock Premium Dividend Fund PDT 41013T105 2/18/2014 Elect William H. Cunningham Mgmt For For 97% Withhold 3% For John Hancock Premium Dividend Fund PDT 41013T105 2/18/2014 Elect Grace K. Fey Mgmt For For 97% Withhold 3% For John Hancock Premium Dividend Fund PDT 41013T105 2/18/2014 Elect Hassell H. McClellan Mgmt For For 97% Withhold 3% For John Hancock Premium Dividend Fund PDT 41013T105 2/18/2014 Elect Gregory A. Russo Mgmt For For 97% Withhold 3% For Johnson & Johnson JNJ 4/24/2014 1 Elect Mary Sue Coleman Mgmt For For For Johnson & Johnson JNJ 4/24/2014 2 Elect James G. Cullen Mgmt For For For Johnson & Johnson JNJ 4/24/2014 3 Elect Ian E.L. Davis Mgmt For For For Johnson & Johnson JNJ 4/24/2014 4 Elect Alex Gorsky Mgmt For For For Johnson & Johnson JNJ 4/24/2014 5 Elect Susan L. Lindquist Mgmt For For For Johnson & Johnson JNJ 4/24/2014 6 Elect Mark B. McClellan Mgmt For For For Johnson & Johnson JNJ 4/24/2014 7 Elect Anne M. Mulcahy Mgmt For Against Against Johnson & Johnson JNJ 4/24/2014 8 Elect Leo F. Mullin Mgmt For For For Johnson & Johnson JNJ 4/24/2014 9 Elect William D. Perez Mgmt For For For Johnson & Johnson JNJ 4/24/2014 10 Elect Charles Prince Mgmt For Against Against Johnson & Johnson JNJ 4/24/2014 11 Elect A. Eugene Washington Mgmt For For For Johnson & Johnson JNJ 4/24/2014 12 Elect Ronald A. Williams Mgmt For For For Johnson & Johnson JNJ 4/24/2014 13 Advisory Vote on Executive Compensation Mgmt For For For Johnson & Johnson JNJ 4/24/2014 14 Ratification of Auditor Mgmt For For For Johnson & Johnson JNJ 4/24/2014 15 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHldr Against Against For Johnson Controls, Inc. JCI 1/29/2014 Elect Natalie A. Black Mgmt For Withhold Against Johnson Controls, Inc. JCI 1/29/2014 Elect Raymond L. Conner Mgmt For For For Johnson Controls, Inc. JCI 1/29/2014 Elect William H. Lacy Mgmt For For For Johnson Controls, Inc. JCI 1/29/2014 Elect Alex A. Molinaroli Mgmt For For For Johnson Controls, Inc. JCI 1/29/2014 2 Ratification of Auditor Mgmt For For For Johnson Controls, Inc. JCI 1/29/2014 3 Advisory Vote on Executive Compensation Mgmt For For For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 1 Elect Linda B. Bammann Mgmt For For For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 2 Elect James A. Bell Mgmt For For For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 3 Elect Crandall C. Bowles Mgmt For For For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 4 Elect Stephen B. Burke Mgmt For For For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 5 Elect James S. Crown Mgmt For For For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 6 Elect James Dimon Mgmt For For For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 7 Elect Timothy P. Flynn Mgmt For For For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 8 Elect Laban P. Jackson, Jr. Mgmt For For For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 9 Elect Michael A. Neal Mgmt For For For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 10 Elect Lee R. Raymond Mgmt For For For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 11 Elect William C. Weldon Mgmt For For For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 12 Advisory Vote on Executive Compensation Mgmt For Against Against JPMorgan Chase & Co. JPM 46625H100 5/20/2014 13 Ratification of Auditor Mgmt For For For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 14 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 15 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For JPMorgan Chase & Co. JPM 46625H100 5/20/2014 16 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against Against For Kellogg Company K 4/25/2014 Elect John Bryant Mgmt For For For Kellogg Company K 4/25/2014 Elect Stephanie A. Burns Mgmt For For For Kellogg Company K 4/25/2014 Elect June Montgomery Tabron Mgmt For For For Kellogg Company K 4/25/2014 Elect Rogelio Rebolledo Mgmt For For For Kellogg Company K 4/25/2014 2 Advisory Vote on Executive Compensation Mgmt For For For Kellogg Company K 4/25/2014 3 Repeal of Classified Board Mgmt For For For Kellogg Company K 4/25/2014 4 Ratification of Auditor Mgmt For For For Kellogg Company K 4/25/2014 5 Shareholder Proposal Regarding Human Rights Report ShrHldr Against Against For Kellogg Company K 4/25/2014 6 Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Against Kraft Foods Group Inc. KRFT 50076Q106 5/6/2014 7 Shareholder Proposal Regarding Prohibition of Political Spending ShrHldr Against Against For Kraft Foods Group Inc. KRFT 50076Q106 5/6/2014 8 Shareholder Proposal Regarding Incorporation of Values in Political Spending ShrHldr Against Against For Kraft Foods Group Inc. KRFT 50076Q106 5/6/2014 9 Shareholder Proposal Regarding Reporting on the Use of Non-Recyclable Packaging ShrHldr Against Against For Kraft Foods Group Inc. KRFT 50076Q106 5/6/2014 10 Shareholder Proposal Regarding Sustainable Forestry Report ShrHldr Against Against For Kraft Foods Group Inc. KRFT 50076Q106 5/6/2014 11 Shareholder Proposal Regarding Cow Dehorning ShrHldr Against Against For Kraft Foods Group Inc. KRFT 50076Q106 5/6/2014 12 Shareholder Proposal Regarding Gestation Crates ShrHldr For For For Kraft Foods Group Inc. KRFT 50076Q106 5/6/2014 1 Elect L. Kevin Cox Mgmt For For For Kraft Foods Group Inc. KRFT 50076Q106 5/6/2014 2 Elect Myra M. Hart Mgmt For For For Kraft Foods Group Inc. KRFT 50076Q106 5/6/2014 3 Elect Peter B. Henry Mgmt For For For Kraft Foods Group Inc. KRFT 50076Q106 5/6/2014 4 Elect Terry J. Lundgren Mgmt For For For Kraft Foods Group Inc. KRFT 50076Q106 5/6/2014 5 Advisory Vote on Executive Compensation Mgmt For For For Kraft Foods Group Inc. KRFT 50076Q106 5/6/2014 6 Ratification of Auditor Mgmt For For For Kroger Co. KR 6/26/2014 1 Elect Reuben V. Anderson Mgmt For For For Kroger Co. KR 6/26/2014 2 Elect Robert D. Beyer Mgmt For For For Kroger Co. KR 6/26/2014 3 Elect David B. Dillon Mgmt For For For Kroger Co. KR 6/26/2014 4 Elect Susan J. Kropf Mgmt For For For Kroger Co. KR 6/26/2014 5 Elect David B. Lewis Mgmt For For For Kroger Co. KR 6/26/2014 6 Elect W. Rodney McMullen Mgmt For For For Kroger Co. KR 6/26/2014 7 Elect Jorge P. Montoya Mgmt For For For Kroger Co. KR 6/26/2014 8 Elect Clyde R. Moore Mgmt For For For Kroger Co. KR 6/26/2014 9 Elect Susan M. Phillips Mgmt For For For Kroger Co. KR 6/26/2014 10 Elect Steven R. Rogel Mgmt For For For Kroger Co. KR 6/26/2014 11 Elect James A. Runde Mgmt For For For Kroger Co. KR 6/26/2014 12 Elect Ronald L. Sargent Mgmt For For For Kroger Co. KR 6/26/2014 13 Elect Bobby S. Shackouls Mgmt For For For Kroger Co. KR 6/26/2014 14 2014 Long-Term Incentive and Cash Bonus Plan Mgmt For For For Kroger Co. KR 6/26/2014 15 Advisory Vote on Executive Compensation Mgmt For For For Kroger Co. KR 6/26/2014 16 Ratification of Auditor Mgmt For For For Kroger Co. KR 6/26/2014 17 Shareholder Proposal Regarding Human Rights Report ShrHldr Against Against For Kroger Co. KR 6/26/2014 18 Shareholder Proposal Regarding Extended Producer Responsibility ShrHldr Against Against For Eli Lilly and Company LLY 5/5/2014 1 Elect Michael L. Eskew Mgmt For For For Eli Lilly and Company LLY 5/5/2014 2 Elect Karen N. Horn Mgmt For Against Against Eli Lilly and Company LLY 5/5/2014 3 Elect William Kaelin Mgmt For For For Eli Lilly and Company LLY 5/5/2014 4 Elect John C. Lechleiter Mgmt For For For Eli Lilly and Company LLY 5/5/2014 5 Elect Marschall S. Runge Mgmt For For For Eli Lilly and Company LLY 5/5/2014 6 Ratification of Auditor Mgmt For For For Eli Lilly and Company LLY 5/5/2014 7 Advisory Vote on Executive Compensation Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 1 Elect Daniel F. Akerson Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 2 Elect Nolan D. Archibald Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 3 Elect Rosalind G. Brewer Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 4 Elect David B. Burritt Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 5 Elect James O. Ellis, Jr. Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 6 Elect Thomas J. Falk Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 7 Elect Marillyn A. Hewson Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 8 Elect Gwendolyn S. King Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 9 Elect James M. Loy Mgmt For Against Against Lockheed Martin Corporation LMT 4/24/2014 10 Elect Douglas H. McCorkindale Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 11 Elect Joseph W. Ralston Mgmt For Against Against Lockheed Martin Corporation LMT 4/24/2014 12 Elect Anne L. Stevens Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 13 Ratification of Auditor Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 14 Advisory Vote on Executive Compensation Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 15 Amendment to the 2011 Incentive Performance Award Plan Mgmt For For For Lockheed Martin Corporation LMT 4/24/2014 16 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against Lockheed Martin Corporation LMT 4/24/2014 17 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHldr Against Against For Lockheed Martin Corporation LMT 4/24/2014 18 Shareholder Proposal Regarding Recoupment of Unearned Bonuses ShrHldr Against Against For Loews Corporation L 5/13/2014 1 Elect Lawrence S. Bacow Mgmt For For For Loews Corporation L 5/13/2014 2 Elect Ann E. Berman Mgmt For For For Loews Corporation L 5/13/2014 3 Elect Joseph L. Bower Mgmt For For For Loews Corporation L 5/13/2014 4 Elect Charles M. Diker Mgmt For For For Loews Corporation L 5/13/2014 5 Elect Jacob A. Frenkel Mgmt For For For Loews Corporation L 5/13/2014 6 Elect Paul J. Fribourg Mgmt For For For Loews Corporation L 5/13/2014 7 Elect Walter L. Harris Mgmt For For For Loews Corporation L 5/13/2014 8 Elect Philip A. Laskawy Mgmt For For For Loews Corporation L 5/13/2014 9 Elect Ken Miller Mgmt For For For Loews Corporation L 5/13/2014 10 Elect Andrew H. Tisch Mgmt For For For Loews Corporation L 5/13/2014 11 Elect James S. Tisch Mgmt For For For Loews Corporation L 5/13/2014 12 Elect Jonathan M. Tisch Mgmt For For For Loews Corporation L 5/13/2014 13 Elect Anthony Welters Mgmt For For For Loews Corporation L 5/13/2014 14 Advisory Vote on Executive Compensation Mgmt For For For Loews Corporation L 5/13/2014 15 Ratification of Auditor Mgmt For For For Macy's Inc. M 55616P104 5/16/2014 1 Elect Stephen F. Bollenbach Mgmt For For For Macy's Inc. M 55616P104 5/16/2014 2 Elect Deirdre P. Connelly Mgmt For For For Macy's Inc. M 55616P104 5/16/2014 3 Elect Meyer Feldberg Mgmt For For For Macy's Inc. M 55616P104 5/16/2014 4 Elect Sara L. Levinson Mgmt For For For Macy's Inc. M 55616P104 5/16/2014 5 Elect Terry J. Lundgren Mgmt For For For Macy's Inc. M 55616P104 5/16/2014 6 Elect Joseph Neubauer Mgmt For Against Against Macy's Inc. M 55616P104 5/16/2014 7 Elect Joyce M. Roché Mgmt For For For Macy's Inc. M 55616P104 5/16/2014 8 Elect Paul C. Varga Mgmt For For For Macy's Inc. M 55616P104 5/16/2014 9 Elect Craig E. Weatherup Mgmt For For For Macy's Inc. M 55616P104 5/16/2014 10 Elect Marna C. Whittington Mgmt For For For Macy's Inc. M 55616P104 5/16/2014 11 Ratification of Auditor Mgmt For For For Macy's Inc. M 55616P104 5/16/2014 12 Advisory Vote on Executive Compensation Mgmt For For For Macy's Inc. M 55616P104 5/16/2014 13 Amendment to the Omnibus Incentive Compensation Plan Mgmt For For For Mallinckrodt PLC MNK G5785G107 3/20/2014 1 Elect Melvin D. Booth Mgmt For For For Mallinckrodt PLC MNK G5785G107 3/20/2014 2 Elect David R. Carlucci Mgmt For For For Mallinckrodt PLC MNK G5785G107 3/20/2014 3 Elect J. Martin Carroll Mgmt For For For Mallinckrodt PLC MNK G5785G107 3/20/2014 4 Elect Diane H. Gulyas Mgmt For For For Mallinckrodt PLC MNK G5785G107 3/20/2014 5 Elect Nancy S. Lurker Mgmt For For For Mallinckrodt PLC MNK G5785G107 3/20/2014 6 Elect JoAnn A. Reed Mgmt For For For Mallinckrodt PLC MNK G5785G107 3/20/2014 7 Elect Mark C. Trudeau Mgmt For For For Mallinckrodt PLC MNK G5785G107 3/20/2014 8 Elect Kneeland C. Youngblood Mgmt For For For Mallinckrodt PLC MNK G5785G107 3/20/2014 9 Elect Joseph A. Zaccagnino Mgmt For For For Mallinckrodt PLC MNK G5785G107 3/20/2014 10 Appointment of Auditor and Authority to Set Fees Mgmt For For For Mallinckrodt PLC MNK G5785G107 3/20/2014 11 Advisory Vote on Executive Compensation Mgmt For Against Against Mallinckrodt PLC MNK G5785G107 3/20/2014 12 Authority to Repurchase Shares Mgmt For For For Mallinckrodt PLC MNK G5785G107 3/20/2014 13 Issuance of Treasury Shares Mgmt For For For Mallinckrodt PLC MNK G5785G107 3/20/2014 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Marathon Oil Corporation MRO 4/30/2014 1 Elect Gregory H. Boyce Mgmt For For For Marathon Oil Corporation MRO 4/30/2014 2 Elect Pierre R. Brondeau Mgmt For Against Against Marathon Oil Corporation MRO 4/30/2014 3 Elect Linda Z. Cook Mgmt For For For Marathon Oil Corporation MRO 4/30/2014 4 Elect Chadwick C. Deaton Mgmt For Against Against Marathon Oil Corporation MRO 4/30/2014 5 Elect Shirley A. Jackson Mgmt For For For Marathon Oil Corporation MRO 4/30/2014 6 Elect Philip Lader Mgmt For For For Marathon Oil Corporation MRO 4/30/2014 7 Elect Michael E.J. Phelps Mgmt For For For Marathon Oil Corporation MRO 4/30/2014 8 Elect Dennis H. Reilley Mgmt For For For Marathon Oil Corporation MRO 4/30/2014 9 Elect Lee M. Tillman Mgmt For For For Marathon Oil Corporation MRO 4/30/2014 10 Ratification of Auditor Mgmt For For For Marathon Oil Corporation MRO 4/30/2014 11 Advisory Vote on Executive Compensation Mgmt For For For Marathon Oil Corporation MRO 4/30/2014 12 Shareholder Proposal Regarding Lobbying Report ShrHldr Against For Against Marathon Oil Corporation MRO 4/30/2014 13 Shareholder Proposal Regarding Methane Emissions Reporting and Reduction Targets ShrHldr Against Against For Marsh & McLennan Companies, Inc. MMC 5/15/2014 1 Elect Óscar Fanjul Martín Mgmt For For For Marsh & McLennan Companies, Inc. MMC 5/15/2014 2 Elect Daniel S. Glaser Mgmt For For For Marsh & McLennan Companies, Inc. MMC 5/15/2014 3 Elect H. Edward Hanway Mgmt For For For Marsh & McLennan Companies, Inc. MMC 5/15/2014 4 Elect Ian Lang Mgmt For For For Marsh & McLennan Companies, Inc. MMC 5/15/2014 5 Elect Elaine La Roche Mgmt For For For Marsh & McLennan Companies, Inc. MMC 5/15/2014 6 Elect Steven A. Mills Mgmt For For For Marsh & McLennan Companies, Inc. MMC 5/15/2014 7 Elect Bruce P. Nolop Mgmt For For For Marsh & McLennan Companies, Inc. MMC 5/15/2014 8 Elect Marc D. Oken Mgmt For For For Marsh & McLennan Companies, Inc. MMC 5/15/2014 9 Elect Morton O. Schapiro Mgmt For For For Marsh & McLennan Companies, Inc. MMC 5/15/2014 10 Elect Adele S. Simmons Mgmt For For For Marsh & McLennan Companies, Inc. MMC 5/15/2014 11 Elect Lloyd M. Yates Mgmt For For For Marsh & McLennan Companies, Inc. MMC 5/15/2014 12 Elect R. David Yost Mgmt For For For Marsh & McLennan Companies, Inc. MMC 5/15/2014 13 Advisory Vote on Executive Compensation Mgmt For For For Marsh & McLennan Companies, Inc. MMC 5/15/2014 14 Ratification of Auditor Mgmt For For For McDonald's Corporation MCD 5/22/2014 1 Elect Susan E. Arnold Mgmt For For For McDonald's Corporation MCD 5/22/2014 2 Elect Richard H. Lenny Mgmt For For For McDonald's Corporation MCD 5/22/2014 3 Elect Walter E. Massey Mgmt For For For McDonald's Corporation MCD 5/22/2014 4 Elect Cary D. McMillan Mgmt For For For McDonald's Corporation MCD 5/22/2014 5 Elect Sheila A. Penrose Mgmt For For For McDonald's Corporation MCD 5/22/2014 6 Elect John W. Rogers, Jr. Mgmt For For For McDonald's Corporation MCD 5/22/2014 7 Elect Roger W. Stone Mgmt For For For McDonald's Corporation MCD 5/22/2014 8 Elect Miles D. White Mgmt For For For McDonald's Corporation MCD 5/22/2014 9 Advisory Vote on Executive Compensation Mgmt For For For McDonald's Corporation MCD 5/22/2014 10 Reapproval of Material Terms Under the 2009 Cash Incentive Plan Mgmt For For For McDonald's Corporation MCD 5/22/2014 11 Ratification of Auditor Mgmt For For For McDonald's Corporation MCD 5/22/2014 12 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against Mckesson Corporation MCK 58155Q103 7/31/2013 1 Elect Andy D. Bryant Mgmt For For For Mckesson Corporation MCK 58155Q103 7/31/2013 2 Elect Wayne A. Budd Mgmt For For For Mckesson Corporation MCK 58155Q103 7/31/2013 3 Elect John H. Hammergren Mgmt For For For Mckesson Corporation MCK 58155Q103 7/31/2013 4 Elect Alton F. Irby III Mgmt For Against Against Mckesson Corporation MCK 58155Q103 7/31/2013 5 Elect M. Christine Jacobs Mgmt For For For Mckesson Corporation MCK 58155Q103 7/31/2013 6 Elect Marie L. Knowles Mgmt For For For Mckesson Corporation MCK 58155Q103 7/31/2013 7 Elect David M. Lawrence Mgmt For For For Mckesson Corporation MCK 58155Q103 7/31/2013 8 Elect Edward A. Mueller Mgmt For For For Mckesson Corporation MCK 58155Q103 7/31/2013 9 Elect Jane E. Shaw Mgmt For Against Against Mckesson Corporation MCK 58155Q103 7/31/2013 10 Ratification of Auditor Mgmt For For For Mckesson Corporation MCK 58155Q103 7/31/2013 11 Advisory Vote on Executive Compensation Mgmt For Against Against Mckesson Corporation MCK 58155Q103 7/31/2013 12 2013 Stock Plan Mgmt For For For Mckesson Corporation MCK 58155Q103 7/31/2013 13 Amendment to the 2000 Employee Stock Purchase Plan Mgmt For For For Mckesson Corporation MCK 58155Q103 7/31/2013 14 Restoration of Right to Call a Special Meeting Mgmt For For For Mckesson Corporation MCK 58155Q103 7/31/2013 15 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against Mckesson Corporation MCK 58155Q103 7/31/2013 16 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHldr Against For Against Mckesson Corporation MCK 58155Q103 7/31/2013 17 Shareholder Proposal Regarding Retention of Shares ShrHldr Against Against For Mckesson Corporation MCK 58155Q103 7/31/2013 18 Shareholder Proposal Regarding Recoupment Report ShrHldr Against For Against Merck & Co., Inc. MRK 58933Y105 5/27/2014 1 Elect Leslie A. Brun Mgmt For For For Merck & Co., Inc. MRK 58933Y105 5/27/2014 2 Elect Thomas R. Cech Mgmt For For For Merck & Co., Inc. MRK 58933Y105 5/27/2014 3 Elect Kenneth C. Frazier Mgmt For For For Merck & Co., Inc. MRK 58933Y105 5/27/2014 4 Elect Thomas H. Glocer Mgmt For For For Merck & Co., Inc. MRK 58933Y105 5/27/2014 5 Elect William B. Harrison, Jr. Mgmt For For For Merck & Co., Inc. MRK 58933Y105 5/27/2014 6 Elect C. Robert Kidder Mgmt For For For Merck & Co., Inc. MRK 58933Y105 5/27/2014 7 Elect Rochelle B. Lazarus Mgmt For For For Merck & Co., Inc. MRK 58933Y105 5/27/2014 8 Elect Carlos E. Represas Mgmt For For For Merck & Co., Inc. MRK 58933Y105 5/27/2014 9 Elect Patricia F. Russo Mgmt For For For Merck & Co., Inc. MRK 58933Y105 5/27/2014 10 Elect Craig B. Thompson Mgmt For For For Merck & Co., Inc. MRK 58933Y105 5/27/2014 11 Elect Wendell P. Weeks Mgmt For For For Merck & Co., Inc. MRK 58933Y105 5/27/2014 12 Elect Peter C. Wendell Mgmt For For For Merck & Co., Inc. MRK 58933Y105 5/27/2014 13 Advisory Vote on Executive Compensation Mgmt For For For Merck & Co., Inc. MRK 58933Y105 5/27/2014 14 Ratification of Auditor Mgmt For For For Merck & Co., Inc. MRK 58933Y105 5/27/2014 15 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against Merck & Co., Inc. MRK 58933Y105 5/27/2014 16 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For MetLife, Inc. MET 59156R108 4/22/2014 1 Elect Cheryl W. Grisé Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 2 Elect Carlos M. Gutierrez Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 3 Elect R. Glenn Hubbard Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 4 Elect Steven A. Kandarian Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 5 Elect John M. Keane Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 6 Elect Alfred F. Kelly, Jr. Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 7 Elect William E. Kennard Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 8 Elect James M. Kilts Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 9 Elect Catherine R. Kinney Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 10 Elect Denise M. Morrison Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 11 Elect Kenton J. Sicchitano Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 12 Elect Lulu C. Wang Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 13 Ratification of Auditor Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 14 Advisory Vote on Executive Compensation Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 15 2015 Stock and Incentive Compensation Plan Mgmt For For For MetLife, Inc. MET 59156R108 4/22/2014 16 Non-Management Director Stock Compensation Plan Mgmt For For For Microsoft Corporation MSFT 11/19/2013 1 Elect Steven A. Ballmer Mgmt For For For Microsoft Corporation MSFT 11/19/2013 2 Elect Dina Dublon Mgmt For For For Microsoft Corporation MSFT 11/19/2013 3 Elect William H. Gates III Mgmt For For For Microsoft Corporation MSFT 11/19/2013 4 Elect Maria Klawe Mgmt For For For Microsoft Corporation MSFT 11/19/2013 5 Elect Stephen J. Luczo Mgmt For For For Microsoft Corporation MSFT 11/19/2013 6 Elect David F. Marquardt Mgmt For For For Microsoft Corporation MSFT 11/19/2013 7 Elect Charles H. Noski Mgmt For For For Microsoft Corporation MSFT 11/19/2013 8 Elect Helmut G. W. Panke Mgmt For For For Microsoft Corporation MSFT 11/19/2013 9 Elect John W. Thompson Mgmt For Against Against Microsoft Corporation MSFT 11/19/2013 10 Approval of the Material Terms of the Executive Officer Incentive Plan Mgmt For For For Microsoft Corporation MSFT 11/19/2013 11 Advisory Vote on Executive Compensation Mgmt For For For Microsoft Corporation MSFT 11/19/2013 12 Ratification of Auditor Mgmt For For For Mondelez International Inc. MDLZ 50075N104 5/21/2014 9 Elect Patrick T. Siewert Mgmt For For For Mondelez International Inc. MDLZ 50075N104 5/21/2014 10 Elect Ruth J. Simmons Mgmt For For For Mondelez International Inc. MDLZ 50075N104 5/21/2014 11 Elect Ratan N. Tata Mgmt For For For Mondelez International Inc. MDLZ 50075N104 5/21/2014 12 Elect Jean-Francois M. L. van Boxmeer Mgmt For For For Mondelez International Inc. MDLZ 50075N104 5/21/2014 13 Advisory Vote on Executive Compensation Mgmt For For For Mondelez International Inc. MDLZ 50075N104 5/21/2014 14 Amendment to the 2005 Performance Incentive Plan Mgmt For For For Mondelez International Inc. MDLZ 50075N104 5/21/2014 15 Ratification of Auditor Mgmt For For For Mondelez International Inc. MDLZ 50075N104 5/21/2014 16 Shareholder Proposal Regarding Reporting on the Use of Non-Recyclable Packaging ShrHldr Against Against For Mondelez International Inc. MDLZ 50075N104 5/21/2014 1 Elect Stephen F. Bollenbach Mgmt For For For Mondelez International Inc. MDLZ 50075N104 5/21/2014 2 Elect Lewis W.K. Booth Mgmt For For For Mondelez International Inc. MDLZ 50075N104 5/21/2014 3 Elect Lois D. Juliber Mgmt For For For Mondelez International Inc. MDLZ 50075N104 5/21/2014 4 Elect Mark D. Ketchum Mgmt For For For Mondelez International Inc. MDLZ 50075N104 5/21/2014 5 Elect Jorge S. Mesquita Mgmt For For For Mondelez International Inc. MDLZ 50075N104 5/21/2014 6 Elect Nelson Peltz Mgmt For For For Mondelez International Inc. MDLZ 50075N104 5/21/2014 7 Elect Fredric G. Reynolds Mgmt For For For Mondelez International Inc. MDLZ 50075N104 5/21/2014 8 Elect Irene B. Rosenfeld Mgmt For For For Morgan Stanley MPQ 5/13/2014 1 Elect Erskine B. Bowles Mgmt For For For Morgan Stanley MPQ 5/13/2014 2 Elect Howard J. Davies Mgmt For For For Morgan Stanley MPQ 5/13/2014 3 Elect Thomas H. Glocer Mgmt For For For Morgan Stanley MPQ 5/13/2014 4 Elect James P. Gorman Mgmt For For For Morgan Stanley MPQ 5/13/2014 5 Elect Robert H. Herz Mgmt For For For Morgan Stanley MPQ 5/13/2014 6 Elect C. Robert Kidder Mgmt For For For Morgan Stanley MPQ 5/13/2014 7 Elect Klaus Kleinfield Mgmt For For For Morgan Stanley MPQ 5/13/2014 8 Elect Donald T. Nicolaisen Mgmt For For For Morgan Stanley MPQ 5/13/2014 9 Elect Hutham S. Olayan Mgmt For For For Morgan Stanley MPQ 5/13/2014 10 Elect James W. Owens Mgmt For Against Against Morgan Stanley MPQ 5/13/2014 11 Elect O. Griffith Sexton Mgmt For For For Morgan Stanley MPQ 5/13/2014 12 Elect Ryosuke Tamakoshi Mgmt For For For Morgan Stanley MPQ 5/13/2014 13 Elect Masaaki Tanaka Mgmt For For For Morgan Stanley MPQ 5/13/2014 14 Elect Laura D'Andrea Tyson Mgmt For For For Morgan Stanley MPQ 5/13/2014 15 Elect Rayford Wilkins, Jr. Mgmt For For For Morgan Stanley MPQ 5/13/2014 16 Ratification of Auditor Mgmt For For For Morgan Stanley MPQ 5/13/2014 17 Advisory Vote on Executive Compensation Mgmt For Against Against Morgan Stanley MPQ 5/13/2014 18 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For Neuberger Berman Real Estate Securities Income Fund Inc NRO 64190A103 8/22/2013 Elect Jack L. Rivkin Mgmt For For 97.5% Withhold 2.5% Against Neuberger Berman Real Estate Securities Income Fund Inc NRO 64190A103 8/22/2013 Elect Tom D. Seip Mgmt For For 97.5% Withhold 2.5% For Newmont Mining Corporation NEM 4/23/2014 1 Elect Bruce R. Brook Mgmt For For For Newmont Mining Corporation NEM 4/23/2014 2 Elect J. Kofi Bucknor Mgmt For For For Newmont Mining Corporation NEM 4/23/2014 3 Elect Vincent A. Calarco Mgmt For For For Newmont Mining Corporation NEM 4/23/2014 4 Elect Joseph A. Carrabba Mgmt For For For Newmont Mining Corporation NEM 4/23/2014 5 Elect Noreen Doyle Mgmt For For For Newmont Mining Corporation NEM 4/23/2014 6 Elect Gary J. Goldberg Mgmt For For For Newmont Mining Corporation NEM 4/23/2014 7 Elect Veronica M. Hagen Mgmt For For For Newmont Mining Corporation NEM 4/23/2014 8 Elect Jane Nelson Mgmt For For For Newmont Mining Corporation NEM 4/23/2014 9 Elect Donald C. Roth Mgmt For For For Newmont Mining Corporation NEM 4/23/2014 10 Ratification of Auditor Mgmt For For For Newmont Mining Corporation NEM 4/23/2014 11 Advisory Vote on Executive Compensation Mgmt For For For Newmont Mining Corporation NEM 4/23/2014 12 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHldr Against Against For Nike Inc. NKE 9/19/2013 Elect Alan B. Graf, Jr. Mgmt For For For Nike Inc. NKE 9/19/2013 Elect John C. Lechleiter Mgmt For For For Nike Inc. NKE 9/19/2013 Elect Phyllis M. Wise Mgmt For For For Nike Inc. NKE 9/19/2013 2 Advisory Vote on Executive Compensation Mgmt For For For Nike Inc. NKE 9/19/2013 3 Ratification of Auditor Mgmt For For For Nike Inc. NKE 9/19/2013 4 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHldr Against Against For Norfolk Southern Corporation NSC 5/8/2014 1 Elect Thomas D. Bell, Jr. Mgmt For For For Norfolk Southern Corporation NSC 5/8/2014 2 Elect Erskine B. Bowles Mgmt For For For Norfolk Southern Corporation NSC 5/8/2014 3 Elect Robert A. Bradway Mgmt For For For Norfolk Southern Corporation NSC 5/8/2014 4 Elect Wesley G. Bush Mgmt For For For Norfolk Southern Corporation NSC 5/8/2014 5 Elect Daniel A. Carp Mgmt For For For Norfolk Southern Corporation NSC 5/8/2014 6 Elect Karen N. Horn Mgmt For Against Against Norfolk Southern Corporation NSC 5/8/2014 7 Elect Steven F. Leer Mgmt For For For Norfolk Southern Corporation NSC 5/8/2014 8 Elect Michael D. Lockhart Mgmt For For For Norfolk Southern Corporation NSC 5/8/2014 9 Elect Amy E. Miles Mgmt For For For Norfolk Southern Corporation NSC 5/8/2014 10 Elect Charles W. Moorman, IV Mgmt For For For Norfolk Southern Corporation NSC 5/8/2014 11 Elect Martin H. Nesbitt Mgmt For For For Norfolk Southern Corporation NSC 5/8/2014 12 Elect James A Squires Mgmt For For For Norfolk Southern Corporation NSC 5/8/2014 13 Elect John R. Thompson Mgmt For For For Norfolk Southern Corporation NSC 5/8/2014 14 Ratification of Auditor Mgmt For For For Norfolk Southern Corporation NSC 5/8/2014 15 Advisory Vote on Executive Compensation Mgmt For For For Norfolk Southern Corporation NSC 5/8/2014 16 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against Northrop Grumman Corporation NOC 5/21/2014 1 Elect Wesley G. Bush Mgmt For For For Northrop Grumman Corporation NOC 5/21/2014 2 Elect Victor H. Fazio Mgmt For For For Northrop Grumman Corporation NOC 5/21/2014 3 Elect Donald E. Felsinger Mgmt For For For Northrop Grumman Corporation NOC 5/21/2014 4 Elect Bruce S. Gordon Mgmt For For For Northrop Grumman Corporation NOC 5/21/2014 5 Elect William H. Hernandez Mgmt For For For Northrop Grumman Corporation NOC 5/21/2014 6 Elect Madeleine A. Kleiner Mgmt For For For Northrop Grumman Corporation NOC 5/21/2014 7 Elect Karl J. Krapek Mgmt For Against Against Northrop Grumman Corporation NOC 5/21/2014 8 Elect Richard B. Myers Mgmt For For For Northrop Grumman Corporation NOC 5/21/2014 9 Elect Gary Roughead Mgmt For For For Northrop Grumman Corporation NOC 5/21/2014 10 Elect Thomas M. Schoewe Mgmt For For For Northrop Grumman Corporation NOC 5/21/2014 11 Elect Kevin W. Sharer Mgmt For For For Northrop Grumman Corporation NOC 5/21/2014 12 Advisory Vote on Executive Compensation Mgmt For For For Northrop Grumman Corporation NOC 5/21/2014 13 Ratification of Auditor Mgmt For For For Northrop Grumman Corporation NOC 5/21/2014 14 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against Nuveen Dividend Advantage Municipal Fund NXZ 67070F100 8/7/2013 Elect Judith M. Stockdale Mgmt For For 96% Withhold 4% For Nuveen Dividend Advantage Municipal Fund NXZ 67070F100 8/7/2013 Elect Carole E. Stone Mgmt For For 96% Withhold 4% For Nuveen Dividend Advantage Municipal Fund NXZ 67070F100 8/7/2013 Elect Virginia L. Stringer Mgmt For For 96% Withhold 4% For Nuveen Quality Preferred Income Fund JPS 67072C105 4/11/2014 Elect William Adams, IV Mgmt For For 97% Withhold 3% For Nuveen Quality Preferred Income Fund JPS 67072C105 4/11/2014 Elect David J. Kundert Mgmt For For 97% Withhold 3% For Nuveen Quality Preferred Income Fund JPS 67072C105 4/11/2014 Elect John K. Nelson Mgmt For For 97% Withhold 3% For Nuveen Quality Preferred Income Fund JPS 67072C105 4/11/2014 Elect Terence J. Toth Mgmt For For 97% Withhold 3% For Nuveen Quality Preferred Income Fund 3 JHP 67072W101 4/11/2014 Elect William Adams, IV Mgmt For For 96% Withhold 4% For Nuveen Quality Preferred Income Fund 3 JHP 67072W101 4/11/2014 Elect David J. Kundert Mgmt For For 96% Withhold 4% For Nuveen Quality Preferred Income Fund 3 JHP 67072W101 4/11/2014 Elect John K. Nelson Mgmt For For 96% Withhold 4% For Nuveen Quality Preferred Income Fund 3 JHP 67072W101 4/11/2014 Elect Terence J. Toth Mgmt For For 96% Withhold 4% For Nuveen Tax-Advantaged Dividend Growth Fund NBD 67074Q102 8/7/2013 Elect William C. Hunter Mgmt For For 98.5% Withhold 1.5% For Nuveen Tax-Advantaged Dividend Growth Fund NBD 67074Q102 8/7/2013 Elect Judith M. Stockdale Mgmt For For 98.5% Withhold 1.5% For Nuveen Tax-Advantaged Dividend Growth Fund NBD 67074Q102 8/7/2013 Elect Carole E. Stone Mgmt For For 98.5% Withhold 1.5% For Nuveen Tax-Advantaged Dividend Growth Fund NBD 67074Q102 8/7/2013 Elect Virginia L. Stringer Mgmt For For 98.5% Withhold 1.5% For Occidental Petroleum Corporation OXY 5/2/2014 1 Elect Spencer Abraham Mgmt For For For Occidental Petroleum Corporation OXY 5/2/2014 2 Elect Howard I. Atkins Mgmt For For For Occidental Petroleum Corporation OXY 5/2/2014 3 Elect Eugene L. Batchelder Mgmt For For For Occidental Petroleum Corporation OXY 5/2/2014 4 Elect Stephen I. Chazen Mgmt For For For Occidental Petroleum Corporation OXY 5/2/2014 5 Elect Edward P. Djerejian Mgmt For For For Occidental Petroleum Corporation OXY 5/2/2014 6 Elect John E. Feick Mgmt For For For Occidental Petroleum Corporation OXY 5/2/2014 7 Elect Margaret M. Foran Mgmt For For For Occidental Petroleum Corporation OXY 5/2/2014 8 Elect Carlos M. Gutierrez Mgmt For For For Occidental Petroleum Corporation OXY 5/2/2014 9 Elect William R. Klesse Mgmt For Against Against Occidental Petroleum Corporation OXY 5/2/2014 10 Elect Avedick B. Poladian Mgmt For For For Occidental Petroleum Corporation OXY 5/2/2014 11 Elect Elisse B. Walter Mgmt For For For Occidental Petroleum Corporation OXY 5/2/2014 12 Waive Director Age Restriction Policy for Edward P. Djerejian Mgmt For For For Occidental Petroleum Corporation OXY 5/2/2014 13 Advisory Vote on Executive Compensation Mgmt For For For Occidental Petroleum Corporation OXY 5/2/2014 14 Amend Certificate to Permit Action by Written Consent Mgmt For For For Occidental Petroleum Corporation OXY 5/2/2014 15 Amend Bylaws to Separate Chairman and CEO Roles Mgmt For For For Occidental Petroleum Corporation OXY 5/2/2014 16 Ratification of Auditor Mgmt For For For Occidental Petroleum Corporation OXY 5/2/2014 17 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHldr Against Against For Occidental Petroleum Corporation OXY 5/2/2014 18 Shareholder Proposal Regarding Report on Membership in Lobbying Organizations ShrHldr Against Against For Occidental Petroleum Corporation OXY 5/2/2014 19 Shareholder Proposal Regarding Hydraulic Fracturing ShrHldr Against Against For Occidental Petroleum Corporation OXY 5/2/2014 20 Shareholder Proposal Regarding Methane Emissions and Flaring Reporting and Reduction Targets ShrHldr Against Against For Omnicom Group Inc. OMC 5/20/2014 1 Elect John D. Wren Mgmt For For For Omnicom Group Inc. OMC 5/20/2014 2 Elect Bruce Crawford Mgmt For For For Omnicom Group Inc. OMC 5/20/2014 3 Elect Alan R. Batkin Mgmt For For For Omnicom Group Inc. OMC 5/20/2014 4 Elect Mary C. Choksi Mgmt For For For Omnicom Group Inc. OMC 5/20/2014 5 Elect Robert C. Clark Mgmt For For For Omnicom Group Inc. OMC 5/20/2014 6 Elect Leonard S. Coleman, Jr. Mgmt For For For Omnicom Group Inc. OMC 5/20/2014 7 Elect Errol M. Cook Mgmt For For For Omnicom Group Inc. OMC 5/20/2014 8 Elect Susan S. Denison Mgmt For For For Omnicom Group Inc. OMC 5/20/2014 9 Elect Michael A. Henning Mgmt For For For Omnicom Group Inc. OMC 5/20/2014 10 Elect John R. Murphy Mgmt For For For Omnicom Group Inc. OMC 5/20/2014 11 Elect John R. Purcell Mgmt For For For Omnicom Group Inc. OMC 5/20/2014 12 Elect Linda Johnson Rice Mgmt For For For Omnicom Group Inc. OMC 5/20/2014 13 Elect Gary L. Roubos Mgmt For For For Omnicom Group Inc. OMC 5/20/2014 14 Ratification of Auditor Mgmt For For For Omnicom Group Inc. OMC 5/20/2014 15 Advisory Vote on Executive Compensation Mgmt For For For Oracle Corporation ORCL 68389X105 10/31/2013 Elect Jeffrey S. Berg Mgmt For For For Oracle Corporation ORCL 68389X105 10/31/2013 Elect Raymond Bingham Mgmt For Withhold Against Oracle Corporation ORCL 68389X105 10/31/2013 Elect Michael J. Boskin Mgmt For For For Oracle Corporation ORCL 68389X105 10/31/2013 Elect Safra A. Catz Mgmt For Withhold Against Oracle Corporation ORCL 68389X105 10/31/2013 Elect Bruce R. Chizen Mgmt For Withhold Against Oracle Corporation ORCL 68389X105 10/31/2013 Elect George H. Conrades Mgmt For Withhold Against Oracle Corporation ORCL 68389X105 10/31/2013 Elect Lawrence J. Ellison Mgmt For For For Oracle Corporation ORCL 68389X105 10/31/2013 Elect Hector Garcia-Molina Mgmt For For For Oracle Corporation ORCL 68389X105 10/31/2013 Elect Jeffrey O. Henley Mgmt For For For Oracle Corporation ORCL 68389X105 10/31/2013 Elect Mark V. Hurd Mgmt For For For Oracle Corporation ORCL 68389X105 10/31/2013 Elect Naomi O. Seligman Mgmt For Withhold Against Oracle Corporation ORCL 68389X105 10/31/2013 2 Advisory Vote on Executive Compensation Mgmt For Against Against Oracle Corporation ORCL 68389X105 10/31/2013 3 Amendment to the 2000 Long-Term Incentive Plan Mgmt For For For Oracle Corporation ORCL 68389X105 10/31/2013 4 Ratification of Auditor Mgmt For For For Oracle Corporation ORCL 68389X105 10/31/2013 5 Shareholder Proposal Regarding Human Rights Committee ShrHldr Against Against For Oracle Corporation ORCL 68389X105 10/31/2013 6 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against Oracle Corporation ORCL 68389X105 10/31/2013 7 Shareholder Proposal Regarding Counting Abstentions ShrHldr Against Against For Oracle Corporation ORCL 68389X105 10/31/2013 8 Shareholder Proposal Regarding the Use of Multiple Metrics for Executive Performance Measures ShrHldr Against For Against Oracle Corporation ORCL 68389X105 10/31/2013 9 Shareholder Proposal Regarding Shareholder Approval of Specific Performance Metrics in Equity Compensation Plans ShrHldr Against Against For PepsiCo, Inc. PEP 5/7/2014 1 Elect Shona L. Brown Mgmt For For For PepsiCo, Inc. PEP 5/7/2014 2 Elect George W. Buckley Mgmt For For For PepsiCo, Inc. PEP 5/7/2014 3 Elect Ian M. Cook Mgmt For For For PepsiCo, Inc. PEP 5/7/2014 4 Elect Dina Dublon Mgmt For For For PepsiCo, Inc. PEP 5/7/2014 5 Elect Rona A. Fairhead Mgmt For For For PepsiCo, Inc. PEP 5/7/2014 6 Elect Ray L. Hunt Mgmt For For For PepsiCo, Inc. PEP 5/7/2014 7 Elect Alberto Ibargüen Mgmt For For For PepsiCo, Inc. PEP 5/7/2014 8 Elect Indra K. Nooyi Mgmt For For For PepsiCo, Inc. PEP 5/7/2014 9 Elect Sharon Percy Rockefeller Mgmt For For For PepsiCo, Inc. PEP 5/7/2014 10 Elect James J. Schiro Mgmt For For For PepsiCo, Inc. PEP 5/7/2014 11 Elect Lloyd G. Trotter Mgmt For For For PepsiCo, Inc. PEP 5/7/2014 12 Elect Daniel Vasella Mgmt For For For PepsiCo, Inc. PEP 5/7/2014 13 Elect Alberto Weisser Mgmt For For For PepsiCo, Inc. PEP 5/7/2014 14 Ratification of Auditor Mgmt For For For PepsiCo, Inc. PEP 5/7/2014 15 Advisory Vote on Executive Compensation Mgmt For For For PepsiCo, Inc. PEP 5/7/2014 16 Approval of Executive Incentive Compensation Plan Mgmt For For For PepsiCo, Inc. PEP 5/7/2014 17 Shareholder Proposal Regarding Approval of Political Contributions Policy ShrHldr Against Against For PepsiCo, Inc. PEP 5/7/2014 18 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHldr Against Against For Petroleum & Resources Corporation PEO 4/10/2014 Elect Enrique R. Arzac Mgmt For For 94.5% Withhold 5.5% For Petroleum & Resources Corporation PEO 4/10/2014 Elect Phyllis O. Bonanno Mgmt For For 94.5% Withhold 5.5% For Petroleum & Resources Corporation PEO 4/10/2014 Elect Kenneth J. Dale Mgmt For For 94.5% Withhold 5.5% For Petroleum & Resources Corporation PEO 4/10/2014 Elect Frederic A. Escherich Mgmt For For 94.5% Withhold 5.5% For Petroleum & Resources Corporation PEO 4/10/2014 Elect Roger W. Gale Mgmt For For 94.5% Withhold 5.5% For Petroleum & Resources Corporation PEO 4/10/2014 Elect Kathleen T. McGahran Mgmt For For 94.5% Withhold 5.5% For Petroleum & Resources Corporation PEO 4/10/2014 Elect Craig R. Smith Mgmt For For 94.5% Withhold 5.5% For Petroleum & Resources Corporation PEO 4/10/2014 Elect Mark E. Stoeckle Mgmt For For 94.5% Withhold 5.5% For Petroleum & Resources Corporation PEO 4/10/2014 2 Ratification of Auditor Mgmt For For 98% Against 1% Abstain 1% For Pfizer Inc. PFE 4/24/2014 1 Elect Dennis A. Ausiello Mgmt For For For Pfizer Inc. PFE 4/24/2014 2 Elect W. Don Cornwell Mgmt For For For Pfizer Inc. PFE 4/24/2014 3 Elect Frances D. Fergusson Mgmt For For For Pfizer Inc. PFE 4/24/2014 4 Elect Helen H. Hobbs Mgmt For For For Pfizer Inc. PFE 4/24/2014 5 Elect Constance J. Horner Mgmt For For For Pfizer Inc. PFE 4/24/2014 6 Elect James M. Kilts Mgmt For For For Pfizer Inc. PFE 4/24/2014 7 Elect George A. Lorch Mgmt For For For Pfizer Inc. PFE 4/24/2014 8 Elect Shantanu Narayen Mgmt For For For Pfizer Inc. PFE 4/24/2014 9 Elect Suzanne Nora Johnson Mgmt For For For Pfizer Inc. PFE 4/24/2014 10 Elect Ian C. Read Mgmt For For For Pfizer Inc. PFE 4/24/2014 11 Elect Stephen W. Sanger Mgmt For For For Pfizer Inc. PFE 4/24/2014 12 Elect Marc Tessier-Lavigne Mgmt For For For Pfizer Inc. PFE 4/24/2014 13 Ratification of Auditor Mgmt For For For Pfizer Inc. PFE 4/24/2014 14 Advisory Vote on Executive Compensation Mgmt For For For Pfizer Inc. PFE 4/24/2014 15 2014 Stock Plan Mgmt For For For Pfizer Inc. PFE 4/24/2014 16 Shareholder Proposal Regarding Approval of Political Contributions ShrHldr Against Against For Pfizer Inc. PFE 4/24/2014 17 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For Pfizer Inc. PFE 4/24/2014 18 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against Philip Morris International Inc. PM 5/7/2014 5 Elect Sergio Marchionne Mgmt For For For Philip Morris International Inc. PM 5/7/2014 6 Elect Kalpana Morparia Mgmt For For For Philip Morris International Inc. PM 5/7/2014 7 Elect Lucio A. Noto Mgmt For For For Philip Morris International Inc. PM 5/7/2014 8 Elect Robert B. Polet Mgmt For For For Philip Morris International Inc. PM 5/7/2014 9 Elect Carlos Slim Helú Mgmt For For For Philip Morris International Inc. PM 5/7/2014 10 Elect Stephen M. Wolf Mgmt For For For Philip Morris International Inc. PM 5/7/2014 11 Ratification of Auditor Mgmt For For For Philip Morris International Inc. PM 5/7/2014 12 Advisory Vote on Executive Compensation Mgmt For For For Philip Morris International Inc. PM 5/7/2014 13 Shareholder Proposal Regarding Lobbying Report ShrHldr Against For Against Philip Morris International Inc. PM 5/7/2014 14 Shareholder Proposal Regarding Animal Welfare ShrHldr Against Against For Philip Morris International Inc. PM 5/7/2014 1 Elect Harold Brown Mgmt For For For Philip Morris International Inc. PM 5/7/2014 2 Elect Andre Calantzopoulos Mgmt For For For Philip Morris International Inc. PM 5/7/2014 3 Elect Louis C. Camilleri Mgmt For For For Philip Morris International Inc. PM 5/7/2014 4 Elect Jennifer Li Mgmt For For For Phillips 66 PSX 5/7/2014 1 Elect William R. Loomis, Jr. Mgmt For For For Phillips 66 PSX 5/7/2014 2 Elect Glenn F. Tilton Mgmt For For For Phillips 66 PSX 5/7/2014 3 Elect Marna C. Whittington Mgmt For For For Phillips 66 PSX 5/7/2014 4 Ratification of Auditor Mgmt For For For Phillips 66 PSX 5/7/2014 5 Advisory Vote on Executive Compensation Mgmt For Against Against Phillips 66 PSX 5/7/2014 6 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHldr Against Against For PNC Financial Services Group Inc. PNC 4/22/2014 1 Elect Richard O. Berndt Mgmt For For For PNC Financial Services Group Inc. PNC 4/22/2014 2 Elect Charles E. Bunch Mgmt For For For PNC Financial Services Group Inc. PNC 4/22/2014 3 Elect Paul W. Chellgren Mgmt For For For PNC Financial Services Group Inc. PNC 4/22/2014 4 Elect William S. Demchak Mgmt For For For PNC Financial Services Group Inc. PNC 4/22/2014 5 Elect Andrew T. Feldstein Mgmt For For For PNC Financial Services Group Inc. PNC 4/22/2014 6 Elect Kay Coles James Mgmt For For For PNC Financial Services Group Inc. PNC 4/22/2014 7 Elect Richard B. Kelson Mgmt For For For PNC Financial Services Group Inc. PNC 4/22/2014 8 Elect Anthony A. Massaro Mgmt For For For PNC Financial Services Group Inc. PNC 4/22/2014 9 Elect Jane G. Pepper Mgmt For For For PNC Financial Services Group Inc. PNC 4/22/2014 10 Elect Donald J. Shepard Mgmt For For For PNC Financial Services Group Inc. PNC 4/22/2014 11 Elect Lorene K. Steffes Mgmt For For For PNC Financial Services Group Inc. PNC 4/22/2014 12 Elect Dennis F. Strigl Mgmt For For For PNC Financial Services Group Inc. PNC 4/22/2014 13 Elect Thomas J. Usher Mgmt For Against Against PNC Financial Services Group Inc. PNC 4/22/2014 14 Elect George H. Walls, Jr. Mgmt For For For PNC Financial Services Group Inc. PNC 4/22/2014 15 Elect Helge H. Wehmeier Mgmt For For For PNC Financial Services Group Inc. PNC 4/22/2014 16 Ratification of Auditor Mgmt For For For PNC Financial Services Group Inc. PNC 4/22/2014 17 Advisory Vote on Executive Compensation Mgmt For Against Against PNC Financial Services Group Inc. PNC 4/22/2014 18 Shareholder Proposal Regarding Lending Portfolio Exposure To Climate Change Risk ShrHldr Against Against For PPG Industries, Inc. PPG 4/17/2014 Elect Stephen F. Angel Mgmt For For For PPG Industries, Inc. PPG 4/17/2014 Elect Hugh Grant Mgmt For For For PPG Industries, Inc. PPG 4/17/2014 Elect Michele J. Hooper Mgmt For For For PPG Industries, Inc. PPG 4/17/2014 2 Advisory Vote on Executive Compensation Mgmt For For For PPG Industries, Inc. PPG 4/17/2014 3 Elimination of Supermajority Requirement Mgmt For For For PPG Industries, Inc. PPG 4/17/2014 4 Ratification of Auditor Mgmt For For For PPG Industries, Inc. PPG 4/17/2014 5 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against PPL Corporation PPL 69351T106 5/21/2014 1 Elect Frederick M. Bernthal Mgmt For For For PPL Corporation PPL 69351T106 5/21/2014 2 Elect John W. Conway Mgmt For For For PPL Corporation PPL 69351T106 5/21/2014 3 Elect Philip G. Cox Mgmt For For For PPL Corporation PPL 69351T106 5/21/2014 4 Elect Steven G. Elliott Mgmt For For For PPL Corporation PPL 69351T106 5/21/2014 5 Elect Louise K. Goeser Mgmt For For For PPL Corporation PPL 69351T106 5/21/2014 6 Elect Stuart E. Graham Mgmt For For For PPL Corporation PPL 69351T106 5/21/2014 7 Elect Stuart Heydt Mgmt For For For PPL Corporation PPL 69351T106 5/21/2014 8 Elect Raja Rajamannar Mgmt For For For PPL Corporation PPL 69351T106 5/21/2014 9 Elect Craig A. Rogerson Mgmt For For For PPL Corporation PPL 69351T106 5/21/2014 10 Elect William H. Spence Mgmt For For For PPL Corporation PPL 69351T106 5/21/2014 11 Elect Natica von Althann Mgmt For For For PPL Corporation PPL 69351T106 5/21/2014 12 Elect Keith H. Williamson Mgmt For For For PPL Corporation PPL 69351T106 5/21/2014 13 Advisory Vote on Executive Compensation Mgmt For For For PPL Corporation PPL 69351T106 5/21/2014 14 Ratification of Auditor Mgmt For For For PPL Corporation PPL 69351T106 5/21/2014 15 Shareholder Proposal Regarding Report on Political Spending ShrHldr Against For Against PPL Corporation PPL 69351T106 5/21/2014 16 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against Praxair, Inc. PX 74005P104 4/22/2014 1 Elect Stephen F. Angel Mgmt For For For Praxair, Inc. PX 74005P104 4/22/2014 2 Elect Oscar de Paula Bernardes Neto Mgmt For For For Praxair, Inc. PX 74005P104 4/22/2014 3 Elect Nance K. Dicciani Mgmt For For For Praxair, Inc. PX 74005P104 4/22/2014 4 Elect Edward G. Galante Mgmt For For For Praxair, Inc. PX 74005P104 4/22/2014 5 Elect Claire W. Gargalli Mgmt For For For Praxair, Inc. PX 74005P104 4/22/2014 6 Elect Ira D. Hall Mgmt For For For Praxair, Inc. PX 74005P104 4/22/2014 7 Elect Raymond W. LeBoeuf Mgmt For For For Praxair, Inc. PX 74005P104 4/22/2014 8 Elect Larry D. McVay Mgmt For For For Praxair, Inc. PX 74005P104 4/22/2014 9 Elect Denise L. Ramos Mgmt For For For Praxair, Inc. PX 74005P104 4/22/2014 10 Elect Wayne T. Smith Mgmt For For For Praxair, Inc. PX 74005P104 4/22/2014 11 Elect Robert L. Wood Mgmt For For For Praxair, Inc. PX 74005P104 4/22/2014 12 Advisory Vote on Executive Compensation Mgmt For For For Praxair, Inc. PX 74005P104 4/22/2014 13 Amendment and Restatement of the 2009 Long Term Incentive Plan Mgmt For For For Praxair, Inc. PX 74005P104 4/22/2014 14 Ratification of Auditor Mgmt For For For Precision Castparts Corp. PCP 8/13/2013 Elect Mark Donegan Mgmt For For For Precision Castparts Corp. PCP 8/13/2013 Elect Daniel J. Murphy Mgmt For For For Precision Castparts Corp. PCP 8/13/2013 Elect Vernon E. Oechsle Mgmt For For For Precision Castparts Corp. PCP 8/13/2013 Elect Rick Schmidt Mgmt For For For Precision Castparts Corp. PCP 8/13/2013 Elect Richard L. Wambold Mgmt For For For Precision Castparts Corp. PCP 8/13/2013 2 Ratification of Auditor Mgmt For For For Precision Castparts Corp. PCP 8/13/2013 3 Advisory Vote on Executive Compensation Mgmt For For For Precision Castparts Corp. PCP 8/13/2013 4 Amendment to the 2001 Stock Incentive Plan Mgmt For For For Precision Castparts Corp. PCP 8/13/2013 5 Adoption of Majority Vote for Election of Directors Mgmt For For For T. Rowe Price Group, Inc. TROW 74144T108 4/24/2014 1 Elect Mark S. Bartlett Mgmt For For For T. Rowe Price Group, Inc. TROW 74144T108 4/24/2014 2 Elect Edward C. Bernard Mgmt For For For T. Rowe Price Group, Inc. TROW 74144T108 4/24/2014 3 Elect Mary K. Bush Mgmt For For For T. Rowe Price Group, Inc. TROW 74144T108 4/24/2014 4 Elect Donald B. Hebb, Jr. Mgmt For For For T. Rowe Price Group, Inc. TROW 74144T108 4/24/2014 5 Elect Freeman A. Hrabowski, III Mgmt For For For T. Rowe Price Group, Inc. TROW 74144T108 4/24/2014 6 Elect James A.C. Kennedy Mgmt For For For T. Rowe Price Group, Inc. TROW 74144T108 4/24/2014 7 Elect Robert F. MacLellan Mgmt For For For T. Rowe Price Group, Inc. TROW 74144T108 4/24/2014 8 Elect Brian C. Rogers Mgmt For For For T. Rowe Price Group, Inc. TROW 74144T108 4/24/2014 9 Elect Olympia J. Snowe Mgmt For For For T. Rowe Price Group, Inc. TROW 74144T108 4/24/2014 10 Elect Alfred Sommer Mgmt For For For T. Rowe Price Group, Inc. TROW 74144T108 4/24/2014 11 Elect Dwight S. Taylor Mgmt For For For T. Rowe Price Group, Inc. TROW 74144T108 4/24/2014 12 Elect Anne Marie Whittemore Mgmt For For For T. Rowe Price Group, Inc. TROW 74144T108 4/24/2014 13 Advisory Vote on Executive Compensation Mgmt For For For T. Rowe Price Group, Inc. TROW 74144T108 4/24/2014 14 Ratification of Auditor Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 1 Elect Thomas J. Baltimore, Jr. Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 2 Elect Gordon M. Bethune Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 3 Elect Gilbert F. Casellas Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 4 Elect James G. Cullen Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 5 Elect Mark B. Grier Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 6 Elect Constance J. Horner Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 7 Elect Martina Hund-Mejean Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 8 Elect Karl J. Krapek Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 9 Elect Christine A. Poon Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 10 Elect Douglas A. Scovanner Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 11 Elect John R. Strangfeld Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 12 Elect James A. Unruh Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 13 Ratification of Auditor Mgmt For For For Prudential Financial, Inc. PRU 5/13/2014 14 Advisory Vote on Executive Compensation Mgmt For Against Against Prudential Financial, Inc. PRU 5/13/2014 15 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHldr Against Against For Public Service Enterprise Group Incorporated PEG 4/15/2014 1 Elect Albert R. Gamper, Jr. Mgmt For For For Public Service Enterprise Group Incorporated PEG 4/15/2014 2 Elect William V. Hickey Mgmt For For For Public Service Enterprise Group Incorporated PEG 4/15/2014 3 Elect Ralph Izzo Mgmt For For For Public Service Enterprise Group Incorporated PEG 4/15/2014 4 Elect Shirley A. Jackson Mgmt For For For Public Service Enterprise Group Incorporated PEG 4/15/2014 5 Elect David Lilley Mgmt For For For Public Service Enterprise Group Incorporated PEG 4/15/2014 6 Elect Thomas A. Renyi Mgmt For For For Public Service Enterprise Group Incorporated PEG 4/15/2014 7 Elect Hak Cheol Shin Mgmt For For For Public Service Enterprise Group Incorporated PEG 4/15/2014 8 Elect Richard J. Swift Mgmt For For For Public Service Enterprise Group Incorporated PEG 4/15/2014 9 Elect Susan Tomasky Mgmt For For For Public Service Enterprise Group Incorporated PEG 4/15/2014 10 Elect Alfred W. Zollar Mgmt For For For Public Service Enterprise Group Incorporated PEG 4/15/2014 11 Advisory Vote on Executive Compensation Mgmt For For For Public Service Enterprise Group Incorporated PEG 4/15/2014 12 Elimination of Supermajority Requirements for Business Combinations Mgmt For For For Public Service Enterprise Group Incorporated PEG 4/15/2014 13 Elimination of Supermajority Requirements for Director Removal Mgmt For For For Public Service Enterprise Group Incorporated PEG 4/15/2014 14 Elimination of Supermajority Requirements for Bylaw Amendments Mgmt For For For Public Service Enterprise Group Incorporated PEG 4/15/2014 15 Ratification of Auditor Mgmt For For For Putnam High Income Securities Fund PCF 2/27/2014 1 Approval of New Management Contract for Fund Mgmt For For 89% Against 7% Abstain 4% For Putnam High Income Securities Fund PCF 4/25/2014 1 Fix the Number of Trustees at 14 Mgmt For For 91.5% Against 5.5% Abstain 3% For Putnam High Income Securities Fund PCF 4/25/2014 Elect Liaquat Ahamed Mgmt For For 92.5% Withhold 7.5% For Putnam High Income Securities Fund PCF 4/25/2014 Elect Ravi Akhoury Mgmt For For 92.5% Withhold 7.5% For Putnam High Income Securities Fund PCF 4/25/2014 Elect Barbara M. Baumann Mgmt For For 92.5% Withhold 7.5% For Putnam High Income Securities Fund PCF 4/25/2014 Elect Jameson A. Baxter Mgmt For For 92.5% Withhold 7.5% For Putnam High Income Securities Fund PCF 4/25/2014 Elect Charles B. Curtis Mgmt For For 92.5% Withhold 7.5% For Putnam High Income Securities Fund PCF 4/25/2014 Elect Robert J. Darretta Mgmt For For 92.5% Withhold 7.5% For Putnam High Income Securities Fund PCF 4/25/2014 Elect Katinka Domotorffy Mgmt For For 92.5% Withhold 7.5% For Putnam High Income Securities Fund PCF 4/25/2014 Elect John A. Hill Mgmt For For 92.5% Withhold 7.5% For Putnam High Income Securities Fund PCF 4/25/2014 Elect Paul L. Joskow Mgmt For For 92.5% Withhold 7.5% For Putnam High Income Securities Fund PCF 4/25/2014 Elect Kenneth R. Leibler Mgmt For For 92.5% Withhold 7.5% For Putnam High Income Securities Fund PCF 4/25/2014 Elect Robert E. Patterson Mgmt For For 92.5% Withhold 7.5% For Putnam High Income Securities Fund PCF 4/25/2014 Elect George Putnam, III Mgmt For For 92.5% Withhold 7.5% For Putnam High Income Securities Fund PCF 4/25/2014 Elect Robert L. Reynolds Mgmt For For 92.5% Withhold 7.5% For Putnam High Income Securities Fund PCF 4/25/2014 Elect W. Thomas Stephens Mgmt For For 92.5% Withhold 7.5% For Putnam High Income Securities Fund PCF 4/25/2014 3 Conversion of Fund to Open-End Investment Company Mgmt Against For 20% Against 76.5% Abstain 3.5% For Putnam High Income Securities Fund PCF 4/25/2014 4 Amendment to Quorum Requirement Mgmt For For 76.5% Against 19% Abstain 4.5% Against Putnam High Income Securities Fund PCF 4/25/2014 5 Bundled Amendments to Declaration of Trust Mgmt For For 80.5% Against 15% Abstain 4.5% Against Putnam High Income Securities Fund PCF 4/25/2014 6 Eliminate Certain Mandatory Shareholder Votes Mgmt For For 70% Against 26% Abstain 4% Against QUALCOMM Incorporated QCOM 3/4/2014 1 Elect Barbara T. Alexander Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 2 Elect Donald G. Cruickshank Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 3 Elect Raymond V. Dittamore Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 4 Elect Susan Hockfield Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 5 Elect Thomas W. Horton Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 6 Elect Paul E. Jacobs Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 7 Elect Sherry Lansing Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 8 Elect Steven M. Mollenkopf Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 9 Elect Duane A. Nelles Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 10 Elect Clark T. Randt, Jr. Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 11 Elect Francisco Ros Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 12 Elect Jonathan J. Rubinstein Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 13 Elect Brent Scowcroft Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 14 Elect Marc I. Stern Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 15 Ratification of Auditor Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 16 Advisory Vote on Executive Compensation Mgmt For For For QUALCOMM Incorporated QCOM 3/4/2014 17 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Raytheon Company RTN 5/29/2014 1 Elect James E. Cartwright Mgmt For For For Raytheon Company RTN 5/29/2014 2 Elect Vernon E. Clark Mgmt For For For Raytheon Company RTN 5/29/2014 3 Elect Stephen J. Hadley Mgmt For For For Raytheon Company RTN 5/29/2014 4 Elect Thomas A. Kennedy Mgmt For For For Raytheon Company RTN 5/29/2014 5 Elect George R. Oliver Mgmt For For For Raytheon Company RTN 5/29/2014 6 Elect Michael C. Ruettgers Mgmt For For For Raytheon Company RTN 5/29/2014 7 Elect Ronald L. Skates Mgmt For For For Raytheon Company RTN 5/29/2014 8 Elect William R. Spivey Mgmt For For For Raytheon Company RTN 5/29/2014 9 Elect Linda G. Stuntz Mgmt For For For Raytheon Company RTN 5/29/2014 10 Elect William H. Swanson Mgmt For For For Raytheon Company RTN 5/29/2014 11 Advisory Vote on Executive Compensation Mgmt For For For Raytheon Company RTN 5/29/2014 12 Ratification of Auditor Mgmt For For For Raytheon Company RTN 5/29/2014 13 Shareholder Ability to Act by Written Consent Mgmt For For For Raytheon Company RTN 5/29/2014 14 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHldr Against Against For Raytheon Company RTN 5/29/2014 15 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For Reaves Utility Income Fund UTG 5/2/2014 Elect Mary K. Anstine Mgmt For For 98% Withhold 2% Against Reaves Utility Income Fund UTG 5/2/2014 Elect Michael F. Holland Mgmt For For 98% Withhold 2% Against Republic Services, Inc. RSG 5/8/2014 1 Elect James W. Crownover Mgmt For For For Republic Services, Inc. RSG 5/8/2014 2 Elect Tomago Collins Mgmt For For For Republic Services, Inc. RSG 5/8/2014 3 Elect Ann E. Dunwoody Mgmt For For For Republic Services, Inc. RSG 5/8/2014 4 Elect William J. Flynn Mgmt For For For Republic Services, Inc. RSG 5/8/2014 5 Elect Michael Larson Mgmt For For For Republic Services, Inc. RSG 5/8/2014 6 Elect W. Lee Nutter Mgmt For For For Republic Services, Inc. RSG 5/8/2014 7 Elect Ramon A. Rodriguez Mgmt For For For Republic Services, Inc. RSG 5/8/2014 8 Elect Donald W. Slager Mgmt For For For Republic Services, Inc. RSG 5/8/2014 9 Elect Allan C. Sorensen Mgmt For For For Republic Services, Inc. RSG 5/8/2014 10 Elect John M. Trani Mgmt For For For Republic Services, Inc. RSG 5/8/2014 11 Advisory Vote on Executive Compensation Mgmt For Against Against Republic Services, Inc. RSG 5/8/2014 12 Ratification of Auditor Mgmt For For For Republic Services, Inc. RSG 5/8/2014 13 Amendment to the Executive Incentive Compensation Plan Mgmt For For For Republic Services, Inc. RSG 5/8/2014 14 Shareholder Proposal Regarding the Approval of Survivor Benefits (Golden Coffins) ShrHldr Against For Against Republic Services, Inc. RSG 5/8/2014 15 Shareholder Proposal Regarding Report on Political Spending ShrHldr Against For Against Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 4 Elect Maureen Kempston Darkes Mgmt For For For Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 5 Elect Paal Kibsgaard Mgmt For For For Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 6 Elect Nikolay Kudryavtsev Mgmt For For For Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 7 Elect Michael E. Marks Mgmt For For For Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 8 Elect Lubna Olayan Mgmt For For For Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 9 Elect Leo Rafael Reif Mgmt For For For Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 10 Elect Tore I. Sandvold Mgmt For For For Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 11 Elect Henri Seydoux Mgmt For For For Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 12 Advisory Vote on Executive Compensation Mgmt For For For Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 13 Approval of Financial Statements/Dividends Mgmt For For For Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 14 Appointment of Auditor Mgmt For For For Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 1 Elect Peter L.S. Currie Mgmt For For For Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 2 Elect Tony Isaac Mgmt For For For Schlumberger N.V. (Schlumberger Limited) SLB 4/9/2014 3 Elect K.V. Kamath Mgmt For For For Southern Company SO 5/28/2014 1 Elect Juanita Powell Baranco Mgmt For For For Southern Company SO 5/28/2014 2 Elect Jon A. Boscia Mgmt For For For Southern Company SO 5/28/2014 3 Elect Henry A. Clark III Mgmt For For For Southern Company SO 5/28/2014 4 Elect Thomas A. Fanning Mgmt For For For Southern Company SO 5/28/2014 5 Elect David J. Grain Mgmt For For For Southern Company SO 5/28/2014 6 Elect Veronica M. Hagen Mgmt For For For Southern Company SO 5/28/2014 7 Elect Warren A. Hood, Jr. Mgmt For For For Southern Company SO 5/28/2014 8 Elect Linda P. Hudson Mgmt For For For Southern Company SO 5/28/2014 9 Elect Donald M. James Mgmt For Against Against Southern Company SO 5/28/2014 10 Elect Dale E. Klein Mgmt For For For Southern Company SO 5/28/2014 11 Elect William G. Smith, Jr. Mgmt For For For Southern Company SO 5/28/2014 12 Elect Steven R. Specker Mgmt For For For Southern Company SO 5/28/2014 13 Elect E. Jenner Wood III Mgmt For For For Southern Company SO 5/28/2014 14 Ratification of Auditor Mgmt For For For Southern Company SO 5/28/2014 15 Advisory Vote on Executive Compensation Mgmt For For For Southern Company SO 5/28/2014 16 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against Southwestern Energy Company SWN 5/20/2014 1 Elect John D. Gass Mgmt For For For Southwestern Energy Company SWN 5/20/2014 2 Elect Catherine A. Kehr Mgmt For For For Southwestern Energy Company SWN 5/20/2014 3 Elect Greg D. Kerley Mgmt For For For Southwestern Energy Company SWN 5/20/2014 4 Elect Vello A. Kuuskraa Mgmt For For For Southwestern Energy Company SWN 5/20/2014 5 Elect Kenneth R. Mourton Mgmt For For For Southwestern Energy Company SWN 5/20/2014 6 Elect Steven L. Mueller Mgmt For For For Southwestern Energy Company SWN 5/20/2014 7 Elect Elliott Pew Mgmt For For For Southwestern Energy Company SWN 5/20/2014 8 Elect Alan H. Stevens Mgmt For For For Southwestern Energy Company SWN 5/20/2014 9 Ratification of Auditor Mgmt For For For Southwestern Energy Company SWN 5/20/2014 10 Advisory Vote on Executive Compensation Mgmt For For For Southwestern Energy Company SWN 5/20/2014 11 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For Southwestern Energy Company SWN 5/20/2014 12 Shareholder Proposal Regarding Methane Emissions Reporting and Reduction Targets ShrHldr Against Against For St. Jude Medical, Inc. STJ 5/1/2014 1 Elect Richard R. Devenuti Mgmt For For For St. Jude Medical, Inc. STJ 5/1/2014 2 Elect Stefan K. Widensohler Mgmt For For For St. Jude Medical, Inc. STJ 5/1/2014 3 Elect Wendy L. Yarno Mgmt For For For St. Jude Medical, Inc. STJ 5/1/2014 4 Advisory Vote on Executive Compensation Mgmt For For For St. Jude Medical, Inc. STJ 5/1/2014 5 Management Incentive Compensation Plan Mgmt For For For St. Jude Medical, Inc. STJ 5/1/2014 6 Repeal of Classified Board Mgmt For For For St. Jude Medical, Inc. STJ 5/1/2014 7 Ratification of Auditor Mgmt For For For Starbucks Corporation SBUX 3/19/2014 1 Elect Howard Schultz Mgmt For For For Starbucks Corporation SBUX 3/19/2014 2 Elect William W. Bradley Mgmt For For For Starbucks Corporation SBUX 3/19/2014 3 Elect Robert M. Gates Mgmt For For For Starbucks Corporation SBUX 3/19/2014 4 Elect Mellody Hobson Mgmt For For For Starbucks Corporation SBUX 3/19/2014 5 Elect Kevin R. Johnson Mgmt For For For Starbucks Corporation SBUX 3/19/2014 6 Elect Olden Lee Mgmt For For For Starbucks Corporation SBUX 3/19/2014 7 Elect Joshua C. Ramo Mgmt For For For Starbucks Corporation SBUX 3/19/2014 8 Elect James G. Shennan, Jr. Mgmt For For For Starbucks Corporation SBUX 3/19/2014 9 Elect Clara Shih Mgmt For For For Starbucks Corporation SBUX 3/19/2014 10 Elect Javier G. Teruel Mgmt For For For Starbucks Corporation SBUX 3/19/2014 11 Elect Myron E. Ullman III Mgmt For For For Starbucks Corporation SBUX 3/19/2014 12 Elect Craig E. Weatherup Mgmt For For For Starbucks Corporation SBUX 3/19/2014 13 Advisory Vote on Executive Compensation Mgmt For Against Against Starbucks Corporation SBUX 3/19/2014 14 Ratification of Auditor Mgmt For For For Starbucks Corporation SBUX 3/19/2014 15 Shareholder Proposal Regarding Prohibition of Political Spending ShrHldr Against Against For Starbucks Corporation SBUX 3/19/2014 16 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against Stone Harbor Emerging Markets Income Fund EDF 86164T107 3/6/2014 Elect Patrick Sheehan Mgmt For For 90% Withhold 10% Against Stryker Corporation SYK 4/22/2014 1 Elect Howard E. Cox, Jr. Mgmt For For For Stryker Corporation SYK 4/22/2014 2 Elect Srikant Datar Mgmt For For For Stryker Corporation SYK 4/22/2014 3 Elect Roch Doliveux Mgmt For For For Stryker Corporation SYK 4/22/2014 4 Elect Louis L. Francesconi Mgmt For For For Stryker Corporation SYK 4/22/2014 5 Elect Allan C. Golston Mgmt For For For Stryker Corporation SYK 4/22/2014 6 Elect Kevin A. Lobo Mgmt For For For Stryker Corporation SYK 4/22/2014 7 Elect William U. Parfet Mgmt For For For Stryker Corporation SYK 4/22/2014 8 Elect Andrew K Silvernail Mgmt For For For Stryker Corporation SYK 4/22/2014 9 Elect Ronda E. Stryker Mgmt For For For Stryker Corporation SYK 4/22/2014 10 Ratification of Auditor Mgmt For For For Stryker Corporation SYK 4/22/2014 11 Advisory Vote on Executive Compensation Mgmt For For For Suntrust Banks, Inc. STI 4/22/2014 1 Elect Robert M. Beall II Mgmt For For For Suntrust Banks, Inc. STI 4/22/2014 2 Elect David H. Hughes Mgmt For For For Suntrust Banks, Inc. STI 4/22/2014 3 Elect M. Douglas Ivester Mgmt For For For Suntrust Banks, Inc. STI 4/22/2014 4 Elect Kyle P. Legg Mgmt For For For Suntrust Banks, Inc. STI 4/22/2014 5 Elect William A. Linnenbringer Mgmt For For For Suntrust Banks, Inc. STI 4/22/2014 6 Elect Donna S. Morea Mgmt For For For Suntrust Banks, Inc. STI 4/22/2014 7 Elect David M. Ratcliffe Mgmt For For For Suntrust Banks, Inc. STI 4/22/2014 8 Elect William H. Rogers, Jr. Mgmt For For For Suntrust Banks, Inc. STI 4/22/2014 9 Elect Frank W. Scruggs Mgmt For For For Suntrust Banks, Inc. STI 4/22/2014 10 Elect Thomas R. Watjen Mgmt For For For Suntrust Banks, Inc. STI 4/22/2014 11 Elect Phail Wynn, Jr. Mgmt For For For Suntrust Banks, Inc. STI 4/22/2014 12 Advisory Vote on Executive Compensation Mgmt For For For Suntrust Banks, Inc. STI 4/22/2014 13 Approval of Amendment to the SunTrust Banks, Inc. 2009 Stock Plan Mgmt For For For Suntrust Banks, Inc. STI 4/22/2014 14 Approval of the Material Terms of the SunTrust Banks Inc. 2009 Stock Plan Mgmt For For For Suntrust Banks, Inc. STI 4/22/2014 15 Approval of Material Terms of the SunTrust Banks, Inc. Annual Incentive Plan Mgmt For For For Suntrust Banks, Inc. STI 4/22/2014 16 Ratification of Auditor Mgmt For For For Target Corporation TGT 87612E106 6/11/2014 1 Elect Roxanne S. Austin Mgmt For For For Target Corporation TGT 87612E106 6/11/2014 2 Elect Douglas M. Baker, Jr. Mgmt For For For Target Corporation TGT 87612E106 6/11/2014 3 Elect Calvin Darden Mgmt For For For Target Corporation TGT 87612E106 6/11/2014 4 Elect Henrique de Castro Mgmt For For For Target Corporation TGT 87612E106 6/11/2014 5 Elect James A. Johnson Mgmt For Against Against Target Corporation TGT 87612E106 6/11/2014 6 Elect Mary E. Minnick Mgmt For For For Target Corporation TGT 87612E106 6/11/2014 7 Elect Anne M. Mulcahy Mgmt For Against Against Target Corporation TGT 87612E106 6/11/2014 8 Elect Derica W. Rice Mgmt For For For Target Corporation TGT 87612E106 6/11/2014 9 Elect Kenneth L. Salazar Mgmt For For For Target Corporation TGT 87612E106 6/11/2014 10 Elect John G. Stumpf Mgmt For For For Target Corporation TGT 87612E106 6/11/2014 11 Ratification of Auditor Mgmt For For For Target Corporation TGT 87612E106 6/11/2014 12 Advisory Vote on Executive Compensation Mgmt For Against Against Target Corporation TGT 87612E106 6/11/2014 13 Shareholder Proposal Regarding Elimination of Perquisites ShrHldr Against Against For Target Corporation TGT 87612E106 6/11/2014 14 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against Target Corporation TGT 87612E106 6/11/2014 15 Shareholder Proposal Regarding Prohibiting Discrimination ShrHldr Against Against For Thermo Fisher Scientific Inc. TMO 5/20/2014 1 Elect Marc N. Casper Mgmt For For For Thermo Fisher Scientific Inc. TMO 5/20/2014 2 Elect Nelson J. Chai Mgmt For For For Thermo Fisher Scientific Inc. TMO 5/20/2014 3 Elect C. Martin Harris Mgmt For For For Thermo Fisher Scientific Inc. TMO 5/20/2014 4 Elect Tyler Jacks Mgmt For For For Thermo Fisher Scientific Inc. TMO 5/20/2014 5 Elect Judy C. Lewent Mgmt For For For Thermo Fisher Scientific Inc. TMO 5/20/2014 6 Elect Thomas J. Lynch Mgmt For For For Thermo Fisher Scientific Inc. TMO 5/20/2014 7 Elect Jim P. Manzi Mgmt For For For Thermo Fisher Scientific Inc. TMO 5/20/2014 8 Elect William G. Parrett Mgmt For For For Thermo Fisher Scientific Inc. TMO 5/20/2014 9 Elect Lars R. Sorenson Mgmt For For For Thermo Fisher Scientific Inc. TMO 5/20/2014 10 Elect Scott M. Sperling Mgmt For For For Thermo Fisher Scientific Inc. TMO 5/20/2014 11 Elect Elaine S. Ullian Mgmt For For For Thermo Fisher Scientific Inc. TMO 5/20/2014 12 Advisory Vote on Executive Compensation Mgmt For For For Thermo Fisher Scientific Inc. TMO 5/20/2014 13 Ratification of Auditor Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 1 Elect Carole Black Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 2 Elect Glenn A. Britt Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 3 Elect Thomas H. Castro Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 4 Elect David C. Chang Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 5 Elect James E. Copeland, Jr. Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 6 Elect Peter R. Haje Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 7 Elect Donna A. James Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 8 Elect Don Logan Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 9 Elect Robert D. Marcus Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 10 Elect N.J. Nicholas, Jr. Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 11 Elect Wayne H. Pace Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 12 Elect Edward D. Shirley Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 13 Elect John E. Sununu Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 14 Ratification of Auditor Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 15 Advisory Vote on Executive Compensation Mgmt For For For Time Warner Cable, Inc. TWC 88732J207 6/5/2014 16 Shareholder Proposal Regarding Lobbying Report ShrHldr Against For Against Time Warner Cable, Inc. TWC 88732J207 6/5/2014 17 Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHldr Against Against For Time Warner Inc. TWX 6/13/2014 1 Elect James L. Barksdale Mgmt For For For Time Warner Inc. TWX 6/13/2014 2 Elect William P. Barr Mgmt For For For Time Warner Inc. TWX 6/13/2014 3 Elect Jeffrey L. Bewkes Mgmt For For For Time Warner Inc. TWX 6/13/2014 4 Elect Stephen F. Bollenbach Mgmt For For For Time Warner Inc. TWX 6/13/2014 5 Elect Robert C. Clark Mgmt For For For Time Warner Inc. TWX 6/13/2014 6 Elect Mathias Döpfner Mgmt For For For Time Warner Inc. TWX 6/13/2014 7 Elect Jessica P. Einhorn Mgmt For For For Time Warner Inc. TWX 6/13/2014 8 Elect Carlos M. Gutierrez Mgmt For For For Time Warner Inc. TWX 6/13/2014 9 Elect Fred Hassan Mgmt For For For Time Warner Inc. TWX 6/13/2014 10 Elect Kenneth J. Novack Mgmt For For For Time Warner Inc. TWX 6/13/2014 11 Elect Paul D. Wachter Mgmt For For For Time Warner Inc. TWX 6/13/2014 12 Elect Deborah C. Wright Mgmt For For For Time Warner Inc. TWX 6/13/2014 13 Ratification of Auditor Mgmt For For For Time Warner Inc. TWX 6/13/2014 14 Advisory Vote on Executive Compensation Mgmt For For For Time Warner Inc. TWX 6/13/2014 15 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against TJX Companies, Inc. TJX 6/10/2014 1 Elect Zein Abdalla Mgmt For For For TJX Companies, Inc. TJX 6/10/2014 2 Elect José B. Alvarez Mgmt For For For TJX Companies, Inc. TJX 6/10/2014 3 Elect Alan M. Bennett Mgmt For For For TJX Companies, Inc. TJX 6/10/2014 4 Elect Bernard Cammarata Mgmt For For For TJX Companies, Inc. TJX 6/10/2014 5 Elect David T. Ching Mgmt For For For TJX Companies, Inc. TJX 6/10/2014 6 Elect Michael F. Hines Mgmt For For For TJX Companies, Inc. TJX 6/10/2014 7 Elect Amy B. Lane Mgmt For For For TJX Companies, Inc. TJX 6/10/2014 8 Elect Carol Meyrowitz Mgmt For For For TJX Companies, Inc. TJX 6/10/2014 9 Elect John F. O'Brien Mgmt For For For TJX Companies, Inc. TJX 6/10/2014 10 Elect Willow B. Shire Mgmt For For For TJX Companies, Inc. TJX 6/10/2014 11 Ratification of Auditor Mgmt For For For TJX Companies, Inc. TJX 6/10/2014 12 Advisory Vote on Executive Compensation Mgmt For For For Twenty-First Century Fox Inc. FOXA 90130A200 10/18/2013 1 Elect K. Rupert Murdoch Mgmt For For For Twenty-First Century Fox Inc. FOXA 90130A200 10/18/2013 2 Elect Delphine Arnault Mgmt For Against Against Twenty-First Century Fox Inc. FOXA 90130A200 10/18/2013 3 Elect James W. Breyer Mgmt For Against Against Twenty-First Century Fox Inc. FOXA 90130A200 10/18/2013 4 Elect Chase Carey Mgmt For For For Twenty-First Century Fox Inc. FOXA 90130A200 10/18/2013 5 Elect David F. DeVoe Mgmt For For For Twenty-First Century Fox Inc. FOXA 90130A200 10/18/2013 6 Elect Viet D. Dinh Mgmt For Against Against Twenty-First Century Fox Inc. FOXA 90130A200 10/18/2013 7 Elect Roderick I. Eddington Mgmt For For For Twenty-First Century Fox Inc. FOXA 90130A200 10/18/2013 8 Elect James Murdoch Mgmt For Against Against Twenty-First Century Fox Inc. FOXA 90130A200 10/18/2013 9 Elect Lachlan K. Murdoch Mgmt For Against Against Twenty-First Century Fox Inc. FOXA 90130A200 10/18/2013 10 Elect Jacques Nasser Mgmt For For For Twenty-First Century Fox Inc. FOXA 90130A200 10/18/2013 11 Elect Robert S. Silberman Mgmt For For For Twenty-First Century Fox Inc. FOXA 90130A200 10/18/2013 12 Elect AlvaroUribe Mgmt For For For Twenty-First Century Fox Inc. FOXA 90130A200 10/18/2013 13 Ratification of Auditor Mgmt For For For Twenty-First Century Fox Inc. FOXA 90130A200 10/18/2013 14 Advisory Vote on Executive Compensation Mgmt For Against Against Twenty-First Century Fox Inc. FOXA 90130A200 10/18/2013 15 2013 Long-Term Incentive Plan Mgmt For For For Twenty-First Century Fox Inc. FOXA 90130A200 10/18/2013 16 Shareholder Proposal Regarding Independent Chairman ShrHldr Against For Against Twenty-First Century Fox Inc. FOXA 90130A200 10/18/2013 17 Shareholder Proposal Regarding Recapitalization ShrHldr Against For Against Twenty-First Century Fox Inc. FOXA 90130A200 10/18/2013 18 Declaration of Domicile Mgmt For NA Twenty-First Century Fox Inc. FOXA 90130A200 3/21/2014 1 Delisting from the Australian Securities Exchange Mgmt For Against Against Twenty-First Century Fox Inc. FOXA 90130A200 3/21/2014 2 Citizenship StatusVote in the Affirmative if Stock Is Beneficially Owned by a U.S. Stockholder Mgmt For NA Union Pacific Corporation UNP 5/15/2014 1 Elect Andrew H. Card, Jr. Mgmt For For For Union Pacific Corporation UNP 5/15/2014 2 Elect Erroll B. Davis, Jr. Mgmt For For For Union Pacific Corporation UNP 5/15/2014 3 Elect David B. Dillon Mgmt For For For Union Pacific Corporation UNP 5/15/2014 4 Elect Judith Richards Hope Mgmt For For For Union Pacific Corporation UNP 5/15/2014 5 Elect John J. Koraleski Mgmt For For For Union Pacific Corporation UNP 5/15/2014 6 Elect Charles C. Krulak Mgmt For For For Union Pacific Corporation UNP 5/15/2014 7 Elect Michael R. McCarthy Mgmt For For For Union Pacific Corporation UNP 5/15/2014 8 Elect Michael W. McConnell Mgmt For For For Union Pacific Corporation UNP 5/15/2014 9 Elect Thomas F. McLarty III Mgmt For For For Union Pacific Corporation UNP 5/15/2014 10 Elect Steven R. Rogel Mgmt For For For Union Pacific Corporation UNP 5/15/2014 11 Elect Jose H. Villarreal Mgmt For For For Union Pacific Corporation UNP 5/15/2014 12 Ratification of Auditor Mgmt For For For Union Pacific Corporation UNP 5/15/2014 13 Advisory Vote on Executive Compensation Mgmt For For For Union Pacific Corporation UNP 5/15/2014 14 Increase of Authorized Common Stock Mgmt For For For Union Pacific Corporation UNP 5/15/2014 15 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHldr Against Against For United Parcel Service, Inc. UPS 5/8/2014 1 Elect F. Duane Ackerman Mgmt For Against Against United Parcel Service, Inc. UPS 5/8/2014 2 Elect Rodney C. Adkins Mgmt For For For United Parcel Service, Inc. UPS 5/8/2014 3 Elect Michael J. Burns Mgmt For For For United Parcel Service, Inc. UPS 5/8/2014 4 Elect D. Scott Davis Mgmt For For For United Parcel Service, Inc. UPS 5/8/2014 5 Elect Stuart E. Eizenstat Mgmt For For For United Parcel Service, Inc. UPS 5/8/2014 6 Elect Michael L. Eskew Mgmt For For For United Parcel Service, Inc. UPS 5/8/2014 7 Elect William R. Johnson Mgmt For For For United Parcel Service, Inc. UPS 5/8/2014 8 Elect Candace Kendle Mgmt For For For United Parcel Service, Inc. UPS 5/8/2014 9 Elect Ann M. Livermore Mgmt For For For United Parcel Service, Inc. UPS 5/8/2014 10 Elect Rudy H.P. Markham Mgmt For For For United Parcel Service, Inc. UPS 5/8/2014 11 Elect Clark T. Randt, Jr. Mgmt For For For United Parcel Service, Inc. UPS 5/8/2014 12 Elect Carol B. Tomé Mgmt For For For United Parcel Service, Inc. UPS 5/8/2014 13 Elect Kevin M. Warsh Mgmt For For For United Parcel Service, Inc. UPS 5/8/2014 14 Advisory Vote on Executive Compensation Mgmt For For For United Parcel Service, Inc. UPS 5/8/2014 15 Ratification of Auditor Mgmt For For For United Parcel Service, Inc. UPS 5/8/2014 16 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For United Parcel Service, Inc. UPS 5/8/2014 17 Shareholder Proposal Regarding Recapitalization ShrHldr Against For Against UnitedHealth Group Incorporated UNH 91324P102 6/2/2014 1 Elect William C. Ballard, Jr. Mgmt For Against Against UnitedHealth Group Incorporated UNH 91324P102 6/2/2014 2 Elect Edson Bueno Mgmt For For For UnitedHealth Group Incorporated UNH 91324P102 6/2/2014 3 Elect Richard T. Burke Mgmt For Against Against UnitedHealth Group Incorporated UNH 91324P102 6/2/2014 4 Elect Robert J. Darretta Mgmt For For For UnitedHealth Group Incorporated UNH 91324P102 6/2/2014 5 Elect Stephen J. Hemsley Mgmt For For For UnitedHealth Group Incorporated UNH 91324P102 6/2/2014 6 Elect Michele J. Hooper Mgmt For For For UnitedHealth Group Incorporated UNH 91324P102 6/2/2014 7 Elect Rodger A. Lawson Mgmt For For For UnitedHealth Group Incorporated UNH 91324P102 6/2/2014 8 Elect Douglas W. Leatherdale Mgmt For Against Against UnitedHealth Group Incorporated UNH 91324P102 6/2/2014 9 Elect Glenn M. Renwick Mgmt For For For UnitedHealth Group Incorporated UNH 91324P102 6/2/2014 10 Elect Kenneth I. Shine Mgmt For For For UnitedHealth Group Incorporated UNH 91324P102 6/2/2014 11 Elect Gail R. Wilensky Mgmt For Against Against UnitedHealth Group Incorporated UNH 91324P102 6/2/2014 12 Advisory Vote on Executive Compensation Mgmt For For For UnitedHealth Group Incorporated UNH 91324P102 6/2/2014 13 Ratification of Auditor Mgmt For For For UnitedHealth Group Incorporated UNH 91324P102 6/2/2014 14 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against Against For UnitedHealth Group Incorporated UNH 91324P102 6/2/2014 15 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For Valero Energy Corporation VLO 91913Y100 5/1/2014 1 Elect Jerry D. Choate Mgmt For For For Valero Energy Corporation VLO 91913Y100 5/1/2014 2 Elect Joseph W Gorder Mgmt For For For Valero Energy Corporation VLO 91913Y100 5/1/2014 3 Elect William R. Klesse Mgmt For For For Valero Energy Corporation VLO 91913Y100 5/1/2014 4 Elect Deborah P. Majoras Mgmt For For For Valero Energy Corporation VLO 91913Y100 5/1/2014 5 Elect Donald L. Nickles Mgmt For For For Valero Energy Corporation VLO 91913Y100 5/1/2014 6 Elect Phillip J. Pfeiffer Mgmt For For For Valero Energy Corporation VLO 91913Y100 5/1/2014 7 Elect Robert A. Profusek Mgmt For For For Valero Energy Corporation VLO 91913Y100 5/1/2014 8 Elect Susan K. Purcell Mgmt For For For Valero Energy Corporation VLO 91913Y100 5/1/2014 9 Elect Stephen M. Waters Mgmt For For For Valero Energy Corporation VLO 91913Y100 5/1/2014 10 Elect Randall J. Weisenburger Mgmt For For For Valero Energy Corporation VLO 91913Y100 5/1/2014 11 Elect Rayford Wilkins Jr. Mgmt For For For Valero Energy Corporation VLO 91913Y100 5/1/2014 12 Ratification of Auditor Mgmt For For For Valero Energy Corporation VLO 91913Y100 5/1/2014 13 Advisory Vote on Executive Compensation Mgmt For For For Valero Energy Corporation VLO 91913Y100 5/1/2014 14 Stockholder Proposal Regarding Compensation in the Event of a Change in Control ShrHldr Against For Against Valero Energy Corporation VLO 91913Y100 5/1/2014 15 Shareholder Proposal Regarding Greenhouse Gas Emissions Reporting and Reduction Targets ShrHldr Against Against For Valero Energy Corporation VLO 91913Y100 5/1/2014 16 Shareholder Proposal Regarding Lobbying Report ShrHldr Against For Against Verizon Communications Inc. VZ 92343V104 1/28/2014 1 Acquisition Mgmt For For For Verizon Communications Inc. VZ 92343V104 1/28/2014 2 Increase of Authorized Common Stock Mgmt For For For Verizon Communications Inc. VZ 92343V104 1/28/2014 3 Right to Adjourn Meeting Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 1 Elect Shellye L. Archambeau Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 2 Elect Richard L. Carrión Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 3 Elect Melanie L. Healey Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 4 Elect M. Frances Keeth Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 5 Elect Robert W. Lane Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 6 Elect Lowell C. McAdam Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 7 Elect Donald T. Nicolaisen Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 8 Elect Clarence Otis, Jr. Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 9 Elect Rodney E. Slater Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 10 Elect Kathryn A. Tesija Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 11 Elect Gregory D. Wasson Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 12 Ratification of Auditor Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 13 Advisory Vote on Executive Compensation Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 14 Adoption of Proxy Access Mgmt For For For Verizon Communications Inc. VZ 92343V104 5/1/2014 15 Shareholder Proposal Regarding Network Neutrality ShrHldr Against Against For Verizon Communications Inc. VZ 92343V104 5/1/2014 16 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For Verizon Communications Inc. VZ 92343V104 5/1/2014 17 Shareholder Proposal Regarding Approval of Severance Agreements ShrHldr Against Against For Verizon Communications Inc. VZ 92343V104 5/1/2014 18 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against Verizon Communications Inc. VZ 92343V104 5/1/2014 19 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against Verizon Communications Inc. VZ 92343V104 5/1/2014 20 Shareholder Proposal Regarding Counting Shareholder Votes ShrHldr Against Against For Visa Inc. V 92826C839 1/29/2014 1 Elect Mary B. Cranston Mgmt For Against Against Visa Inc. V 92826C839 1/29/2014 2 Elect Francisco Javier Fernández Carbajal Mgmt For For For Visa Inc. V 92826C839 1/29/2014 3 Elect Alfred F. Kelly, Jr. Mgmt For For For Visa Inc. V 92826C839 1/29/2014 4 Elect Robert W. Matschullat Mgmt For For For Visa Inc. V 92826C839 1/29/2014 5 Elect Cathy E. Minehan Mgmt For For For Visa Inc. V 92826C839 1/29/2014 6 Elect Suzanne Nora Johnson Mgmt For For For Visa Inc. V 92826C839 1/29/2014 7 Elect David J. PANG Mgmt For For For Visa Inc. V 92826C839 1/29/2014 8 Elect Charles W. Scharf Mgmt For For For Visa Inc. V 92826C839 1/29/2014 9 Elect William S. Shanahan Mgmt For For For Visa Inc. V 92826C839 1/29/2014 10 Elect John A.C. Swainson Mgmt For For For Visa Inc. V 92826C839 1/29/2014 11 Elect Maynard G. Webb, Jr. Mgmt For For For Visa Inc. V 92826C839 1/29/2014 12 Advisory Vote on Executive Compensation Mgmt For For For Visa Inc. V 92826C839 1/29/2014 13 Ratification of Auditor Mgmt For For For Walgreen Co. WAG 1/8/2014 1 Elect Janice M. Babiak Mgmt For For For Walgreen Co. WAG 1/8/2014 2 Elect David J. Brailer Mgmt For For For Walgreen Co. WAG 1/8/2014 3 Elect Steven A. Davis Mgmt For For For Walgreen Co. WAG 1/8/2014 4 Elect William C. Foote Mgmt For For For Walgreen Co. WAG 1/8/2014 5 Elect Mark P. Frissora Mgmt For For For Walgreen Co. WAG 1/8/2014 6 Elect Ginger L. Graham Mgmt For For For Walgreen Co. WAG 1/8/2014 7 Elect Alan G. McNally Mgmt For For For Walgreen Co. WAG 1/8/2014 8 Elect Dominic P. Murphy Mgmt For For For Walgreen Co. WAG 1/8/2014 9 Elect Stefano Pessina Mgmt For For For Walgreen Co. WAG 1/8/2014 10 Elect Nancy M. Schlichting Mgmt For For For Walgreen Co. WAG 1/8/2014 11 Elect Alejandro Silva Mgmt For For For Walgreen Co. WAG 1/8/2014 12 Elect James A. Skinner Mgmt For For For Walgreen Co. WAG 1/8/2014 13 Elect Gregory D. Wasson Mgmt For For For Walgreen Co. WAG 1/8/2014 14 Advisory Vote on Executive Compensation Mgmt For For For Walgreen Co. WAG 1/8/2014 15 Ratification of Auditor Mgmt For For For Walgreen Co. WAG 1/8/2014 16 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHldr Against Against For Walgreen Co. WAG 1/8/2014 17 Shareholder Proposal Regarding Proxy Access ShrHldr Against For Against Wal-Mart Stores Inc. WMT 6/6/2014 1 Elect Aida M. Alvarez Mgmt For Against Against Wal-Mart Stores Inc. WMT 6/6/2014 2 Elect James I. Cash, Jr. Mgmt For Against Against Wal-Mart Stores Inc. WMT 6/6/2014 3 Elect Roger C. Corbett Mgmt For For For Wal-Mart Stores Inc. WMT 6/6/2014 4 Elect Pamela J. Craig Mgmt For For For Wal-Mart Stores Inc. WMT 6/6/2014 5 Elect Douglas N. Daft Mgmt For For For Wal-Mart Stores Inc. WMT 6/6/2014 6 Elect Michael T. Duke Mgmt For Against Against Wal-Mart Stores Inc. WMT 6/6/2014 7 Elect Timothy P. Flynn Mgmt For For For Wal-Mart Stores Inc. WMT 6/6/2014 8 Elect Marissa A. Mayer Mgmt For For For Wal-Mart Stores Inc. WMT 6/6/2014 9 Elect C. Douglas McMillon Mgmt For For For Wal-Mart Stores Inc. WMT 6/6/2014 10 Elect Gregory B. Penner Mgmt For For For Wal-Mart Stores Inc. WMT 6/6/2014 11 Elect Steven S. Reinemund Mgmt For For For Wal-Mart Stores Inc. WMT 6/6/2014 12 Elect Jim C. Walton Mgmt For For For Wal-Mart Stores Inc. WMT 6/6/2014 13 Elect S. Robson Walton Mgmt For For For Wal-Mart Stores Inc. WMT 6/6/2014 14 Elect Linda S. Wolf Mgmt For For For Wal-Mart Stores Inc. WMT 6/6/2014 15 Ratification of Auditor Mgmt For For For Wal-Mart Stores Inc. WMT 6/6/2014 16 Advisory Vote on Executive Compensation Mgmt For For For Wal-Mart Stores Inc. WMT 6/6/2014 17 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against Wal-Mart Stores Inc. WMT 6/6/2014 18 Shareholder Proposal Regarding Recoupment Report ShrHldr Against For Against Wal-Mart Stores Inc. WMT 6/6/2014 19 Shareholder Proposal Regarding Lobbying Report ShrHldr Against For Against Waste Management, Inc. WM 94106L109 5/13/2014 1 Elect Bradbury H. Anderson Mgmt For For For Waste Management, Inc. WM 94106L109 5/13/2014 2 Elect Frank M. Clark, Jr. Mgmt For For For Waste Management, Inc. WM 94106L109 5/13/2014 3 Elect Patrick W. Gross Mgmt For Against Against Waste Management, Inc. WM 94106L109 5/13/2014 4 Elect Victoria M. Holt Mgmt For For For Waste Management, Inc. WM 94106L109 5/13/2014 5 Elect John C. Pope Mgmt For For For Waste Management, Inc. WM 94106L109 5/13/2014 6 Elect W. Robert Reum Mgmt For For For Waste Management, Inc. WM 94106L109 5/13/2014 7 Elect David P. Steiner Mgmt For For For Waste Management, Inc. WM 94106L109 5/13/2014 8 Elect Thomas H. Weidemeyer Mgmt For For For Waste Management, Inc. WM 94106L109 5/13/2014 9 Ratification of Auditor Mgmt For For For Waste Management, Inc. WM 94106L109 5/13/2014 10 Advisory Vote on Executive Compensation Mgmt For For For Waste Management, Inc. WM 94106L109 5/13/2014 11 2014 Stock Incentive Plan Mgmt For For For Waste Management, Inc. WM 94106L109 5/13/2014 12 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHldr Against For Against Wellpoint Inc. WLP 94973V107 5/14/2014 1 Elect R. Kerry Clark Mgmt For For For Wellpoint Inc. WLP 94973V107 5/14/2014 2 Elect Robert L. Dixon, Jr. Mgmt For For For Wellpoint Inc. WLP 94973V107 5/14/2014 3 Elect Lewis Hay, III Mgmt For For For Wellpoint Inc. WLP 94973V107 5/14/2014 4 Elect William J. Ryan Mgmt For For For Wellpoint Inc. WLP 94973V107 5/14/2014 5 Ratification of Auditor Mgmt For For For Wellpoint Inc. WLP 94973V107 5/14/2014 6 Advisory Vote on Executive Compensation Mgmt For For For Wellpoint Inc. WLP 94973V107 5/14/2014 7 Shareholder Proposal Regarding Prohibiting Political Spending ShrHldr Against Against For Wells Fargo & Company WFC 4/29/2014 1 Elect John D. Baker II Mgmt For Against Against Wells Fargo & Company WFC 4/29/2014 2 Elect Elaine L. Chao Mgmt For For For Wells Fargo & Company WFC 4/29/2014 3 Elect John S. Chen Mgmt For For For Wells Fargo & Company WFC 4/29/2014 4 Elect Lloyd H. Dean Mgmt For For For Wells Fargo & Company WFC 4/29/2014 5 Elect Susan E. Engel Mgmt For For For Wells Fargo & Company WFC 4/29/2014 6 Elect Enrique Hernandez, Jr. Mgmt For For For Wells Fargo & Company WFC 4/29/2014 7 Elect Donald M. James Mgmt For Against Against Wells Fargo & Company WFC 4/29/2014 8 Elect Cynthia H. Milligan Mgmt For Against Against Wells Fargo & Company WFC 4/29/2014 9 Elect Federico F. Peña Mgmt For For For Wells Fargo & Company WFC 4/29/2014 10 Elect James H. Quigley Mgmt For For For Wells Fargo & Company WFC 4/29/2014 11 Elect Judith M. Runstad Mgmt For For For Wells Fargo & Company WFC 4/29/2014 12 Elect Stephen W. Sanger Mgmt For For For Wells Fargo & Company WFC 4/29/2014 13 Elect John G. Stumpf Mgmt For For For Wells Fargo & Company WFC 4/29/2014 14 Elect Susan G. Swenson Mgmt For For For Wells Fargo & Company WFC 4/29/2014 15 Advisory Vote on Executive Compensation Mgmt For For For Wells Fargo & Company WFC 4/29/2014 16 Ratification of Auditor Mgmt For For For Wells Fargo & Company WFC 4/29/2014 17 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against Wells Fargo & Company WFC 4/29/2014 18 Shareholder Proposal Regarding Discriminatory Mortgage Servicing and Foreclosure Practices ShrHldr Against Against For Weyerhaeuser Company WY 4/10/2014 1 Elect Debra A. Cafaro Mgmt For For For Weyerhaeuser Company WY 4/10/2014 2 Elect Mark A. Emmert Mgmt For For For Weyerhaeuser Company WY 4/10/2014 3 Elect John I. Kieckhefer Mgmt For For For Weyerhaeuser Company WY 4/10/2014 4 Elect Wayne Murdy Mgmt For For For Weyerhaeuser Company WY 4/10/2014 5 Elect Nicole W. Piasecki Mgmt For For For Weyerhaeuser Company WY 4/10/2014 6 Elect Doyle R. Simons Mgmt For For For Weyerhaeuser Company WY 4/10/2014 7 Elect Richard H. Sinkfield Mgmt For For For Weyerhaeuser Company WY 4/10/2014 8 Elect D. Michael Steuert Mgmt For For For Weyerhaeuser Company WY 4/10/2014 9 Elect Kim Williams Mgmt For For For Weyerhaeuser Company WY 4/10/2014 10 Elect Charles R. Williamson Mgmt For For For Weyerhaeuser Company WY 4/10/2014 11 Advisory Vote on Executive Compensation Mgmt For For For Weyerhaeuser Company WY 4/10/2014 12 Ratification of Auditor Mgmt For For For Williams Companies, Inc. WMB 5/22/2014 1 Elect Alan S. Armstrong Mgmt For For For Williams Companies, Inc. WMB 5/22/2014 2 Elect Joseph R. Cleveland Mgmt For For For Williams Companies, Inc. WMB 5/22/2014 3 Elect Kathleen B. Cooper Mgmt For For For Williams Companies, Inc. WMB 5/22/2014 4 Elect John A. Hagg Mgmt For For For Williams Companies, Inc. WMB 5/22/2014 5 Elect Juanita H. Hinshaw Mgmt For For For Williams Companies, Inc. WMB 5/22/2014 6 Elect Ralph Izzo Mgmt For For For Williams Companies, Inc. WMB 5/22/2014 7 Elect Frank T. MacInnis Mgmt For For For Williams Companies, Inc. WMB 5/22/2014 8 Elect Eric W. Mandelblatt Mgmt For For For Williams Companies, Inc. WMB 5/22/2014 9 Elect Steven Nance Mgmt For For For Williams Companies, Inc. WMB 5/22/2014 10 Elect Murray D. Smith Mgmt For For For Williams Companies, Inc. WMB 5/22/2014 11 Elect Janice D. Stoney Mgmt For For For Williams Companies, Inc. WMB 5/22/2014 12 Elect Laura A. Sugg Mgmt For For For Williams Companies, Inc. WMB 5/22/2014 13 Amendment to the 2007 Incentive Plan Mgmt For For For Williams Companies, Inc. WMB 5/22/2014 14 Amendment to the Employee Stock Purchase Plan Mgmt For For For Williams Companies, Inc. WMB 5/22/2014 15 Ratification of Auditor Mgmt For For For Williams Companies, Inc. WMB 5/22/2014 16 Advisory Vote on Executive Compensation Mgmt For For For Xcel Energy Inc. XEL 98389B100 5/21/2014 14 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against Xcel Energy Inc. XEL 98389B100 5/21/2014 1 Elect Gail K. Boudreaux Mgmt For For For Xcel Energy Inc. XEL 98389B100 5/21/2014 2 Elect Richard K. Davis Mgmt For For For Xcel Energy Inc. XEL 98389B100 5/21/2014 3 Elect Benjamin G.S. Fowke III Mgmt For For For Xcel Energy Inc. XEL 98389B100 5/21/2014 4 Elect Albert F. Moreno Mgmt For For For Xcel Energy Inc. XEL 98389B100 5/21/2014 5 Elect Richard T. O'Brien Mgmt For For For Xcel Energy Inc. XEL 98389B100 5/21/2014 6 Elect Christopher J. Policinski Mgmt For For For Xcel Energy Inc. XEL 98389B100 5/21/2014 7 Elect A. Patricia Sampson Mgmt For For For Xcel Energy Inc. XEL 98389B100 5/21/2014 8 Elect James J. Sheppard Mgmt For For For Xcel Energy Inc. XEL 98389B100 5/21/2014 9 Elect David A. Westerlund Mgmt For For For Xcel Energy Inc. XEL 98389B100 5/21/2014 10 Elect Kim Williams Mgmt For For For Xcel Energy Inc. XEL 98389B100 5/21/2014 11 Elect Timothy V. Wolf Mgmt For For For Xcel Energy Inc. XEL 98389B100 5/21/2014 12 Ratification of Auditor Mgmt For For For Xcel Energy Inc. XEL 98389B100 5/21/2014 13 Advisory Vote on Executive Compensation Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 1 Elect David Filo Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 2 Elect Susan M. James Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 3 Elect Max R. Levchin Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 4 Elect Marissa A. Mayer Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 5 Elect Thomas J. McInerney Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 6 Elect Charles R. Schwab Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 7 Elect H. Lee Scott, Jr. Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 8 Elect Jane E. Shaw Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 9 Elect Maynard G. Webb, Jr. Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 10 Advisory Vote on Executive Compensation Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 11 Amendment to the Stock Plan Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 12 Ratification of Auditor Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 13 Right to Call a Special Meeting Mgmt For For For Yahoo! Inc. YHOO 6/25/2014 14 Shareholder Proposal Regarding Formation of a Human Rights Committee ShrHldr Against Against For Yahoo! Inc. YHOO 6/25/2014 15 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For Yahoo! Inc. YHOO 6/25/2014 16 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHldr Against Against For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Cornerstone Total Return Fund, Inc. By (Signature and Title) /s/ Ralph W. Bradshaw Ralph W. Bradshaw, President and Chairman (Principal Executive Officer) Date August11, 2014
